—

oO Oo Oa NO oO KR WwW DN

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 1 of 179

Behrooz Mohazzabi
766 Edgewater Blvd., Apt 104
Foster City, CA 94404

  

ie i i, Wy

%
Zoihe ohh ed! ne

 

Telephone: (925) 368-0757 Gan Fi sanolaco Cou Coanty Superior Court

MAY 08 202i

Email: brucemohazzabi@gmail.com

Plaintiff in Pro Per

 

 

SUPERIOR COURT OF CALIFORNIA
COUNTY OF SAN FRANCISCO

1 co 4
Anke 1 My i Cc. 1 Q
cask aly C ?
BEHROOZ MOHAZZABI, an individual
Plaintiff,
COMPLAINT FOR FILING FALSE
v. DOCUMENTS
WELLS FARGO BANK
Defendant.

 

 

INTRODUCTION

1. Plaintiff, Behrooz Mohazzabi, is 76 years of age, living in 766 Edgewater Blvd.,
Apt. 104 Foster City California.

2. Plaintiff filed a pending Complaint filed on July 23, 2020 against an individual,
Lorena Barba, with the Superior Court of California, County of Los Ageless - Case No.
20PSCP00194.

3. Based on California rules, a copy of the Complaint must be served to the
defendant and a Proof of Service must be filed with the court. Since there was no physical
address listed for Lorena Barba, Plaintiff called the telephone number (877) 548-9230, which
was provided by Lorena Barba on her letter dated November 21, 2016 (Exhibit 1). Plaintiff

explained the reason for his call and asked for the physical address of Lorena Barba in order to

 

COMPLAINT

 

 

 
—_

o.lUlUh /}OmUCOUUMNLCUC OOOO RDN

 

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 2 of 179

serve the Complaint. Wells Fargo Bank representative(s) provided Lorena Barba’s telephone
number instead, (336) 499-6486 to the Plaintiff.

4. Plaintiff dialed (336) 499-6486 on July 29, 2020 at 12:10 P.M. CDT, which lasted
for 16 seconds before Plaintiff disconnected the call without leaving any message, and never
called that number again. Lorena Barba dialed Plaintiff at 01:19 P.M. CDT of the same day and
the call lasted for 4 minutes and 47 seconds (Exhibit 2). Plaintiff introduced himself and
explained the reason for his call, and asked for a physical address to serve Lorena Barba a copy
of the complaint. However, Lorena Barba refused to provide this information and refused]
service.

5. On August 10, 2020, Plaintiff received a message from a man called “Matt”,
telephone number (626) 324-4995, who asked Plaintiff to give call him back. On August 11,
2020 around 3:30 P.M., Plaintiff returned Matt’s call. After Plaintiff introduced himself, Matt
started shouting and threatening Plaintiff with very rude language and said that he is working in
security for Wells Fargo Bank. Matt continued to say something to the effect of, “you will be
trialed and you will go to jail unless you withdraw your Complaint against Lorena Barba”. The
Plaintiff reported this to the local police station, and officer Michael Acosta called Matt and
talked to him. Officer Acosta told Plaintiff that if Matt bothers him again, to come back to the
police station. Considering the age of the Plaintiff, he got anxiety. (See Exhibit 3).

6. On August 20, 2020, Plaintiff was served a Restraining Order for Workplace
Violence from Wells Fargo Bank, N.A. against Plaintiff, Case No. 20PSRO00945 (Exhibit 4).

7. Court hearing date for the Restraining Order was set to September 3, 2020 at
10:30 A.M.

8. Plaintiff lost the Restraining Order Case. A copy of the Reporter’s Transcript of
Proceedings from the September 3, 2020 court hearing is attached hereto as (Exhibit 5).
if
Hl
Mf
/lf

2
COMPLAINT

 

 

 
—

MO pO NO NM PDP PPO DY NYO ND | Ss | 2 oa oe eo eo oe oe
oN OO oO KR WD DBS F-F CO O WO NN WD NO FBP WO NY SB

oO Oo ODN OO oO Be WD DN

 

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 3 of 179

UNDISPUTED FACTS

1. Plaintiff dialed (336) 499-6486 only once for 16 seconds and did not talk to
anybody nor left any messages and never dialed this number again. Plaintiff's AT&T Prepaid
Account History (total usage: voice, text, data, and details for 925-368-0757 from July 24, 2020
to August 23, 2020) is attached as Exhibit 2.

2. Wells Fargo’s security officer, “Matt”, threatened Plaintiff on August 11, 2020.
See Exhibit 3.

3. Wells Fargo’s attorney, Mark Wraight, made false accusations in his declaration,

which is malicious. Page 2, Paragraph 6 of Exhibit 4, wrote:

“J am informed and believe that on or about July 29,2020--two days after the
arbitration ended in favor of Wells Fargo--Ms. Barba and her husband received
multiple harassing phone calls from someone calling from (XXX) XXX-0757
phone number.”
Counsel Mark Wraight related the filing of the Complaint against Lorena Barba to the arbitration
case for two reasons; a) to mislead the court, b) as malice and to harass Plaintiff, and c) elder
abuse. Since Wells’ Fargo’s attorney is well aware of the Complaint against Lorena Barba filed
on July 23, 2020 before the result of arbitration besides, it took Plaintiff almost 20 days to

prepare the Complaint and one week for the filing process.

4. Lorena Barba lied in her declaration in Exhibit 4 when she wrote:

“In late July my husband and I began receiving multiple harassing calls on our
personal cell phones, a call from someone using the phone number (XXX) XXX-
0757. My husband received about four calls from this number and told the
individual to stop calling him. The individual demanded to speak with Lorena
Barba. I received about three or four calls from the same number. I know this
because our phones both have caller ID. The individual calling sounded like a
man. He demanded my home address so he could serve me with a lawsuit filed by
Behrooz Mohazzabi....”

5. Lorena Barba lied repeatedly under oath in the court hearing that she received a
number of calls from Plaintiff. The transcript of court hearing is enclosed as Exhibit 5.
CAUSES OF ACTION
1. Defendant, Wells Fargo Bank, based on false accusation, which is malicious, filed

a Restraining Order against Plaintiff, while Plaintiff lives 350 miles away from Los Angeles

3
COMPLAINT

 

 

 
So Oo OO NO oO Re WO NY

Rh NN BR PD PD ND PD NYO HBO | = | = || Se S&S S&S eS oe
oN OO om BR WO NY |} DO O WAN DO OF BP W NY |

 

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 4 of 179

County.

2. Defendant knew that they could have had the alleged hard evidence, simply by
enclosing the list of all calls from Lorena Barba rather than a case of “he said, she said”. But
Defendant knowingly and intentionally did not include any evidence because they have none,
since the objective of Defendant was to add to Plaintiff's emotional anguish, suffering, and
malicious elder abuse PC 368.

3. Defendant asked their security officer, “Matt”, to call Plaintiff in order to malice
him and cause of mental and physical harm on Plaintiff.

4. Defendant’s actions have been abusive and fraudulent malicious and with reckless
indifference, outside all bounds of acceptable behavior.

5. Defendant exploited the situation to interfere and create a rigged case, without any
evidence such as getting the list of all telephone calls from Lorena Barba for the period that she
claimed Plaintiff made harassing phone calls.

6. Defendant’s attorney, Mark Wraight, lied (as quoted above under undisputed
facts), and engaged in preparing or offering false evidence, which is malicious. On Page 3,

Paragraph 14 of Exhibit 4, Mark Wraight wrote:

“Mr. Mohazzabi has a history of threatening violence--albeit to himself. Attached
as Exhibit D is true and correct copy of two emails from Mr. Mohazzabi to Wells
Fargo threatening to harm himself.”.

On the afternoon of October 28, 2016 at 12:06 P.M., one of the tellers in the branch of Wells
Fargo stole $20,000.00 from Plaintiffs account. Plaintiff reported the incident to Wells Fargo
Bank’s representative, Lorena Barba. On November 21, 2016, Lorena Barba wrote to Plaintiff

on Exhibit 1, stating:

“Furthermore, branch video was obtained of the disputed transaction and upon
reviewing, the branch video; personal Banker JASON PAUL DAVIS at the
MISSION BAY Branch which is located on 286 KING ST. SAN FRANCISCO,
CA 94107 has identified you performing the transaction.”.

On March 31, 2020, Lorena Barba admitted that she lied in her letter dated November 19, 2016
as shown on Page 3, Paragraph 10 of (Exhibit 6), stating:

“As part of my work on Mr. Mohazzabi’s claim, I prepared and sent him a letter

4
COMPLAINT

 

 

 
—_

oO © A N OO oO fF W DY

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 5 of 179

dated 21, 2016. In that letter I wrote “.. branch video was obtained...” My
reference to ‘video’ was intended to refer to the transactional snapshots (i.e. still
images) attached hereto. As far as I know, video in the traditional sense of a
moving image was not obtained from the Wells Fargo Tower Branch from
October 2016. I never received moving images, but only still images attached
hereto.”

Lorena Barba confessed under penalty of perjury that she lied for more than 3 and a half years,

though Plaintiff responded to her letter on January 28, 2016 (Exhibit 7). However, Lorena Barba

Wells Fargo to get his stolen money back from Wells Fargo Bank. There was plenty of
communication between Marylin, from the Board of Communications, and Plaintiff for weeks.

Marilyn used to make tortuous calls to Plaintiff. A few times, Plaintiff mentioned to her that her

one occasion, Marylin made the Plaintiff cry over one of their telephone conversations —
especially when she rejected Plaintiff the proof that Plaintiff physically could not be at the Wells
Fargo branch for unauthorized transaction. Plaintiff got a LVMPD report (Exhibit 8), Detective

Craig MacGregor reported on April 21, 2017 that two Wells Fargo investigators, Theresa

the $20,000.00 withdrawal on the afternoon of October 28, 2016. One can only imagine how
frustrating it was for Plaintiff not to be able to get his money back from Wells Fargo after

LVMPD’s report. One day Plaintiff got so frustrated that he decided to end his life, with hope

hospitalized in a special hospital for a few days. Plaintiff went through special treatment and
medication but he learned a lot from the psychologists and other patients to fight for his right.
One should be very strong to fight for his right especially with Wells Fargo Bank, since Wells
Fargo has no boundary for their malicious acts and harassment against Plaintiff. Please consider
the recently rigged file case that was set up by Wells Fargo and its attorneys against Plaintiff.
Defendant set up a restraining order case based on Ms. Ocana (Lorena Barba) false accusations,
whereas Defendant and its attorneys knew that Ms. Ocana is a professional liar and cheater due
to the following reasons: Ms. Ocana under penalty of perjury on March 31,2020 Exhibit 6;
attached several snapshots of the Claimant while withdrawing money. She said all these

ss0catzo0p, ONE Heep, 5
~" COMPLAINT

- IZ0Z
VOT OT TF

Foue,

 

 

| did not come forward with the truth then. Plaintiff contacted the Board of Communications at

language and behavior, as well as that of Wells Fargo, is beyond Plaintiff's tolerance limit. On

| (702)368-5781 and Jennifer (702) 368-6785, confirmed that there was no surveillance video of .

that justice would be served after his death. However, he was caught by Law Enforcement and |

 

9¢iv
oo Oo ON ODO oO BR WwW NY =

NO RO RO PD PO PM PD PD NO aS SF eo = Ss ae oe ese a S|
oN OO oO FP WH NYS |= FD Oo WD NN OO oT FR WO NY =

 

Case 4:21-cv-04234-JST Document1-1 Filed 06/03/21 Page 6 of 179

snapshots from Plaintiff showing that the Plaintiff withdrew money from one branch so called
“Tower Building Branch” in Las Vegas. On April 22, 2020 (Exhibit 9) Defendant and its
attorneys were informed by Plaintiff by illustrating undisputed evidence that only 2 snapshots
belonged to the withdrawal of Tower Building Branch Las Vegas the rest of snapshots were
belonging to different places. Therefore Plaintiff proved; that Ms. Ocana (Ms.Lorina Barab)
declaration under penalty of perjury on March 31, 2020 (Appendix 6) was all lies and false
accusations. On April 28, 2020 (Appendix 10) Ms. Ocana under penalty of perjury formally
accepted that she lied under penalty of perjury on March 31, 2020 (Appendix 6). All snapshots
belonged to different branches except two snapshots which were performed by Claimant from
the Tower Building Branch in Las Vegas.

7. Defendant’s acts of willful interference were unlawful and unjustified.
Hit
Ml

PRAYER

As a direct and approximate result of Defendant’s actions for a) malice b) oppression

c) harassment, d) elder abuse, and e) false documents; Plaintiff is requesting for punitive

damages as well as $180,000.00 for compensation.

DATED: May 3; Zd2| By: awmeoeifys | .
Behrooz Mohazzabi
Plaintiff in Pro Per

 

 

: 6 T7277
TE OOS — ON HEE TT AINT FeO

 

 

(Gig
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 7 of 179
(i _!

See oe

Exhibit 1
Case 4: 21-Cv- “04234- JST Document 1-1 Filed ees Page 8 of 179

‘. ‘ity Fraud and Claims Department
P, O. Box 5810

MAC E2001-013

El Monte CA 91734-1810

  

November 21, 2016

BEHROOZ MOHAZZABI

POD BORZOYEH MOHAZZABI
AND ROOZBEH MOHAZZABI
PO BOX 646

LOS ALTOS CA 94023-0646

Subj ect: Resolution of your fraud claim
Claim #: 2016111500326
For accounts: Xxxxxx-3494

Dear BEHROOZ MOHAZZABI,

Wells Fargo’s Fraud Claims Department has completed its review of your claim for
reimbursement.

Your claim includes one in branch withdrawal in the amount of $20,000.00 which
posted to your account on 10/28/2016.

‘lrresearching your inquiry about possible fraud we found that your CA state issued
Driver’s License was used as identification in the disputed transactions. In addition, the
transaction was Pin validated.

Furthermore, branch video was obtained of the disputed transaction and upon reviewing
the branch video; Personal Banker JASON PAUL DAVIS at the MISSION BAY Branch
which is located on 286 KING ST. SAN FRANCISCO, CA 94107 has identified you as
performing the transaction.

Based on the above information, your claim for reimbursement has been denied.

If you have any questions, please contact us at (877) 548-9230, Monday through Friday
between 7:00 a.m. to 6:00 p.m., and Saturday between 7:00 a.m. and 3:00 p.m. Pacific .
Time.

Thank you.

Sincerely,

. /

! ) yw
Lorena Barba

Financial Crimes Specialist
Liability Fraud and Claims Department
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 9 of 179

\ :
Nad —

Exhibit 2
y

me TN recep tgearee taene me

  
 

Usage
Outgoing Call
Outgoing Call
Outgoing Call
Outgoing Call
Outgoing Call
Data
Outgoing Call
Data
Incoming Call
Data
Data
Data
Outgoing Call
Data
Outgoing Call
Data
Outgoing Call
Outgoing Call
Incoming Call
Data
Data
Outgoing Call
Outgoing Call
Outgoing Call
Outgoing Call
Outgoing Call
Outgoing Call
Outgoing Call
Incoming Call
Outgoing Call
Outgoing Call
eo

=A Incoming Call

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 10 of 179

6?
~

Outgoing Text/Message

Outgoing Call

| Lorena Bachna

\
Sle

Contact
619 ee

 

NA

213-3)
NA

650- ae
NA

213- QE

619-SaeeeS

213-aED
NA

NA
877-CEEED)
844 Cae
877-548-9230
877-548-9230
336-499-6486
619-Saee
626- Be
626-e
650

650-AgD
336-499-6486

213-—aee
844 Sa

Date

7I2A12020
7124/2020
7124/2020
TI2412020
112412020
112412020
7124/2020
712512020
7125/2020
7125/2020
7126/2020
72712020
712712020
712712020
712112020
7128/2020
7128/2020
7128/2020
7/28/2020
7128/2020
712912020
712912020
7129/2020
1129/2020
712912020
7/29/2020
712912020
112912020
7/29/2020
7129/2020
712912020
1129/2020
712912020
712912020

J
we

AT&T PREPAID Account History
Total Usage - Voice, Text, Data Details for 925-368-0757 From 7/24/2020 to 8/23/2020

‘Time
01:26:48 PM CDT
01:27:51 PM CDT
01:31:27 PM CDT
01:34:07 PM CDT
01:35:16 PM CDT
01:35:26 PM CDT
05:53:31 PM CDT
02:00:44 AM CDT
02:13:46 PM CDT
03:00:50 PM CDT
07:34:05 AM CDT
01:34:08 AM CDT
12:43:50 PM CDT
01:19:55 PM CDT
01:29:48 PM CDT
06:21:06 AM CDT
01:08:55 PM CDT
08:58:10 PM CDT
09:10:35 PM CDT
09:32:22 PM CDT
11:06:06 AM CDT
11:33:27 AM CDT
11:38:01 AM CDT
11:42:50 AM CDT

_12:02:23 PM CDT
| 12:10:09PMCDT

12:14:19 PM CDT
12:32:02 PM CDT
12:45:03 PM CDT
12:53:11 PM CDT
12:58:06 PM CDT
01:33:58 PM CDT
03:18:17 PM CDT

ee
01:19:23 PM CDT

Duration
Omin 29sec
2min 48sec
Omin 17sec

imin 2sec
Omin 47sec
281.68 MB

Omin 9sec
270.69 MB
3min 45sec
175.63 MB

84.06 MB
223.91 MB
1min 32sec
127.31 MB

Omin Ssec
190.72 MB
lmin 34sec
“Omin 2Isec

8min Osec

61.59 MB
106.80 MB
3min 54sec
4min 17sec
19min 13sec

eee ent,
Omin lésec
2min 46sec
Omin 47sec
Omin 5isec
Omin 27sec
3min 41sec

_—=" amin 47sec )

NA
28min 22sec
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21, Page 11 of 179

Usage
Outgoing Text/Message
Outgoing Call
Outgoing Call
Outgoing Call
Incoming Call
Data
Outgoing Call
Outgoing Call
Outgoing Call
Outgoing Call
Outgoing Call
Outgoing Call
Outgoing Call
Outgoing Call
Outgoing Call
Outgoing Call
Outgoing Cail
Outgoing Call
Incoming Text/Message
Outgoing Call
Incoming Text/Message
Incoming Text/Message
Outgoing Call
Voicemail
Data
Voicemail
Incoming Call
Incoming Text/Message
Outgoing Call
Outgoing Call
Data
Incoming Call
Data
Incoming Text/Message
Outgoing Call
Outgoing Call
Outgoing Call

x 4

Contact
213 SESS

 

 

 

Date

7129/2020
7129/2020
712912020
712912020
712912020
1130/2020
7130/2020
7130/2020
7130/2020
7130/2020
1130/2020
7130/2020
7130/2020
7130/2020
7130/2020
7130/2020
7130/2020
7130/2020
7/30/2020
7/30/2020
7130/2020
7130/2020
7130/2020
713012020
7130/2020
7113112020
7113112020
7131/2020
713112020
7131/2020
7/31/2020
1131/2020
8/1/2020
8/1/2020
8/1/2020
8/1/2020
8/1/2020

sa

Time
04:45:10 PM CDT
04:45:39 PM CDT
06:00:28 PM CDT
07:17:37 PM CDT
07:58:33 PM CDT
04:57:26 AM CDT
12:22:04 PM CDT
12:26:56 PM CDT
12:30:16 PM CDT
01:16:31 PM CDT
01:48:54 PM CDT
02:48:52 PM CDT
02:49:06 PM CDT
03:19:28 PM CDT
03:30:32 PM CDT
03:33:34 PM CDT
04:27:51 PM CDT
04:35:12 PM CDT
04:58:34 PM CDT
05:00:44 PM CDT

' 05:26:08 PM CDT

05:33:31 PM CDT
05:37:57 PM CDT
08:39:22 PM CDT
10:57:29 PM CDT
11:51:55 AM CDT
12:09:12 PM CDT
12:53:30 PM CDT
12:54:42 PM CDT
04:08:54 PM CDT
04:57:31 PM CDT
05:22:04 PM CDT
04:37:16 AM CDT
01:22:25 PM CDT
01:24:21 PM CDT
01:25:02 PM CDT
01:50:46 PM CDT

Duration

NA
imin {sec
Omin 59sec
Imin Sisec
Omin 10sec
82.30 MB
3min 47sec
Omin 18sec
40min 12sec
2min Ssec
2min 47sec
Omin 4sec
Imin 32sec
10min 55sec
Imin 30sec
53min 6sec
Amin 22sec
lmin 48sec
NA
36min 37sec
NA |
NA
imin 50sec
Omin 36sec
101.67 MB
Omin 23sec
Omin 56sec
NA
2min 41sec
imin 31sec
299.45 MB
Omin 51sec
298.36 MB
NA
Omin 9sec
4min 41sec

Smin 8sec

Charges
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 12 of 179
| _)

a

 

 

Usage Contact Date Time Duration Charges
Data NA 8/1/2020 04:57:46 PM CDT 414.25 MB $0.00
Data NA 8/2/2020 01:13:18 AM CDT 479.57 MB $0.00
Data NA 8/2/2020 06:34:20 AM CDT 194.49 MB $0.00
Outgoing Call 87 7- SERBS 8/2/2020 05:38:28 PM CDT 3min 11sec $0.00
Outgoing Call 87] -eeea 8/2/2020 05:41:47 PM CDT 10min 5isec $0.00
Data NA 8/2/2020 09:44:31 PM CDT 490.40 MB $0.00
Data NA 8/3/2020 01:56:26 AM CDT 113.20 MB $0.00
Incoming Text/Message COD-E26-6278 8/3/2020 10:02:59 AM CDT NA $0.00
Incoming Text/Message COD-E26-6278 8/3/2020 10:02:59 AM CDT NA $0.00
Incoming Text/Message COD-E26-6278 8/3/2020 10:03:09 AM CDT NA $0.00
Data NA 8/3/2020 10:09:29 AM CDT 269.22 MB $0.00
Incoming Call 408 -BSeeses 8/3/2020 01:24:56 PM CDT Omin 14sec $0.00
Outgoing Call 866-4 8/3/2020 01:59:35 PM CDT Amin 37sec $0.00
Outgoing Call 866-RERD 8/3/2020 02:04:47 PM CDT 2min 40sec $0.00
Outgoing Call 866-~49SE2S 8/3/2020 02:08:34 PM CDT 2min 40sec $0.00
Incoming Call 917-SRS289 8/3/2020 02:17:29 PM CDT Omin 13sec $0.00
Outgoing Cail 855-3eBREED 8/3/2020 02:20:36 PM CDT Omin 5sec $0.00
Outgoing Call 955-3? 8/3/2020 02:21:00 PM CDT 31min 26sec $0.00
Outgoing Call 855-3 GEES. 8/3/2020 02:52:50 PM CDT 31min 3sec $0.00
Outgoing Call 800- ees) 8/3/2020 03:38:19 PM CDT 21min 10sec $0.00
Outgoing Call 619-eRE, 8/3/2020 04:05:44 PM CDT imin 14sec $0:00
Outgoing Call pre 8/3/2020 04:07:12 PM CDT Omin 45sec $0.00
Outgoing Call 8/3/2020 04:46:35 PM CDT 6min 41sec $0.00
Incoming Call 800-9) 8/3/2020 05:07:22 PM CDT 3min Ssec . $0.00
Outgoing Call CEES 8/3/2020 05:11:13 PM CDT 26min 3sec $0.00
Incoming Text/Message COD a_i 8/3/2020 05:25:11 PM CDT NA $0.00
Incoming Text/Message COD _ freee) 8/3/2020 05:42:02 PM CDT NA $0.00
Outgoing Call 800-GaSe 8/3/2020 06:23:34 PM CDT 18min 58sec $0.00
Outgoing Call 800-4eaGan8) 8/3/2020 07:48:36 PM CDT 56min 42sec $0.00
Incoming Text/Message 42.4 Tie? 8/3/2020 07:56:02 PM CDT NA $0.00
Incoming Text/Message 424-8 8/3/2020 07:56:02 PM CDT NA $0.00
Incoming Text/Message 424 GOR, 8/3/2020 07:56:02 PM CDT NA $0.00
Voicemail 2.09-Spaiet oa 8/3/2020 07:57:46 PM CDT lmin 55sec $0.00
Outgoing Call 855-gpaaeen 8/3/2020 08:46:43 PM CDT Omin 45sec $0.00
Outgoing Call 855- 8/3/2020 08:47:46 PM CDT Omin 41sec $0.00
Outgoing Call 855-SqeaaS 8/3/2020 08:52:11 PM CDT Omin 17sec $0.00
Data NA 8/4/2020 12:14:55 AM CDT 540.01 MB $0.00
Usage

Data
Outgoing Call
Outgoing Call
Incoming Call
Data
Outgoing Call
Incoming Call
Incoming Call
Incoming Call
Outgoing Call
Outgoing Call
Incoming Call
Incoming Call
Data

Data
Outgoing Call
Outgoing Call
Outgoing Call
Outgoing Call
Data
Outgoing Call

Incoming Text/Message

Incoming Call
. Outgoing Call
Incoming Call
Data
Data
Data
Incoming Call
Data
Outgoing Call
Outgoing Call
Outgoing Cail
Outgoing Call
Outgoing Call
Voicemail

Voicemail

Case 4:21-cv-04234-

4 .
\

Contact

 

 

200-4
300~Rae

888-AGnie
619-255-0643

 

NA

191627785503
NA
855-Giaaas
800-Qaeeaee
800-9
300- aS
844i
209- age
209- <a

Date

8/4/2020
8/4/2020
8/4/2020
8/4/2020
8/4/2020
8/4/2020
8/4/2020
8/4/2020
8/4/2020
8/4/2020
8/4/2020
8/4/2020
8/4/2020
8/5/2020
8/5/2020
8/5/2020
8/5/2020
8/5/2020
8/5/2020
8/5/2020
8/5/2020
8/5/2020
8/5/2020
8/5/2020
8/5/2020
8/5/2020
8/5/2020
8/6/2020
8/6/2020
8/6/2020
8/6/2020
8/6/2020
8/6/2020
8/6/2020
8/6/2020
8/6/2020
8/6/2020

Time
02:36:09 AM CDT
12:29:45 PM CDT
12:30:53 PM CDT
12:42:03 PM CDT
01:35:13 PM CDT
01:39:40 PM CDT
02:08:48 PM CDT
02:34:39 PM CDT
02:47:28 PM CDT
03:20:14 PM CDT
03:26:19 PM CDT
06:29:43 PM CDT
08:07:20 PM CDT
12:18:46 AM CDT
06:12:43 AM CDT
12:12:53 PM CDT
12:18:30 PM CDT
12:58:01 PM CDT
01:11:48 PM CDT
01:18:20 PM CDT
01:38:04 PM CDT
02:24:30 PM CDT
04:51:42 PM CDT
05:07:00 PM CDT
06:08:09 PM CDT
10:07:32 PM CDT
11:47:32 PM CDT
01:44:11 AM CDT
11:29:02 AM CDT
12:21:09 PM CDT
12:47:54 PM CDT
12:49:26 PM CDT
12:51:58 PM CDT
01:19:39 PM CDT
02:15:43 PM CDY
02:39:22 PM CDT
02:55:03 PM CDT

JST Document1-1 Filed 0082 Page 13 of 179

Duration

342.74 MB
Omin 39sec
Omin 48sec
Omin 44sec
366.84 MB
S5min 5sec
Omin 51sec
Omin 13sec
Omin 36sec
4min 58sec
22min 15sec
36min 18sec
Omin 12sec
436.43 MB
463.27 MB
3min 49sec
20min 4sec
Omin 59sec
Omin 36sec
398.40 MB
6min 23sec —
NA
3min 35sec
3min 22sec
47min 52sec
540.01 MB
540.01 MB
331.05 MB
Omin 44sec
281.62 MB
Omin 9sec
2min 21sec
27min 22sec
3 lmin 23sec
lbr 1min 32sec
Omin lisec
Omin 11sec
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21,

Usage

Outgoing Call

Outgoing Call

Outgoing Call

Outgoing Call

Outgoing Call

Outgoing Call

Outgoing Call

Incoming Text/Message

Incoming Text/Message

Outgoing Call

Incoming Text/Message

Incoming Text/Message

Data

Data

Incoming Text/Message

Data

Outgoing Call

Incoming Text/Message

Outgoing Call

Incoming Call
“Outgoing Call

Outgoing Call

Incoming Text/Message

Outgoing Call

Outgoing Call

Outgoing Call

Incoming Text/Message

Incoming Text/Message

Outgoing Text/Message

Incoming Text/Message

Incoming Text/Message

Incoming Text/Message

Incoming Text/Message

Incoming Text/Message

Data

Data

Incoming Text/Message

7%

 

COD-E26-6278
COD-E26-6278
650-525-0215
COD-E26-6278
COD-F26-6278
NA
NA
COD-E26-6278
NA
800-Kiaiactag)
1C0-DE8-7808

650-qameet

 

1C0-DE8-7808
COD-E26-6278
COD-E26-6278
COD-E26-6278
COD-E26-6278
COD-E26-6278
COD-E26-6278
COD-E26-6278

NA

NA
COD-E26-6278

Date

8/6/2020
8/6/2020
8/6/2020
8/6/2020
8/6/2020
8/6/2020
8/6/2020
8/6/2020
8/6/2020
8/6/2020
8/6/2020
8/6/2020
8/7/2020
8/7/2020
8/7/2020
8/7/2020
8/7/2020
8/7/2020
8/7/2020
8/7/2020
8/7/2020
8/7/2020
8/7/2020
8/7/2020
8/7/2020
8/7/2020
8/7/2020
8/7/2020
8/7/2020
8/7/2020
8/7/2020
8/7/2020
8/7/2020
8/7/2020
8/7/2020
8/8/2020
8/8/2020

)

Time
03:17:37 PM CDT
03:39:43 PM CDT
03:40:31 PM CDT
03:42:28 PM CDT
03:44:58 PM CDT
03:47:48 PM CDT
03:48:09 PM CDT
04:18:49 PM CDT
04:50:54 PM CDT
05:55:05 PM CDT
06:26:45 PM CDT
06:39:04 PM CDT
12:56:33 AM CDT
02:52:54 AM CDT
03:05:53 PM CDT
03:42:44 PM CDT
03:49:20 PM CDT
03:52:10 PM CDT
04:08:37 PM CDT
04:08:55 PM CDT
04:15:48 PM CDT
04:17:35 PM CDT
04:20:15 PM CDT
04:24:22 PM CDT
04:26:00 PM CDT
05:35:15 PM CDT
05:37:17 PM CDT
05:59:52 PM CDT
06:08:13 PM CDT
06:08:19 PM CDT
06:08:20 PM CDT
06:10:38 PM CDT
06:11:45 PM CDT
06:16:47 PM CDT
10:39:14 PM CDT
03:07:21 AM CDT
02:00:19 PM CDT

_ Page 14 of 179

Duration

16min 29sec
Omin 39sec
lmin 55sec
2min 24sec
2min 46sec
Omin 19sec
29min 58sec
NA
NA
[min 42sec
NA
NA
540.01 MB
308.94 MB
NA
453.73 MB
3min 17sec
NA
Omin 27sec
6min 36sec
1min 26sec
3min 6sec
NA
Omin 52sec
2min 3sec
30min 37sec
NA
NA
NA
NA
NA
NA
NA
NA
536.40 MB
350.14 MB
NA
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 15 of 179

Usage

Incoming Text/Message
Data

Outgoing Call
Outgoing Call
Outgoing Call

Data

Data

Data

Incoming Text/Message
Incoming Text/Message
Incoming Call
Incoming Text/Message
Incoming Call

Data

Data

Incoming Call
Voicemail

Voicemail

Voicemail

Data_

Outgoing Call
Outgoing Call
Outgoing Call
Outgoing Call

Data

Outgoing Call
Outgoing Call
Outgoing Cail
Outgoing Call
Outgoing Call

Data

Outgoing Call
Incoming Call

Data

Outgoing Call
Outgoing Call
Outgoing Call

| Be Malt See unl tof [J «J

Contact

COD-E26-6278

NA
650- SEED
650-9aaaagee>
925 -E SD

NA

NA

NA
COD-E26-6278
COD-E26-6278
615-596-1240
COD-E26-6278
267-383-3354

NA

NA
213- see
209. Sa PeO
209-GaeneaaD)
209-4BELLEED
— NA
36.6 Seams
844- SERRE
855-Sieciais
814 SNS

NA
650-BkeeRESD
626-374-4995
877 Gao EES
800-SRSD
87 1GkeETSO

NA
650-2 RS
650-32

NA
800- SoS
415-99?
925-9953

Date

8/8/2020
8/8/2020
8/8/2020
8/8/2020
8/8/2020
8/8/2020
8/9/2020
8/9/2020
8/9/2020
8/9/2020
8/9/2020
8/9/2020
8/9/2020
8/9/2020
8/10/2020
8/10/2020
8/10/2020
8/10/2020
8/10/2020
8/10/2020
8/10/2020
8/10/2020
8/10/2020
8/10/2020
8/11/2020
8/11/2020
8/11/2020
8/1 1/2020
8/11/2020
8/11/2020
8/11/2020
8/11/2020
8/12/2020
8/12/2020
8/12/2020
8/12/2020
8/12/2020

Time
02:00:20 PM CDT
02:44:19 PM CDT
09:43:57 PM CDT
09:47:52 PM CDT
09:54:31 PM CDT
11:27:05 PM CDT
01:25:20 AM CDT
08:59:50 AM CDT
10:00:44 AM CDT
11:19:58 AM CDT
11:55:17 AM CDT
12:00:32 PM CDT
02:44:37 PM CDT
11:02:55 PM CDT
01:42:59 AM CDT
11:15:11 AM CDT
11:46:47 AM CDT
11:47:33 AM CDT
12:45:24 PM CDT
01:44:06 PM CDT
04:33: 24 PM CDT
05:49:12 PM CDT
05:50:09 PM CDT
05:51:02 PM CDT
07:01:41 AM CDT
04:22:29 PM CDT
05:31:30 PM CDT
05:46:50 PM CDT
05:48:47 PM CDT
05:50:02 PM CDT
06:35:15 PM CDT
08:56:46 PM CDT
12:23:02 PM CDT
12:35:17 PM CDT
05:02:58 PM CDT
05:03:35 PM CDT
10:00:01 PM CDT

 

Duration

NA
371.20 MB
Imin 35sec
4min 40sec
2min 13sec
540.01 MB
386.70 MB
279.33 MB

NA

NA
Omin 29sec

NA
Omin 15sec
540.01 MB
284.08 MB
Imin 33sec

Omin 3sec
Omin 4sec
Omin 44sec
97.10 MB
52min 39sec
Omin 6sec
Omin 35sec
25min 6sec

187.13 MB
3min 22sec

11min 2sec
1min 18sec
Imin 3sec
2min 2sec
17.02 MB
4min 57sec
Imin 35sec
82.11 MB
Omin 13sec
4min 31sec

lmin 17sec

fille Por ge
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 16 of 179

Usage

Data

Incoming Call
Incoming Text/Message
Outgoing Call
Outgoing Call
Voicemail

Voicemail

Voicemail

Voicemail

Outgoing Call
Incoming Call
Incoming Call

Data

Data

Data

Voicemail

Voicemail

Incoming Text/Message
Incoming Text/Message
Incoming Text/Message
Incoming Text/Message
Incoming Text/Message
Incoming Text/Message
Incoming Text/Message
Incoming Text/Message
Incoming Text/Message
Data

Outgoing Call
Outgoing Call

Data

Outgoing Call
Outgoing Call

Data

Outgoing Call

Data

Incoming Text/Message
Incoming Text/Message

Ne

Contact
NA

925-SESEESS
COB#E26-6278

 

1C0-DE9-7633
1C0-DE9-7633

 

Date

8/13/2020
8/13/2020
8/13/2020
8/13/2020
8/13/2020
8/13/2020
8/13/2020
8/13/2020
8/13/2020
8/13/2020
8/13/2020
8/13/2020
8/14/2020
8/14/2020
8/14/2020
8/15/2020
8/15/2020
8/15/2020
8/15/2020
8/15/2020
8/15/2020
8/15/2020
8/15/2020
8/15/2020
8/15/2020
8/15/2020
8/15/2020
8/15/2020
8/15/2020
8/16/2020
8/16/2020
8/16/2020
8/17/2020
8/17/2020
8/17/2020
8/17/2020
8/17/2020

5 é
~—

Time
06:35:20 AM CDT
01:06:21 PM CDT
02:18:19 PM CDT
07:01:48 PM CDT
07:44:57 PM CDT
07:56:46 PM CDT
07:57:28 PM CDT
08:05:56 PM CDT
08:27:38 PM CDT
08:39:30 PM CDT
09:04:39 PM CDT
11:15:35 PM CDT
12:17:47 AM CDT
05:59:25 PM CDT
11:12:24 PM CDT
11:28:03 AM CDT
11:28:58 AM CDT
11:32:11 AM CDT
11:32:11 AM CDT
11:32:11 AM CDT
11:32:11 AM CDT
11:32:11 AM CDT
11:32:11 AM CDT
11:32:18 AM CDT
11:32:18 AM CDT
11:32:18 AM CDT
02:31:05 PM CDT
04:16:32 PM CDT
04:17:34 PM CDT
08:31:06 AM CDT
01:28:53 PM CDT
05:12:18 PM CDT
12:33:12 AM CDT
11:17:20 AM CDT
06:24:55 PM CDT
07:11:29 PM CDT
07:11:29 PM CDT

Duration
107.09 MB
Imin 10sec

_ NA
34min 16sec
3min 6sec
Omin 16sec

Omin 3sec
Omin 2sec
Omin Osec

20min 33sec
11min 25sec
15min 27sec
105.82 MB

11.65 MB
136.90 MB
Omin 14sec
Omin 18sec

NA
NA
NA
NA
NA
NA
NA
NA
NA

46.81 MB
Omin 16sec
2min 17sec
161.21 MB
min 20sec
imin 36sec
150.73 MB
2min 17sec
60.96 MB

NA
NA

Charges
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00

_ $0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
Case 4:21-cv-04234-JST Document1-1 Filed Ostosi2t Page 17 of 179

Usage
Incoming Text/Message
Data

Data
Outgoing Call
Data

Data

Data
Incoming Text/Message
Incoming Text/Message
Outgoing Call
Outgoing Call
Incoming Call
Outgoing Call
Data
Voicemail
Outgoing Call
Voicemail
Incoming Call
Incoming Call
Data.
Outgoing Call
Outgoing Call
Outgoing Call
Incoming Call
Outgoing Call
Outgoing Call
Incoming Call
Data

Data

Data

{ L

Contact

1C0-DE9-7633

NA

NA
925-999-9855

NA

NA

NA
COD-E26-6278
COD-E26-6278
619-S8e2839
909-B22=s80
619-gaereg4
619-96eaeo4

 

Date

8/17/2020
8/18/2020
8/19/2020
8/19/2020
8/19/2020
8/20/2020
8/20/2020
8/20/2020
8/20/2020
8/20/2020
8/20/2020
8/20/2020
8/20/2020
8/20/2020
8/21/2020
8/21/2020
8/21/2020
8/21/2020
8/21/2020

8/21/2020 |

8/21/2020
8/21/2020
8/21/2020
8/21/2020
8/21/2020
8/21/2020
8/21/2020
8/22/2020
8/22/2020
8/23/2020

a

Time
07:11:31 PM CDT
11:48:28 AM CDT
04:09:14 AM CDT
07:27:52 PM CDT
09:06:33 PM CDT
03:16:48 AM CDT
07:26:55 AM CDT
04:47:26 PM CDT
04:47:26 PM CDT
05:58:05 PM CDT
06:06:19 PM CDT
06:06:37 PM CDT
08:20:21 PM CDT
08:38:01 PM CDT
09:55:48 AM CDT
09:56:13 AM CDT
10:25:46 AM CDT
11:05:33 AM CDT
01:52:28 PM CDT

_ 01:53:15 PM CDT

02:23:17 PM CDT
02:28:47 PM CDT
03:12:36 PM CDT
03:15:36 PM CDT
03:28:08 PM CDT
03:29:12 PM CDT
04:41:49 PM CDT
07:53:17 AM CDT
07:16:12 PM CDT
12:32:45 PM CDT

Duration

NA
157.62 MB
162.51 MB

imin 4sec

33.74 MB

15.39 MB
325.16 MB

NA

NA
imin 13sec
Omin 29sec
4min 14sec
Imin 41sec
121.97 MB
Omin 30sec
7Fmin 34sec
Omin 7sec

16min 22sec
Omin 7sec
47.66 MB
3min 19sec
5min 22sec
2min 33sec
3min 12sec

Omin 43sec
14min 32sec

Omin 18sec
311.95 MB
207.52 MB
222.12 MB
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 18 of 179
|

*Time is US/Central

\ ; ’

Usage Summary

Z

 

Talk 20hrs 9mins 30sec $0.00
Data 15. 5GB $0.00
Sponsored Data 0.00KB $0.00
Mobile Hotspot Data 0.00KB $0.00
Text 51 $0.00
Total Charges $0.00

 
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 19 of 179

4
XK

Exhibit 3
 

Case 4:21-cv-04234-JST Document 1-1 “Filed 06/03/21. Page 20 of 179
(3

Dear Police officer,

| Behrooz Mohazzabi, 76 years of age, living 766 Edgewater Apt. No.
Foster City 94404. There was a message on my cell on August 10, 2020.
From a person Called Matt from Wells Fargo Bank located in El Monte
California Tel.: (626)374-4995. Who asked me to call him back. On August
11, around 3:30 PM, | returned his call, after | introduced myself and
referenced his message he started threatening me with very rude language
that “you will be trailed and you will go to jail till you withdraw your
complaint due to the server’.

| have filed a complaint in Superior Court of California in Los Angeles
versus Ms. Lorena Barba, an individual who works for Wells Fargo Bank in
relation to a $20,000.00 robbery from my account in the one the branch of
Wells Fargo Bank. Based on the rule of the Supreme Court of California, |
have to serve a copy of Complaint to Ms. Barba Lorena and get a proof of
service. | hired on-line a professional registered server in Los Angeles
county to serve her the complaint and get proof of service from her. But she
refused to be served at the time. _

_ Since then | got anxiety, and getting scared, | think This guy Math is taking. -
advantage of my age.
Respectfully,
Behrooz Mohazzabi
Cell: (925)368-0757
August 13, 2020

 

Police Department .
(650) 286-3300 Michael! Acosta

Traffic Officer

1030 E. Hillsdale Blvd.
Foster City, CA 94404

1: (650) 294-7595

F: (650) 349-0790
macosta@fostercity.org
fostercitypd.org

 

Estero Municipal
Improvement District @ gi Ei ap
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 21 of 179
Lo J

\ '

a Ne

Exhibit 4
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 22 of 179

 

 

 

f

a

 

 

 

 

a ——~--(48)--No-Fee.to. Serve Orders .
J ask the court to order the shentt or marsnal fo serve the respondent with the others-for free because this request-—— ee
for orders is based on a credible threat of violence or stalking.

(0 Court Cosis

Lask the court ta order the, respondent to pay my court costs.

 

(7) (J Additional Orders Requested
ask the court to make the following additional orders (specify):

(0 Additional orders requested are stated in Attachment 17.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of pages attached to this form, ifany: 45

 

 

 

 

 

 

 

Date: Angust 12, 2020 : ff
Mark J, Wraight b if >
Lawyer's name (if any) Lowyer 's signature " \

[ declare under penalty of perjury under the laws of the State of California that tbe information above and en
all attachrnents is true and correcl.

Date. August 12, 2020

 

 

 

 

 

ie
Lorena Ocana ad
Name of peiilioner Signature

Fraud and Claims Ops Specialist
Tithe

 

 

 

 

 

 

Reviges Jemvary 1.208 Petition for Workplace Violence Restraining Orders WV-400, Page 6 of 8
(Norkplace Violence Prevention)
Case 4:21-cv-04234-JST Document1-1 Filed 06/03/21 Page 23 of 179

 

wn

 

 

  

 

 

 

 

 

 

 

 

é . ~ 5
. . Clerk stamps date per ep form is filed.
Neds Notice of Court Hearing [oe PES
Superior Court of Calliorna
unty of Los Angeles
(4) Petitioner (Emnplover) /
oo ceo ooo oNgmer| Wells Fargo-BankyNeAew =n oa al MS 14
Lawyer for Petitioner of any for this case): Sherri R. Carter, Executive Officer/Clark
Name: Mark |. Wraight State Bar No.-228303 By AL Deputy

 

 

 

Firm Name: Severson & Werson, APC Shaunna Radeliie

 

b. Address (Ifyou have a lawyer, give your lawyer's information):

 

Fill in court name and street address:
Superior Court of California, County of

 

Address: One Embarcadero Center, Suite 2600

 

 

 

 

 

 

 

 

 

 

 

 

City: San Francisco State: CA Zip PAT M4 Los Angeles
vcrohone; 15) 208-5944 py, (415) 956-0439 _ Pomona Branch
Mai _miw@severson.com,; bjh@severson.com 400 Civic Center Plaza,
E-Mail Address: — \Pomona, CA 91766
(2) Employee in Need of Protection Cnn case number
Full Name: :Lorena Ocana =". Case Number:

 

 

 

 

 

 

 

OPSROONG 45

 

(3) Respondent (Person From Whom Protection Is Sought)
Full Name: Behrooz Mohazzabi

a The court will complete the rest of this form.
(4) Notice of Hearing

A court hearing is scheduted on the request for restraining orders against the respondent:

 

Name and address of court if different from above:

  

 

 

 

 

 

 

 

 

 

(5) Temporary Restraining Orders (4ay orders granted are on Form WV-1 10. served with this norice.)
a, Temporary Restraining Orders for personal conduct and stay away orders as requested in Form WV-100,
Request for Workplace Violence Restraining Orders, are. (check only one box below):
a) DKA GRANTED until the court hearing.
2) O AD DENIED until the court hearing. (Specify reasons jor denial in b, below}

(3) (] Parily GRANTED and partly DENLED until the court hearing. (Specify reasons for denial in

 

b, below.)
Wwdicial Council of Czlifomis. www, cous.ca.gav ; i WYV-409; Page 1 of 3
sedicial Counc ot ote, Mandatory Fam Notice of Court Hearing
Code of Cw Procedure, § S27. (Workplace Violence Prevention)

Approved by DOJ

 
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 24 of 179

& e
EE “ee

Case Number:

20 PSRANN GF

 

 

 

 

 

crt sob --Reasons-that Temporary-Restraining-Orders-as-requested in Form WV-L00, Petition for Workplace... a be ip eee
Violence Restraining Orders, for persona] conduct or stay away are denied are: :

(1) (1) The facts as stated in Form WV-100 do not sufficiently show reasonable proof that the employee
has suffered unlawful violence or a credible threat of violence by the respondent, and that great or
irreparable harm to the employee would result if a temporary restraining order is not issued,

(2) (1) Other (specify: C] As stated on Attachment 3b.

 

 

 

 

 

(6) Service of Documents by the Petitioner

At feast five days before the hearing, someone age 18 or older—not you or anyone to be
protectéd—must personally give (serve) a court file-stamped copy of this Form WV-109, Nosice of Court Hearing,
to the respondent along with a copy of all the forms indicated below:

 

 
 
  

a. W-100, Petition for Workplace Violence Restraining Orders (file-stamped) pe eR

6K We 116, Temporary Restraining Order-(fite-stamped} LF- GRANTED is se Ys ee ;
c. WYV-{20, Response to Petition for Workplace Violence Restraining Orders (blankfont) een rs
d. WV-120-INFO, How Can I Respond to a Petition for Workplace Violence Restrdini, a
2. WV-250, Proof of Service of Response by Mail (blank form) .
f. C) Other (specify):

Date: 5 * [4 ROAR ay é Li

 

 

      

Judicjal ffiger [OE
(_AIOHN A, SLANOON
3 ante re

The court cannot make the restraining orders after the court hearing unless the respondent has been personally
given (served) a copy of your request and any temporary orders. To show that the respondent has been served,
the person who served the forms must fill out a proof of service form. Form WV-200, Proof of Personal
Service, may be used.

- For information about service, read Form WV-200-INFO, Hhar ts “Proof of Personal Service’?

> Jf you are unable to serve the respondent in time, you may ask for more time to serve the documents. Use
Form WV-115, Request io Continue Court Hearing and to Reissue Temporary Restraining Order.

 

Revised January *, 2012 Notice of Court Hearing WW-108, Page 2 of 3
(Workplace Violence Prevention)

a“
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 25 of 179

_ |

 

Case Number:

20PSRo0094

 

 

 

 
 

 

 

 

 

If you want to respond to the request for orders in writing, file Form W V-120, Response fo Request for
Workplace Violence Restraining Orders, and have someone age 18 or older—not you or anyone to be
protected—miail it to the petitioner. ,

The person who mailed the form must fill out a proof of service form. Form WV-250, Proof of Service of
Response by Mail, may be used. File the completed form with the court before the hearing and bring a copy with
you to the court hearing.

Whether or not you respond in writing, go to the hearing 1f you want the judge to hear from you before making
an order. You may tell the judge why you agree or disapree with the orders requested.

You may bring witnesses and other evidence.

At the hearing, the judge may make restraining orders against you that could last up to three years and
may order you to sell or turn in any firearms that you own or possess.

Request for Accom modations

Assistive listening systems, computer-assisted real-time captioning, or sign language

interpreter services are available if you ask at least five days before the hearing. Contact the

clerk’s office or go lo wie. courts.ca.gowforms for Request for Accommodations by Persons
_ with Disabilities and Response (Form MC-410). (Civ. Code, § 54.8.)

(Clerk will fill out this part.)
—Clerk’s Certificate—

Use of Court Hearing is 2 true and correct copy of the original on file in the court.

 

 

 

 

Sito,
gy ERP B CA ATES
PY
aug 4 1
Daie: _
Lo .
Clerk/by | fA aT ey Deputy
¥ et wu
Revised Jarry *. 2012 Notice of Court Hearing WV-4109, Page 3 of 3

Ra MEZA (Workplace Violence Prevention)
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21

 

 

(4) Petitioner (Employer)
see oo a Narre: Webs Fargo Bank, NA
Lawyer for Petitioner (ifany, for this case}:

State Bar No.:228303

Name: Mark I. Wraight

 

Firm Name: Severson & Werson, APC

b. Your Address (you have a lawyer, give pour lawyer 's information):

Address: One Embarcadero Center, Suite 2600

 

City: San Francisco

 

Telephone: (415) 398-3344

State: CA Zip: 94313
Fax: (415) 956-0439

E-Mail Address: miw@severson.com; bjh@severson.com

 

(2) Employee (Protected Person)

Full Name: Lorena Ocana

(3) Respondent (Restrained Person}

5)

Full Name: Behrooz Mohazzabi

Description:

Page 26 of 179
|

“

ee

‘

,

:

Clerk stamps date here when form is filed.

 

FILER
om MOurly-of tos Angeles.
AUG 14 2020
Sherri R. som (vit
R te Executive OffcenClerk

ie Sha ; Deputy
unna Radcliffe:

Superior Court of Callicrmia |

 

Fill in court name and street address:

 

Superior Court of California, County of
Los Angeles

Pomona Branch

400 Civic Center Plaza, Pomona, CA
91766

 

Coun fils in case number when form is fled.

 

=O Pe enh n 9 ; '

A

 

 

 

 

Hau Color. Bald

‘Home Address (ifknown): 1117 Marquita Ave

Sex: M [1 F Height: Unknown Weight: Unknown

Eve Color’ Brown Age: 76

Date of Birth: 5/9/1944

Race: Middle Eastern

 

 

 

City: Burlingame

Relatiouship to Employee: Customer of Wells Fargo Bank

State:

CA Zip: 94010

 

 

 

 

 

Additional Protected Persons
in addition to the employee, the following family or household members or other employees are protected by the

iem porary orders indicated below:

 

 

Full Name Sex Age Household Member? Relation to Employee
Oscar Ocana M Yes [7 No Husband
Sophia Ocana F x] Yes (] No Daughter
Oliver Ocana M Y¥es [J No Son

 

(1 Additional protected persons are listed at the end of this Order on Attachment 4.

Expiration Date

This Order expires at the end of the hearing scheduled for the date and time below:

 

Dae: “Y- 2- 2020

 

 

 

 

 

Judicial Council of Calilomia, worw. coirts.ca.gor
Revised Jenuary 4, 2017, Mandatory Form
Code of Civd Procedure. §§ 527.6 and 527.9

Aaotoved by DOS

Temporary Restraining Order (CLETS— TWh)

(Workplace Violence Prevention)

WY-110, Page 1 of 5
>
Case 4:21-Cv-04234-JST Document 1-1 Filed 06/03/21. Page 27 of 179

 

 

SRB SRANN Q h ; "

 

 

 

 

 

   
  

eh :
meme “Fhe court-bas issued the temporary orders checked as granted below If you de fot ubey these orders; yowcanbe —
arrested and charged with a crime. You may have to go ta jail for up te one year, pay 4 fine of up to $1,000, or :
both.
(6) Personal Conduct Orders

() Not Requested © Denied Untifthe Hearing [:} Granted as Follows:

 

a. You are ordered not do the following things to the employee

and to the otber protected persons listed in

Q) Harass, molest, strike, assault (sexually or otherwise), batter, abuse, destroy personal property of, or
disturb the peace of the person.

(2) Commit acts of violence or make threats of violence against the person.

(3) Follow or stalk the person during work hours or to or from the place of work.

(4) Contact the person, either directly or indirectly, in any way, including, but not limited to, in person, by
telephone, 10 writing, by public or private mail, by e-mail, by fax, or by other electronic means.

(5) Enter the workplace of the person.

(6) Take any action {o obtain the persan’s address or locations. If this item is not checked, the court has
found good cause not to make this order.

(7) CJ Otber (specify):
(J Other personal conduct orders are attached at the end of this Order on Attachment 6a(7).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

b. Peaceful written contact through a lawyer or a process Server OF other person for service of legal papers related
to a court case is allowed and does not violate this order. However, you may have your papers served by mall

on the petitioner.
(7) Stay-Away Order
~ ( Not Requested [) Denied Until the Hearing fx) Granted as Follows:
a. Yau must stay at leas! / OO yards away from (check ail that apply}:

(1) {} The employec (7) DX The employee's children’s place of child care
(2) Each other protected person bsted in @ (8) ithe employee's vehicle
(3) The employee's workplace (9) ( Other (specify):

 

(4) The emplavee’s home
(5) (2 The employee’s school
(6) Kite employee's children’s school

 

 

 

 

 

 

b. This stay-away order does not prevent you from going to or from your home or place of employment.

 

 

Revised January 1, 2047 Temporary Restraining Order (CLETS—TWH) WV-110, Page 2 of 5
(Workplace Violence Prevention} >
Case 4°21-Cv-04234-JST Document 1-1 Filed 06/03/21. Page 28 of 179
Wo °

7 f

 

\y

 

 

 

 

 

wenn eens ef -No-Guns-or-Other Firearms -andAmmunition. —..0 -.-t-------—-

 

a. You cannot own, possess, bave, buy or try to buy, receive or try to receive, orin any other way get guns, other
firearms, or ammunition.
b. You must:
(1) Sell to or store with a licensed gun dealer or turn in to a lave enforcement agency any guns or other firearms
in your iramediate possession or control. This must be done within 24 bours of being served with this
Order.
(2) File a receipt with the court within 48 hours of receiving this Order that proves that your guns or freanms
have been turned in, sold, or stored. (You may use form # 7-800, Proof of Firearms Tumed In, Sold, or
Stored for the receipt.)

c. (] The court has received information that you own or possess a freann.

(3) Other Orders
Pinot Requested ([] Denied Until the Hearing [] Granted as Follows (specify):

 

 

 

 

 

 

 

 

 

 

 

(] Additional orders are attached at the end of this Order on Att achment 9,

    

= Bante

ro

Mandatory Entry of Order Into CARPOS Through CLETS

This Order must be entered into the California Restraining and Protective Order System (CARPOS) through the
California Law Enforcement Telecomumunications System (CLETS). (Check one):

a (3 The clerk will enter this Order and its proof-af-service form into CARPOS.

b. [a] The clerk will transmit this Order and its proof-ol-service form to a law enforcement agency to be entered
into CARPOS.

c. CI By the close of business on the date thal this Order is made. the employer or the employer's lawyer should
deliver a copy of the Order and its proofof-service form to the law enforcement agencies listed below fo
center into CARPOS:

Namie of Law Enforcement Agency Address (Cin, Stare, Zip)

 

 

 

 

 

 

 

 

 

([] Additional Jaw enforcement agencies are listed at the end of this Order on Attachment [0.

(G2) No Fee to Serve (Notify) Restrained Person {x} Ordered (] Not Ordered
The sheriff or marshal will serve this Order without charge because:
a. The Osder is based on a credible threat of wiolence or stalking.

b. {(] The petitioner is entitled to a fee waiver.

 

 

Reed January 1,207 Temporary Restraining Order (CLETS—TWH) W190, Page 305

(Workplace Violence Prevention}
\

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 29 of 179
an)

 

=
wand

© ®

Ze ad

ceatonoBO) PSRODTG AG

 

 

 

 

 
 
 
    

Number of pages atlached to this Order, if any:

Date: 8 AG: KOLO

 

 

 

iE Saa een eras

You Cannot Have Guns or Firearms
You cannot own, have, possess, buy or try to buy, receive or try to receive, or otherwise get guns, other fireanns, or
ammunition while this Order is in effect. If you do, you can go to jail and pay a 3] ,000 fine. You must sell to or store with
a licensed gun dealer or tum in fo a law enforcement agency any guns or other firearms that you have or control as stated
in item (8) above. The court will require you to prove that you did so.

Notice Regarding Nonappearance at Hearing and Service of Order

lf you have been personally served with this Temporary Restraining Order and form WV-109, Notice of Court Hearing,
but you do not appear at the hearing either in person or bya lawyer, and a restraining order that is the same as this
Temporary Restraining Order except for the expiration date is issued al the hearing, a copy of the order will be served an
you by mai} at the address in item (3).

If this address is not correct or you wish to vertfy that the Ternporary Restraining Order was converted into a restraining
order at the hearing without substantive change, or to find out the duration of the order, contact the clerk of the court.

After You Have Been Served With a Restraining Order
- Obey all the orders. Any intentional violation of this Order is a misdemeanor punishable by a fae or by
imprisonment in a county jail, or by both fine and imprisonment. (Pen. Code, § 273.6.)
- Read foun WV-120-INFO, How Can T Respond to a. Petition for Orders to Stop Workplace Vioience?, to lear
how to respond to this Order.
. Tf you want to respond, fill out form WV-120, Response fo Pesition for Forkploce Fiolence Restraining Orders,
and file it with the court clerk. You do not have to pay any fee to file your resporise if the petition claims that you
threatened viclence against or stalked the employee, or placed the employee in reasonable fear of violence.
. You must have form WY-120 served on the petitioner or the petitioner's atlorncy by mail. You cannot do this yourself,

The person who does the service should complete and sign form WV-250, Proof of Service of Response dy Mail. File
the completed proof of service with the court clerk before the hearing date or bring i? with yoo fo the hearing.

- In addition io the response, you may Gle and have declarations served, signed by you and other persons who bave
personal. knowledge of the facts. You may use form MC-030, Declaration, for this putpose. Itis available from the
clerk's office at the court shown on page 1 of this form or at wnnu.courts.ca.goviforms. If you do not know how to
prepare a declaration, you should see a lawyer. -

- Whether or not you file a response, you should attend the hearing. Lf you have any witnesses, they must also go to the
hearing.

. Attbe hearing, the judge can make restraining orders against you that last. for up to three years. Tell the judge why you
disagree with the orders requested. .

 

 

 

Revises January 1, 2077 Temporary Restraining Order (CLETS—TWhR) WV-110, Page 4 of5
(Workplace Violence Prevention) >

serdae en
Case 4:21-Cv-04234-JST Document 1-1 Filed 06/03/21. Page 30 of 179
my

ZZ Se
oo
Case Number,

50 PSROUD 945

 

 

 

 

 

 

Enforcing the Restraining Order
This order is enforceable by any law enforcement agency thal has received the order, is shown a copy of the order, or has

verified its existence on the California Restraming and Protective Orders System (CARPOS). Agencies are encouraged to
enter violation messages into CARPOS. If the law enforcement agency has not received proof of service on the restrained
person, the agency must advise the restrained person of the terms of the order and then must enforce it, Violations of this
order are subject to criminal penalties.

Start Date and End Date of Orders
This order siarts on the date next to the judge’s signature on page 4, The order ends on the expiration date in item 5 on

page 1.

if the Protected Person Contacts the Restrained Person

Even if the protected person invites or consents to contact with the restrained person, this order remains in effect and must
be enforced. The protected person cannot be arrested for inviting or consenting to contact with the restrained person. The
ordér can be changed only by another court order. (Pen. Code, § 13710(b).)

Conflicting Orders—Priorities for Enforcement
If more than one restraining order has been issued, the orders must be enforced according to

the following priorities: (See Pen. Code, § 136.2, Fam. Code, §§ 6383(h}{2), 6405(b).)
1. EPO: If one of the orders is an Emergency Protective Order (form EPO-001) and is more restrictive than other
“” sestraining or protective orders, it has precedence in enforcement over all other orders.-
2. No Contact Order: If there is no EPO, a no-contact order that is included in a restraining or protective order has
precedence over any other restraining or protective order.
4. Criminal Order: If none of the orders includes a no contact order, a domestic violence protective order issued in a
criminal case takes precedence in enforcement over any conflicting civil court order. Any nonconflicting terms

ofthe civil restraining order remain in effect and enforceable. .
4. Family, Juvenile, or Civil Order: If more than one family, juvenile, or other crvil restraining or protective order

has been issued, the ove that was issued last must be enforced.

Cy 1e , Bt oa cat
(Clerk wili fill ou this part.) SHERRI A CARTER

—Clerk's Certificate—
I certify that this Temporary Restraining Order is a true and correct copy of the

orginal on file in the court.

; Deputy
C}

Date: @& t2 2078

>

 

 

 

 

Revised Janvary +. 2077 Temporary Restraining Order (CLETS—TVWVR) WV-410, Page 5 of 5

(Workplace Violence Prevention)

 
 

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21

Page 31 of 179

 

E .
See
ee

Petition for
Restraining

Workplace Violence
Orders

 

Read How Do I Get an Order to Pro
SLT ‘WYZIO0ZINEO) before comp! eting this fe
be an employer with standing to bring
Civil Procedure section 527.8. Ajiso

hibit Workplace Violence (form,
onn NOTE: Petitioner ‘must ode
this action under Code of!
fill out Confidential CLETS

Information (form CLETS-001) with as much information as you know.

Petitioner (Employer)
a.” Name: Wells Fargo Bank, N. A.

 

isa [[} corporation

[1 sole proprietorship

{x} (specify): National Association

and is filing this suit on

behalf of the employee identified in item (2).

b, Lawyer for Petitioner (if'any for this case)

Name: Mark I. Wraight
_ Firm Name: Severson & Werson,

State Bar No. 228303
APC

Petitioner's Address (Ifthe petitioner has a lawyer, give the lawyer's

information.)

7 .

~~

22,

A

Rath

Clerk stamps dale here when form is filed.

AUG 14 2026.

Shem RB. Carter, Executive Officar/Clerk
AL_~ Deputy
Shaunna Radciits
1
Fill in court name and street address:

 

Superior Court of California, County of
Los Angeles

Pomona Branch

400 Civic Center Plaza, Pomona, CA
91766

 

 

Court fills in case number when form is filed.-

 

Case Number:

 

 

c. Address: One Embarcadero Center, Suite 2600

City: San Francisco

State: CA Zip: 94111

 

 

Telephone: (415) 398-3344

Fax: (415) 956-0439

 

 

Gio) eee eee
_E-Mail Address: miwi@severson.com; bjh@severson.com

Employee in Need of Protection

Pull Name: Lorena Ocana
Sex: [I M F

Respondent

Full Name: Bebrooz Mohazzabi

Age: 39
(Person From Whom Protection js Sought)

OPSROD 945

 

 

 

Age: 76

 

Address (if aiown): VAN7 Marquita Ave

 

 

 

City: Burlingame

 

Additional Protected Persons

a Are you asking for protection for any family or
employees at the employee's workplace ar at athe

(if-yes, fist them):

Yes (] No

 

Oscar Ocana

 

Sophia Ocana

 

 

State. CA Zip: 94010

household members of the employee or for any other
r workplaces of the petitioner?

Full Name Sex Age Housebold Member? Relationship io Employee
, M 47. & Yes (J No Husband
Fo Yes [] Neo Dangbter
M 3 Yes [] No Son

Oliver Ocana

 

 

 

 

 

 

 

(J Additions} protected persons are listed in Attachment 4a.

 

San

 

“uxiciel Cooncil of Cafionia, wer couisa.0” Patition for Workplace Violence Restraining Orders

Revised January 1, 2076, Mancetoy Form
Coda of Chi Procedure, §§ 527.8 and 527.9

(Workplace Violence Prevention)

WV-100, Page 1of6 -

>

. gages jalioraie |
—— Ee Gunly of Les Angeles — ee
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 32 of 179
4 ‘ i ‘|

’

 

 

 

 

 

 

 

ao “rR be ny de these peoploneed protection! Copiy: cece ceee con enmemnene ee eee ee ane tae nt

- (5) Re

 

[1 Response is stated in Attachment 4b.
Respondent has made repeated harassing phone calls to Ms. Ocana and her family, arid has made credible threats

of violence against Ms. Ocana including sending individuals to her home. Please see attached declarations.

 

 

 

 

 

 

lationship of Employee and Respondent
How does the employee know the respondent? (Describe): () Response is stated in Attachment 5a.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a.
Respondent is a customer of Wells Fargo. Please see attached declarations of Mark 1. Wraight and Lorena
Ocana. .
b. Respondent ([] is is pot a current employee of petitioner. (Explain any decision. to retain, terminate,
or otherwise discipline the respondent): [] Response is stated in Attachment Sb.
5) Venue .

N.

a.
b.

CG.

Why are you filing in this county? (Check all that apply):

() The respondent lives in this county.
The respondent has caused physical or em otional injury to the petitioner’s employee in this county.
(] Other (specify):

 

@) Other Court Gases

a, Has the employee or any of the persons named in 4)been involved in another court case with the respondent?

(L} No Yes ifypes, check each kind of case and indicate where and when cach was filed:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
   

  
  
  

 

Kind of Case Filed in (Counfy/State} Year Filed Case Number fifknown
GQ) (4 Workplace Violence
(2) () ‘Civil Harassment
(3) () Domestic Violence
(4) () Divorce, Noliity, Legal Separation
(5) (() Paternity, Parentage, Child Support _
(6) (J Eviction
mM Oo Guardiansbip
(8) () Small Claims
(9) [Q Postsecondary School Violence
(10) (Criminal
(11) Other (specify): Los Angeles/California 2020 20PSCP00194
Civil business dispute
b. Are any restraining orders or criminal protective orders now in effect relating io the employee or any of the
persons in@) and the respondent? No [0 Yes (ifves, attach a copy if you have one. }
ra Ss ESE ETT
Reisen Jamvary 1. 2018 Petition for Workplace Violence Restraining Orders WV-100, Page 2 of 6

(Workplace Violence Prevention) >
Case 4°21-Cv-04234-JST Document 1-1 Filed 06/03/21 Page 33 of 179

 

@

 

Case Number: |

a psro00945

ses (gy-Description-of Respondent’s.Conduct va eee ee
a. Respondent has (check one or more): : - , ,
(1) Assaulted, battered, or stalked the employee

(2) Made a credible threat of violence against the employee by making knowing or willful statements or
engaging in a course of conduct that would place a reasonable person in fear for his or her safety or the

safety of his or her immediate family.

 

b. One or more of these acts (check either or both):

(1) Took place at the employee's workplace
4) Can teasonably be construed to be carried out in the future at the employee’s workplace

Address of workplace: 14048 Palm Ave., Baldwin Park, CA 91706

 

 

 

 

c. Describe what happened. (Provide details; include the dates of all incidents beginning with the most recent; tell
who did what to whom; identify any witnesses):

Response is stated in Attachment 8c.
Response is stated in the Declarations of Mark 1. Wraight ead Lorena Ocana

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6. Was the employee harmed or injured? C] ves &] No (/fves, describe harm or injuries):

(] Response is stated in Attachment 8d.

 

 

 

 

 

 

 

 

 

 

 

 

 

e. Didthe respondent use or threaten. io use a gun or any other weapon? LJ Yes [x] No (fyes, describe):
(1) Response is stated in Attachment Be.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Revised January 1, 2088 Petition for Workplace Violence Restraining Orders WYV~-100, Page 3 of 6

(Workplace Violence Prevention}
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 34 of 179

 

 

 

 

 

 

  

cee (8) _{._ For any of the incidents described above, did the police come? [] Yes Ed No [] I don’t know

 

}f yes, did the employee or the respondent receive an Emergency protective Order?

(J Yes (1 No [J I don’t know

If yes, the order protects ( check all that apply}:

C1 the employee [] the respondent [J] one or more of the persons in (4).

(Attach a copy of the order if pou have one.)

Check the orders you want YJ

(9) Personal Conduct Orders
Lask the court to order the respondent not to do any of the following things to the employee or to any person to
be protected listed in(4): ;
Harass, intimidate, molest, attack, strike, stalk, nreaten, assault (sexually or otherwise), hit, abuse, destroy
personal property of, or disturb the peace of the person.
b. Commit acts of unlawful violence on or make threats of violence to the person.
c. Follow or stalk the person during work hours or to or from the place of work,
d. Contact the person, either directly or indirectly, by any means, jncluding, but not limited to, in person, by
telephone, in writing, by public or private mail, by interoffice mail, by e-mail, by text message, by fax, or by

other electronic means.

a.

e. Enter the person’s workplace.
Other (specif):
(2 As stated in Attachment 9f
Stay away from Ms. Ocana's residence,

rh
%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

’ The respondent will be ordered not fo toke any action to get the addresses or lecations of any protected person.
unless the court finds good cause not to make the order.

(10) Stay-Away Order

3. Task the court to order the respondent to stay at least 100 yards away from (check all that apply):
(1) The employee. (8) The employee's vehicle. -
(2) The other persons listed in © - (9) [1 Other (specify):

 

(3) The employee’s workplace.
(4) The employee’s home.

(5) © The employee’s school.

(6) The school of the employee’s

 

 

 

 

 

 

 

 

 

children. ~
(1) The place of child care of the employee’s
children.
Revised Jenvary 1, 2008 Petition for Workplace Violence Restraining Orders WV-100, Page 4 of 6

>

(Workplace Violence Prevention}
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 35 of 179

 

 

 

 

Gase Number:

sn pspg00 945 |

 

 

 

wr, “ft8) _tp._Lfthe court orders the respondent to stay away from all the places listed above, will he or she still be able to get

@

 

iG his or ber home, school, or job?” fe-Yes AF No-——fif'no;explain}: ——----- — : Scot
[-] Response is stated on Attachment 10b. :

 

 

 

 

 

 

 

 

 

 

 

 

 

Guns or Other Firearms and Ammunition
Does the respondent own or possess any guns OF other firearms? [} Yes [] No ] don’t knaw

If the judge grants a protective order, the respondent will be prohibited from owning, possessing, purchasing,
receiving, or attempting to purchase or receive @ gun, other firearm, and ammunition while the protective order is
in effect. The respondent will also be ordered to turn in 10 law enforcement, or Sell ta or store with a licensed gun
dealer, any guns or firearnis within his or her immediate possession or control.

Temporary Restraining Order
J request that a Temporary Restraining Order (TRO) be issued against the Respondent to last unti] the hearing. [am
presenting form WY-] 10, Temporary Restraining Order, for the court's signature together with this Petition.

Has the Respondent been told that you were going to go to court to seek a TRO against him/her?
Yes [J No (if you answered no, explain why below):

C) Reasons are staled in Attachment 12.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

’

[] Request for Less Than Five Days’ Notice of Hearing

You must have your papers personally served on the respondent at least five days before the hearing, uniess ihe
court orders a shorter time for service. (Form F¥-200-INFO explains what is proof of personal service. Form
WV-200, Proof of Personal Service. may he used to show the court that the papers have been served.)

Lf you want there to be fewer than five days between service and the hearing, explain why:

() Reasons are stated in Attachment 13.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{x} No Fee for Filing ,
Lask that there be no filing fee because the respondent has threatened violence against the employee, or stalked

the employee, or acted or spoken in a Manner that has placed the employee in reasonable fear of violence.

  
 

 

——

Fevicos Jonuary 3.2018 Petition for Workplace Violence Restraining Orders

WV-100, Page 5 of 5
(Workplace Violence Prevention} >
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 36 of 179

 

 

 

@

 

_ DECLARATION OF MARK L. WRAIGHT

 

 

 

 

 

 

 

 

 

1, Mark L Wraight, declare and state asfollows:

1, Tam a duly licensed attorney admitted to practice Jaw in all of the courts in
California. | am a shareholder of Severson & Werson, A Professional Corporation, attorneys for
Petitioner Wells Fargo, N.A“Wells Fargo” or “Bank™) in this matter. | have personal knowledge
of the facts set forth in this declaration and if called as a witness, I could and would competently
testify thereto.

2. On October 16, 2019, Bebrooz Mohazzabi initiated arbitration in the American
Arbitration Association. Wells Fargo retained Severson to represent it in the arbitration. As part of
his arbitration demand, Mr. Mohazzabi included his phone number as (XXX) XXK-0757.
Attached hereto as Exhibit A is a true and correct partially redacted copy of Mr. Mohazzabi’s
“Demand for Arbitration” be filed with the American Arbitration Association as well as a note that
was served on Wells Fargo with his Demand (“Dear Sirs: Please note: Do not call contact me by
mail. Please call me at (XXX) XXX-0757 or email: DXxXXXXXXXXXXXX@gmail.com(e)”). |
have redacted the first six digits of Mr. Mohazzabi’s phone number, as well as his address and
emai] address. However, I can confirm that the complete phone number matches the phone
number that called Ms. Ocane.

3. On April 29, 2020, Wells Fargo filed its motion for summary judgment. As part of
its moving papers a Wells Fargo employee, Lorena Ocana, submitted a declaration authenticating
evidence supporting Wells Pargo's defense. |

4. On July 27, 2020 Arbitrator Giida Turitz granted Wells Fargo’s motion for

 

sumypary judgment in arbitration and entered an award in favor of Wells Fargo.
5. Throughout the arbitration, Mr. Mobazzabi repeatedly made the unfounded claim

that Ms. Ocana tampered with evidence. Mr. Mohazzabi repeatedly called Ms. Barba a thief, a.

 

liar, and a criminal in multiple documents filed with the AAA.

07685248 1/3 54528043 |
DECLARATION OF MARK L WRAIGET

 

 
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 37 of 179

I

 

 

 

 

 

 

 

 

ii}. ....6.... - Lam informed and believe that on or about July 29, 2020—two days afterthe
2 arbitration ended in favor of Wells Fargo— Ms. Barba and her husband received multiple
3 | harassing phone calls from someone calling from the (XXX) XXX-0757 phone number.
4 7. On July 29, my office sent Mr. Mohazzabi a cease and desist Jetter instructing him
5 |] to stop all communications with Wells Fargo employee Lorena Barba (Ocana). Attached as
6 {| Pxhibit B is a true a correct copy of the cease and desist letter.
7 8. The next day, on July 30, Wells Fargo was served with a complaint filed by
8 i] Behrooz Mohazzabi against Lorena Barba (Ocana). My office contacted Mr. Mohazzabi and
9 || informed him we would be representing Ms. Ocana in his new lawsuit and that we would accept
10 || sezvice of the summons and complaint on behalf of Ms. Ocana and requested that Mr. Mohazzabi
11 {| direct all future correspondence to the law firm.
{2 9, On July 31, my office received a notice of receipt and acknowledgement with a
13 || copy of the complaint. We informed Mr. Mohazzabi we would be retuming the notice of receipt
14 | and acknowledgment within the period allowed by statute.
15 10. . Attached hereto as Exhibit C is a true and correct copy of an. email chain of
16 {correspondence between my officc and Mr. Mohazzabi. On August 5, Mr. Mohazzabi sent an
17 || email which suggests that he had in fact called Ms. Ocana using a telephone number Wells Fargo
18 || provided to him. It is unclear what Mr. Mohzaabi meant that the phone number was “provided to
19 || us by Wells Fargo.” Ms, Ocana’s personal phone number was not disclosed during the prior
20 || arbitration.
21 11. T am informed and believe that on or about August 10, 2020, Ms. Ocana and ber
27 || husband continued to receive the harassing calls, this time from a blocked number. [ understand
23 {| that the caller would hang up whenever Ms. Ocana or her husband answered the phone.
24 12. Lam further informed and believe that a male knocked on the front door of Ms.
25 || Ocana’s residence just after 11:00 PM on August 9, 2020. This man was rude to Mr. Ocana (who
26 || answered the door) and demanded to speak with Ms. Barba (Ocana). After this man left, Mr.
71] Ocane observed him watching the Ocana’s residence from a packed car until midnight.
28

07685 .2481/15452804.3 Z
DECLARATION OF MARK L WRAJGHT

 
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 38 of 179

 

 

 

CG

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

and that she has sent her minor children to stay with her parents.

14. Mr. Mohazzabi has a history of threatening violence—albeit to himself. Attached
as Exhibit D is a true and correct copy of two emails from Mr. Mohazzabi to Wells Fargo
threatening to harm himself.

15. [declare under penalty of perjury under the laws of the State of California that the

foregoing is true and correct. This Declaration was executed on August 12th, 2020, in Orinda,

 

 

California.
Lf
Mark (. Wraight “]

07685 248 L/154528045 2

 

 

 

DECLARATION OF MARK IL, WRAIGHT

13... Ms..Ocana has informed me she is fearful for her safety and the safety of her family

 

 

 

 

 

 

 
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 39 of 179
i j _  y

} '

   

 

 
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21, Page 40 of 179

 

 

 
  
 

i. ; ", a,
es
+ fi, -

 

Behrooz Mohazzabi v. Wels Fargo Bank - Case 03-19-O002-2880
one aw, Friday, Movember 8, 2029 2:13:20 PM

 

inane RELL... _— an CI LEST enna
| eee sence ene ee ee
Qnfing Sattemont Too! Guideodf
5 Tool FA
PROCSUSe pdt

 

 

Hello,
Please review the attached correspondence regarding the above-referenced case.

Fee} free to contact me with any questions, comments or concems You have related to this matter.

Thank you.

Pro Se Administrator 6
Case Administrator

 

American Arbitration Association

INRESBEST

       

E: ProSeAdministrator6@adrorg Se
Eee at
adrorg | icdtore | aaamediatlonore acres

The information in this transmittal (inctoding atrechiments, If any) is privileged and for confidential and is intended only for the recipient(s)listed above, Any review, us, disclosure,
disribution or copying of this cransmitial is prohihited except by or on behalf of the intended recipient Hyou bave recrived dus tonsmitte! in exror, please notify me snmediately by
reply email ond 3qtroy 2} copies of the transmittal, Thank you. :
 

 

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 41 of 179

\
a we = — 2

 

@ ®

Dear Gre :

 

eatio™

5, UE DS AEP Ee A by PIE ”

 
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 42 of 179
4 y

 

wD
&

Pro Se Asbitration Admirastration Tcam
P.O. Box 19609
Johnston, RI 02919

AMERICAN
ARBITRATION
ASSOCTATION

  

 

AMERICAN ARBITRATION ASSOCIATION
{nitial List of Pcople, Firms, Companies, and/or Jrowps Involved in the Arbitration

 

 

In the Matter of the Arbitration between:
Case Number: 01-19-0003-2880

Bchrooz Mohazzabt

-VS-

Wells Fargo Bank
Pro Se Adruinistrator 6, ProSeAdmuinistrator6@adr.org
DATE: November 8, 2019

 

 

 

An Arbitrator serving on this case must know the names of all persons, firms companies or other groups involved in this arbitration in or to
make proper disclosures of avy interests or relationships. The arbitrator uses the information you provide below to check his or her records
for any interests or relationships. Providing complete information on this document is also important because it lowers to possibility of

having fo remove Lhe arbitrator because of an interest or relationship after he or she begins serving on the case.

The AAA docs not give this list to the opposing party and the partics are not required to share this list with each other, althongh the pa rhes
may do so voluntarily. This list will be given to the arbitrator, togetber with the filing documents. The arbitrator will need io divulge any
relevant information when making appropriate and necessavy disclosures in accordance with the applicable arbitration rules.

This form will only be used to check for conflicts and is pol a preliminary or final witness List.

Picase list all people, firms, companies, and/or groups involved in the arbitration, including, but not imited to, witnesses,
consultants, attorneys, and all other interested parties. Subsidiary and other related entities of amy person, firm, company or other

group should also be incnded on this fist
NAME AFFILIATION ADDRESS

 

PARTY NAME AND DATE PLEASE CIRCLE ONE: CONSUMER / BUSINESS
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 43 of 179

 

 

 

 

 

 

 

 

 

 

 

REGEIV (EEE
ED SA
Voorhees, NJ eF

 

a ° DEMAND FOR ARBITRATION
AMBPRICAN ARBITRATION ASSOCIATION” (CT 16 2019 CONSUMER ARBITRATION RULES

 

Amaiican Arbirati .
i ee _-Gomplete this form to-stararbivation under an sbbissdonagmebent ina CONTAC

 

 

 

 

 

 

 

i
ing documents? (check one) Consumes O Business

fe Bonk LETTE TIO CORP Hor
f- 2 BECK repost pol ce - paled

1. Which party is sending in the fil
Z. Briefly explain the dispute: ifcdl fa
m 4 cleat .

ust, pedal Cowk .

BR PAL Feel
3, Specify the amount of money in dispute, if any: sh 0 0; 6O O-ee et p j 7 on +P ee P eta Ld
«a

4, 5tate any other relief you are seeking:
Barromey Fees EYitterest Ol Arbitration Costs tither explam:

 

 

 

 

 

 

 

 

 

Eldar y 4 Orb 4 ag et reg h op Pecos) Hie Bunge,

5. identify the requested city and state for the hearing if an in-person hearing is held: Lrapst De min aS Take |

Cy, my Accetr?T I< opened. Sem Ba ee SO Baa 8 cul) fowt ina td hege, I ope rad ry %

 

 

 

 

 

 

&. Please provide contact information for both the Consumer and the Business. Attach additional sheets or forms as needed.
~ _—-—_-—4

Consumer: ZL Cleat : |
Name: B & HReat Hea #/42.246)

 

 

 

 

   
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Email Address: ,

Consumar’s Representative Gf known}

 

 

 

 

 

 

 

Mame:

am Well FARE Beve

 

 

 

 

 

Address:

i
: City: State: Select... Zip Code:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fax:

 

Telephone:

 

 

 

Email Address:

 

 

 

 

 

 

 

 

 

Business:

 

Names:

 

 

 

 

 

 

Acidress:

 

 

 

 

 

 

 

 

 

 

 

 

 

State: Select... ° Zip Code:

 

 

 

 

 

 

 

 

 

 

City:

Telephone: Fax

Email Address: , :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

American Arbitration Association, Case Filing Services, 1101 Laurel Ozk Road, Suite 400, Voorhees, WJ 38043
bretpsy/ Anednorg { AAA Customer Service 1-B00-7 78-787?

cae eee verbena nec eneneermene Sr Tt
Case 4:21-cv-04234-JST

Document 1-1 Filed 06/03/21 Page 44 of 179

 

 

 

 

 

See

 

DEMAND FOR ARBITRATION .
CONSUMER ARBITRATION RULES

 

 

 

 

 

 

 

 

 

—
Business’ Representative (f known):

Nome pei ERR Go Bank
Fist: ine le poakGeo Laygk

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

City: State: Select... Zip Code:
Telephone: , Fax:

Email Address:

Date:

 

 

 

 

 

 

7. Send a copy of this completed form to the AAA together with:

© Aclear, legible copy of the contract containing the parties’ agreement to arbitrate disputes;
.2 The proper filing fee Giling fee information can be found in the Costs of Arbitration section of the Consumer Acbitration Rules); and

2 Acopy of the court order, if arbitration is court-ordered.

- '8.Senda copy of the completed.form and any. attachments to all parties and retain a copy of the form for your records.

 

To file by mail, send the initial fing documents and the filing fee ta: AAA Case Filing Services, 1101 Laurel Oak Road, Suite 100, ‘
Voorhees, NJ 08043. .

To file online, vist wweredrorg and click on File or Access Your Case and follow directions. To avoid the creation of duplicate filings.
the AAA requests that the filing documents and payment be submitted together, When Tiling electronically, no hard copies are required.

 

 

 

 

Pursvant to Section 1284.3 of the California Code of Civil Procedure, consumers with a gross monthly mcome of less than 300% of

the federal poverty guidelines are entitled to a waiver of arbitration fees ard costs, exclusive of arbitrator fees. This law applies to all \
consumer agreements subject to the California Arbitration Act, and to all consumer arbitrations conducted in California. if you believe |
that you meet these requirements, you must submit a completed ARidavit for Waiver of Fees, available on our website.

 

 

 

 

 

 

 

 

 

American Arbitration Association, Case Filing Services, 1401 Laurel Oak Road, Suite 100, Voorhees, RL 08043
bttpsd//wwwedrorg | AAA Customer Service 1-800-778-7877
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 45 of 179

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

— _.. )
Case 2:18-ev-08 | -RFB-VCF Document 20 Filed 06 19 Page Lofs
l
soe Un a SE wor) SEL Senn nnn nine
3
4 UNITED STATES DISTRICT COURT
5 DISTRICT OF NEVADA
6 nex
1| BEEROOZ MOHAZZABL, Case No. 2:18-cv-02137-RFB-VCF
8 Plaintiff, | ORDER
9 y.
10} WELLS FARGO, N.A,
iG . Defendant.
12
13 - ENTRODUCTION
14 Before the Court are two interrelated ‘motions: Defendant Wells Fargo, N.A’s (Wells
15| Fargo} Motian to Compel Arbitration, and Defendant Wells Fargo’s Motion to Seal its Reply. ECF
16| Nos. 4, 16. For the f ollowing reasons, the Court grants both motions.
17
18 i. PROCEDURAL BACKGROUND
19 | vs
20 Plaintiff Bebrooz Mohazzabi ( ‘Mobazzabi”} sued Wells Fargo on or around October 8,

9) | 2018 in the Bighth Judicial District Court for the state of Nevada. ECF No. 1-1. He alleges that
22 | $20,000 was unlawfully withdrawn from bis checking account with Wells Fargo Bank on

23| October 28, 2016. Mobazzabi further alleges that Wells Fargo employees failed to properly

“ investigate the incident Mobazzabi asserts breach of contract, breach of implied covenant of
eood faith and fair dealing, quantum memuit, conversion, elder abuse in violahon of section

26
a7 | 41.1395 of the Nevada Revised Statutes (“NS”), fravdulent concealment, deceptive trade

28

 

 

 

 

 

 

 
 

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 46 of 179

 

 

&

Case 2:18-cv-0G4-RFB-VCF Document 20 Filed 0%

A

aN

ee

   
 
  
 

se

19 Page 2of8

a

i | practices in violation of NRS section 598, and negligent biring, training, supervision and

oT Seedibit dolons his eonophaine= ES
3 .
Wells Fargo removed the case to federal court on November 6, 2018 and filed its motion

4

5 to cornpel arbitration on that same date. ECF Nos. 1, 4. A response and reply were filed. ECF

6 | Nos. 11, 15. Wells Fargo also filed a motion to seal tts reply. ECF No. 16.

7

Id. FACTUAL BACKGROUND

8

9 Mohazzabi visited a Wells Fargo branch on or about October 3, 2016, and signed up for 4
10

checking account. While at the bank, he signed a Consumer Account Application. Above the
li : ,
12 Consumer Account Application, just above Mr. Mobazzabi’s signature, it states in relevant part
13 that
14 - I have received a copy of the applicable account agreement and the
15 privacy policy (each may be amended from time to time)-and agree to be
pened by their terms. J also agree to the terms of the dispute resolution
16 program described in the foregoing agreements. Under the dispute
.  yesokution program, our disputes will be decided before one or more

17 neutral persons in an arbitration preceeding and not by a jury trial or a
18 trial before a judge. (emphasis in the original)
19} lm addition fo the Consumer Account Application, Wells Fargo alleges that Mohazabbi received ,

20| acopy ofa Consumer Account Agreement (“CAA”). While the parties dispute whether
a1 Mohazzabi ever received a copy of the CAA, they do not dispute the contents of the agreement

itself The CAA contains a provision. requiring arbitration of “any unresolved disagreement,”

23
3A before the American Arbitration Association.
25 Mobazzabi maintains in a declaration submitted with the Court that he never received the

26 | CAA and that no one explained to hin that he was waiving his right to a jury tal. Wells Fargo
aq argues that Mohazzabi consented to have the CAA and other disclosure documents emailed tc

him. Wells Fargo states that its internal records indicate that Mobazzabi clicked on the conscat

 

 
 

 

Case 4:21-cv-04234-

\
Me af

JST Document 1-1 Filed 06/03/21. Page 47 of 179
OY

a“

 

 

 

 

 

 

 

 

“The Avbitration Act establishes that, as a matter of federal law, any doubts conceming the scope

 

 

 

 

 

 

Case 2:18-cv 048 YRFB-VCE Document 20 Filed og yt Page 3 of 8

button to accept disclosure documents electronically, Furthermore Wells Fargo notes that its

 

bankers cannot complete the ne aocolmnt opening process until the customer accepts and— ~~ ---~ o

acknowledges electronic receipt of the CAA and the other disclosure documents.

Finally, Wells Fargo moves to séal the documents it submitted to the Court regarding
Mohazzabi’s account, on the grounds that the documents contain Mohbazzabi’s personally
identifiable information and information that is propnetary to Wells Fargo.

Iv. LEGAL STANDARD

a. Motion to Compel Arbitration

The Federal Arbitration Act (“FAA”) provides that a “written provision in ... a contract

 

evidencing a transaction involving commerce to settle by arbitration a controversy thereafter
arising... shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or
in equity for the revocation of any contract.” 9 U.S.C. § 2. The FAA provides two methods for
enforcing arbitration: (1) an order compelling arbitration of.a dispute; and (2) a stay of pending
litigation raising 4 dispute referable to arbitration. 9 U.S.C §§ 3, 4.

“By its terms, the Act Jeaves no place for the exercise of discretion by a district court, but
instead mandates that district courts shall direct the parties to proceed to arbitration on issues as fo

which an arbitration agreement bas been signed.” Dean Witter Reynolds. Inc. v. Byrd, 470 US.

 

 

213, 218 (1985}. The FAA limits the district court's role to delemmining (1) whether the parties

agreed to arbitrate, and, if so, (2) whether the scope of that agreement io arbitrate encomipasses the

claims at issuc. Nguyen vy. Bames & Noble Inc. 763 F.3d 1171. Li75 (Oth Cir. 2014).

of arbitrable issues should be resolved in favor of arbitration ....” Moses H. Cone Men’! Hosp.
v. Mercury Const._Com. 460 US. 1, 2425 (1983). Thus, “[ihe standard for
demonstrating arbitrability is not a high one; in fact, 2 district court has little discretion to deny

ay arbitration motion, since the Act is phrased in mandatory terms.” Republic of Nicar, y. Std.

 

 

Pruit Co., 937 F.2d 469, 475 (9th Cir. 1991). In fact, “Section 2 of the FAA requires courts to

enforce agreements to arbitrate according to their terms, in order to place an arbitration agreement

~3-

 
Case 4:21-cv-
ase 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 48 of 179

 

 

 

 

 

 

Ni

ee
>» wow Ne Oo WV WD AN DN

mo
CN A

wm & WwW

 

 

 

 

 

 

 

 

 

 

; LEB . LE
Case 2:18-cv-Oge -REB-VCF Document 20 Filed O@2/19 Page 40f8

upon the same footing as other contracts and to overrule the judiciary's longstanding refusal to

 

a Ggrecmnis to arbitrate O'Eonner-v- ber Teckinalogies THe 904 F.3d 1087;1093-O po ~

Cir. 2018) (internal quotations and citations omitted). However, “arbitration is a matter of contract
and a party caunot be required to submit to arbitration any dispute which be has not agreed so to

submit” AT & T Technologies, Inc. ¥. Comme'ns Workers of Am., 475 US. 643, 648

(1986) (internal quotation omitted).

The determination of whether a particular issue should be decided by the arbitrator rather
than the court is governed by federal law. Chiron Corp. V. Ortho Diagnostic Sys.. Inc., 207 F.3d
1126, 1130 (9th Cir. 2000). However, when deciding whether the parties agreed to arbitrate a
certain matter, courts generally apply ordinary state law principles of contract interpretation. First
Options of Chicago, Inc, v. Kaplan, 514 U.S. 938, 944 (1995).

Section 3 of the FAA provides for astay of legal proceedings whenever the issues in a case
are within the reach of an arbitration agreement. 9 U.S.C. § 3. Although the statutory language
supports a mandatory stay, the Ninth Circuit bas interpreted this provision to allow 4 district court
to dismiss the action. Sce Sparling v. Hoffman Const. Co’, 864 F.2d 635, 638 (Oth Cir. 1988). A
request for a stay is not mandatory. Martin Marietta Aluminum, Inc. v. Gea. Else. Co,, 586 F.2d

143, 147 (9th Cir. 1978).

bp. Motion to Seat .
Courts have long recognized “a general right to inspect and copy public records and

documents, including judicial records and doouments.” Kamakana v. City & Cty. of Honolulu
447 F.3d 1172, 1178 (9th Cis. 2006) (quoting Nixon v. Warmer Commens, Inc., 435 US. 589,
597 & n.7 (1978) (quotation marks omitted). However, this right is not absobute. Id. There is a

“sirong presumption in favor of access” to dispositive motions or their attachments, and @ party

. seeking to seal such documents bears the burden of overcoming this presumption by providing a

compellmg and fact-based reason for the document to be sealed. 1d. (citations and quotation
marks omitted).““[{]f the court decides to seal certain judicial records [att hed to

dispositive motions], it must base its decision on a compelimg reason and articulate the factual

-4-

 

 

 

 

 

 

 

 
 

 

Case 4:21-Cv-04234-JST Document 1-1 Filed 06/03/21.

bon oy .

eet
be oo 8b Oo I DH

peat et
db WwW

aA ok Ow

 

woN MRP et ee or
DM = © oO on an

 

wo
th

 

 

mo N YY
co NN

Page 49 of 179

Se

 

 

 

 

Case 2:18-cv-0%  F-RFB-VCF Document 20 Filed 0919 Page Sof 8

basis for its ruling, without relying on hypothesis or conj ecture.” Jd. at 1179 (citation and

quotation marks omitted). Compellin s reasons include sensitive Sersondl information contained oo]
in the records. Id. at 1182.

¥. DISCUSSION

Mohazzabi tries to argue both that.he did not consent to arbitration, and that even if the
Court found that he did, that the arbitration provision is unenforceable on procedural and
substantive unconscionability grounds. The Court disagrees, Based on the evidence submitted by
the parties, the Court finds that Mohazzabi and Wells Fargo entered a binding contract to arbitrate,
and that the contract is not unconscionable under Nevada statc law.

The Court first addresses the question of whether the parties consented to arbitration. It is
undisputed that Mohazzabi si gned a consumer account application that stated above the signature
block that he understood that he was consenting to alternative dispute resolution. The Court also
finds compelling the evidence thet Wells Fargo submitted from its internal database indicating that
Mohazzabi had access to and received documents, including the CAA, after providing bis erpail
address to Wells Fargo, and clicked “I Accept” on a consent button acknowledging receipt and
agreement to the terms contained therein. The Court finds that this is sufficient evidence that
Mohazzabi received and consented to the arbitration agreement contained within the CAA.

Under Nevada law, an arbitration clause is procedurally unconscionable “when a party
lacks a Meaningful opportmity to agree to the clause terms either because of unequal bargaining
power, as in an adhesion contract, or because the clause and its effects are not readily ascertainable
upon a review of the contract.” KIH_ & RDA Investor Group. LLC v, Eighth Judicial Dist. Court
of State ex rel. Cty. of Clark, 28] P.3d 1192-(Nev. 2009) (internal citations omitted}. “The gist of

ibis element ‘focuses on two factors: oppression and surprise.” Id. “An adhesive contract is “a

 

 

 

 

 

 

 

 

 

 

standardized ‘contract form offered to consumers ..- 00 3 ‘take it or leave it? basis, without

~ affording the consumer 4 realistic opportunity to bargain.” Burch v. Second Jadicial Dist, Court of

 

State ex. rel Cty. of Washoe, 49 P36 647, 649 (Nev. 2062), “The distinctive feature of am adhesion

 

 

 

 

contract is that the weaker party has no choice as to its terms.” Id.

 

 
Cc :21-Cv-
ase 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 50 of 179

 

 

 

 

 

 

 

 

 

 

. BRDAInvestor Gro

 

 

 

 

 

 
    

Case 2:18-cv- Ogg REB-VCF Document 20 Filed One 19 Page 6of8

 

Adbesive contracts are increasingly common for consumers in the marketplace today. KJ

 

contracts as a reality of obtaining basic goods and services’). However, “(ajn adhesion contract
need not be unenforceable ifit falls within the reasonable expectations of the weaker or “adhering”
party and is not unduly oppressive.” Obstetrics and Gynecologists William G. Wixted, M.D. v.
Pepper, 693 P.2d 1259, 1261 (Nev. £985).

In this case, the Court finds that the CAA and its correspouding arbitration provision was
an adhesive contract. The contract is clearly proforma and prospective customers are not tay
given a realistic opportunity to negotiate its terms. Indeed, Wells Fargo itself explains that
prospective customers wishing to open an account with the batik could not do so unless the
customer acknowledged receipt of and agreed to the terms of the CAA. To expedite the new

account process, Wells Fargo employees required customers who did not elect to receive hard

copies of the CAA to provide their email addresses on theit mobile devices during the account

.|. opening process. If the prospective customer had not already consented to receipt of documents
electronically, the Wells Farge employee could not open the new bank account until they clicked ©

. “aocept.” At vo point in this process are prospective customers told they can negotiate terms of the

contract. The requirement that customers who opt not to receive physical copies of the CAA have
their mobile devices with them may also put pressure on prospective customers to agree to terms
huniedly. These are all factoxs that indicate that Wells Fargo’s CAA is an adhesive contract, and
because the consumer jacks a meaningful opportunity to agree to the clause tcrms, is procedurally
unconscionabie.

However, while the Court does find that the agreement was ap adhesive contract and
procedurally unconscionable, the Court does not find that the agreement was substantively
unconscionable. Under Nevada law, 4 contract may be substantively unconscionable when. it
contains oppressive terms or is one-sided. Gonski v. Second Judicial Dist. Court of State ex rel

Washoe, 245 P.3d 1164, 1169 (Nev. 2010) overruled on other grounds by U.S: Home Corp. ¥.

es

 

Michael Ballesteros Trust, 415 P.3d 32 (Nev. 2018). The language regarding agreement to

arbitration is contained im the consumer application that customers sign and js also in the

weet eet

TASER 3a we 1192 otiag that the average consumer ‘faces adhesive —}

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

|

Case 4:21-cv-04234-
3 -JST Document 1-1 Filed 06/03/21 Page 51 of 179

Le “|

i6 co UN WH A PF

10
il
12
13
14
-45

- 16 .

17
18
1g
29
24
22
23
24
25
' 26
21

 

 

 

\

 

 

 

 

 

 

eee

 

Case 2:18-cv-0 ee

accompanying CAA. The CAA describes the arbitration procedures in clear language that provides

unable to resolve your dispute, you agree that ejther Wells Fargo or you can initiate arbitration as

“described in this section.”). The agreement requires each party to bear its own costs. Id. The

arbitration provision does include a class action waiver, but the Supreme Court has held that such
provisions are not per s¢ unconscionable and that state law cannotrender them so. AT&T Mobility

LLC v. Concepcion, 563 US. 333, 348-49 (2013): The Court thus does not find the contract

inherently oppressive or one-sided under Nevada law. Because the Court is required to find that a

contract is both procedurally and substantively unconscionable in order to find it unconscionable
as a whole, and the Court does not find that the arbitration agreement 1s substantively
unconscionable, the Court will not void the arbitration agreement on grounds of unconscionability.
Greystone Nevada, LLC v. McCo 416 P.ad 198 (Nev. 2018).

The Court notes that the’arbitration agreement provides that any dispute, including disputes
as to the arbitration agreement's ‘“neaning, application or enforcement,” must be submitted to
arbitration, The Court thus finds that this arbitration clause is broad enough to require that all of
Mobazzabi’s claims. are arbitrate. The Court therefore exercises its discretion. 4s articulated by
the Ninth Circuit in Sparling v. Hoffman Const. Co., Inc., 864 F.2d 635, 638 (9th Cir. 1988) to
dismiss all claims im this action.’

_ Purtberrmore, the Court also finds that personally sensitive information is contained m
Wells Fargo’s reply to. its motion to compel arbitration. Compelling reasons being found, the Court

will permit Wells Fargo to file its exhibits to its reply brief to #ts motion to compel arbitration

under seal.

 

 

 

 

 

 

 

 

25th Consumers “and the bank -with-an-epportunity-to -~qepivate. ECE No.42t-(‘If-your bankeris-[-~ 7
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 52 of 179

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i

,
i

ee

won wa Ww & WY

10
1
12
13
14
15

“16 |.

17

18

19

© 20

21
22
23
24
25
26
27
28

_ that they are subject to mandatory arbitration.

 

 

 

}

 

 

 

 

 

 

 

Case 2:18-cv-02% | YRFBVCF Document 20 Filed og 9 Page Sof 8
fe

ITIS THEREFORE ORDERED that Defendant Wells Fargo, N.A.’s Motion to Compel

Arbitration, (ECF No. 4), and Motion to Seal Reply (ECF No. 16) are granted.
{T IS FURTHER ORDERED that all claums in this case ate dismissed as the Court finds

The Clerk of the Cout js instructed to close the case.

fo “ayy “EGNELUSION-———-- ST So SUT ILIIY n_ULULIL

 

DATED: September 25, 2039.

RICHARD F. BOULWARE, I
UNITED STATES PISTRICT JUDGE

 

 

 

 

 

 

 

 

 
Case 4:21-cv-04234-JST

\

Document 1-1 Filed 06/03/21. Page 53 of 179
a

= SA

 

= wanes
© Sd

    

 
    
 
 

Bebe gas pare
nod sagt Pen acetate Eee eee i

 

Gnline Settiement Tool Guide .

How to Locate the Online Settlement Tool:

Step 1: To access the tool, navigate to AAA WebFile” located on the American Arbitration Association? homepage
at www.adrorg and click on "My Account”. Fallow the login instructions. If you do not already have an account,
please contact your case administrator.

Step 2: Next, you may dick on either “My Cases” within the sidebar on the left or click on “View My Cases” located
‘on the main screen.

 

B® nr ee
welcome Loos
Hons

What do you want to do?

tor 3 =

Mba we rR va tog TT ND Che Mare Cane

~ oa =O

enn qT Raeat ree sen wr err Brotehyty Uh bares 3h +
Peet

 

 

 

 

 

 

Step 3: Locate the case within the My Cases” Grid. To locate the case, use the search features at the top of the case
grid as noted below.

 

J

ay

qemwmena WUETT S| TRREBIOS poe. TEMPTS

 

Step 4: Once you have located the case, click on the associated case number to be directed to the case record. The
Online Settlement Tool is located on the right-hand side of the case record and is titled "Make Settlement Offers”.

ONLINE SETTLEMENT TOOL 1 adrorg
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 54 of 179

 

 

q

 

s Bie,
es ee
ee ee

 

 

wens webeeed ae e  teee

 

How to Make an Offer:

Step 1: Within the case record, click on ” Make Settlement Offers".

 

 

 

 

 

 

AASL SP gaa

creme Er

Caer 7 BOS TSE

riz 72 Een

ee .

ee

ert ett

 

oe teet

rest

 

tae

  

Porton

ae Die tdnes conde

 

Geoweests

EppCeReT AO chose Metra

 

 

 

 

 

   

 

 

Step 2: Under the heading “Make Offer”, complete each of the required boxes.

 
   
  
   
    
 

igh Set ee ok teat tt
meme ee MRE eae

 

Enter Remixed Onrounte Bate.

 

Kenta parent,
eae ata tied eRe Mo “eee RF ET ewe ta ates epee te ord

OG Phas artes won

Step 3: After all of the information has been added, click “Submit Offer”. A pop-up box will appear to confirm the
offer has been successtully transmitted.

ONLINE SETTLEMENT TOOL 2 adr.org
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 55 of 179

 

 

es @ ee

) AMBRICAN ARBITRATION ASSOCIATION

 

 

 

How to Review My Pending Offers:
Step 1: Within the case record, click on “View Offer History” -

Step 2: Locate the offer with a status of “Active”, Click “View” to view the offer details.

    
  

yee STOR

Keys Crotten, Meare 7 ADE ntorenee Cer Manes Nem Peth

Gavettonter: GL 22E0 714" Pree, SpE

sebereed 1 pereitea — se tyre epee Sn Rewwrntt veeyeried we

anne Waters BCS ure 5 sates

 

 

 

 

 

How to Retract an Offer or Extend the Expiration of an Offer Due Date:

 

 

Step 1: Navigate to the case record.

Step 2: Click on “View Offer History". _. cetninenin
Step 3: Locate the offer with a status of “Active”. Click "View" to
view the offer details.

Step 4: In the top right-hand of the screen, click “Actions” and use the
drop down box fo select either Retract Offer or Extend _
Expiration Date.

poemaeg Gerke tate CAPE rp Oe TEE IP ges

Retraction Note: Please note that you cannot retract an offer if the
offer has been accepted.

 

Extension Note: You can extend an offer; however, you CaNNOt MOVE it to an earlier due date.

ONLINE SETTLEMENT TOOL . 3. adr.org
Case 4:21-cv-04234-JST Document1-1 Filed 06/03/21 Page 56 of 179

 

f

 

”
a
oo

 

 

 

How to Respond to an Offer or Counteroffer:

ifthe opposing party makes an offer or counterofler, you will receive an email with notice of the offer/counteroffer.
To view the offer/counteroffer, log-in to AAA WebfFile and follow the steps below.

Step 1: Navigate to either “My Tasks” within the sidebar on the left or click on "iew Pending Tasks” located on the

main screen.

Step 2: Within the tasks grid, locate and click on the task “Review Settlement Offer/Counteroffer” for the corresponding

case.

Step 3: You will be directed to the case record. In the “Pending Case Tasks” grid, click on the task “Review Settlement
Offer/Counteroffer”.

 

 

 

 

 

 

Seertagties  teeeet Con Spare, eaten
Me Seetrdt

    
 

pewoiny Gest Yas Parana tty er
Peeise ois

 

 

 

Step 4: Next, click on "View" under “Offer Details” -

Step 5: Once you have reviewed the offer, dick “Close” and navigate to the “Respond to Offer” section as noted below.
You may elect to counter, accept or reject the offer within this section.

  

Ee aaa ea

pemerey etaee we htter TB et TEINS Ser abe iar whey cornea cet
Me Eas Diente get A geac at leewsers VR

 

 

 

 

 

 

ONLINE SETTLEMENT TOOL 4 adr.org
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 57 of 17

Ve

 

ee

AMERICAN ARBITRATION ASSOCIATION”

 

 

 

Online Settlement Tool FAQ

4. What is the online settlement tool?

The settlement tool is an online portal in which the parties may submit setlement offers and counteroffers in an
attempt to resolve the case arnongst themselves. Note: this tool is currently only available for consumer cases.

2. Where can | access the tool?

The tool can be found on AAA WebFile® under “My Cases.” Upon opening your case, you will see a red button on
the leftside of the screen that says “Make a Settlement Offer.” Note: Pro se individuals and representatives with case
access can utilize the tool at all times.

» To access the tool, navigate to AAA Webfile located on the American Arbitration Association® homepage at
www.adrorg and click on “My Account.”

2’ From there, follow the login instructions. Hf you do not already have an account, please contact your
case administrator .

‘s Next, you may lide on either “My Cases” within the sidebar on the left or click on "View-My Cases” located
on the main screen. To locate the case, use the search feature at the top of the case gid.

- Once you have located the case, click on the associated case number to be directed to the case record.

« The Online Settlement Tool ts located on the right-hand side of the case record and is titled
“Make Settlement Offers”.

3. How does tt work?
Parties who use the tool can submit either Jump sum of itemized offers and/or counteroffers up until the case is
closed. There is also a comment section that will allow the parties to provide an explanation and additional terms
and conditions for their offer. Should the parties reach a resolution using the tool, the AAA® case administrator will
be notified, and will contact the parties shortly after.
4. Cantretract an offer? , ‘
Yes. Offers or counteroffers may be retracted at any time prior to the other party accepting or declining it

5. |s it mandatory to use the tool?

No, however, the AAA certainly encourages tts use if the parties are attempting to work out a settlement The parties
are free to use any method most convenient to engage in settlement negotiations.

ONLINE SETTLEMENT TOOL FAQ j adr.erg
Case 4:21-cv-04234-JST Document1-1 Filed 06/03/21. Page 58 of 179

}

 

 

 

40.

41.

42.

13.

 

Will the arbitrator and/or the AAA see my offer, counteroffer, or offer rejection?

No. Neither the arbitrator nor the AAA will have access to the communications; however, the AAA will receive an
email notification that an offer or counteroffer has been accepted.

Can | track previous offers and counteroffers?

Yes, All offers/counteroffers can be viewed in the “View Offer History” tab.

Can | extend the amount of time for the other side to accept my offer/counteroffer?
Yes, the timing of offers and counteroffers can be extended.

Can | make a non-monetary offer using the tool?

No, although you can add non-monetary terms/items in the comments section of your offer.
Are settlement offers using the tool final and binding?

Yes Therefore, we encourage the parties to be certain of the terms they're offering to the other side. Similar to
offline settlement negotiations, use of the tool requires a good faith effort on the part of both parties.

There are more than two parties on my Case- Can 1 use the tool for my case?

Unfortunately, the too! is only designed to handle two-party cases, and is not available for cases involving more
than two parties.

| accepted an ‘offer in error. What should | do?

Contact your case administrator as Son as possible so he/she is aware of the issue. Also, contact the other party
+o let them know you accepted the offer in error.

Can | continue to proceed with my arbrtration case even while using the tool?

Yes, the arbitration will proceed as scheduled even if the parties are actively using it. However, if the parties believe
progress is being made using the tool, and would like to put the arbitration case on hald, they may do so by

contacting their case administrator.

BAIZ9 2 adr.org
Case 4:21-cv-04234-JST Document 1-1

i

 

Filed 06/03/21, Page 59 of 179

 

Se. @

Pro Se Asbitration Administra jon Team
FRAT SOLUTION P.O. Box 19609
Johnston, RI 02919

AMERICAN
ARBITRATION
ASSOCIATION’

 

 

November 8, 2019

Bebrooz Mohazzabt

  
  
 

i @gmail.com

301 South College Street
Charlotie, NC 28202
Via Email to: wellsfargosop@escinfo.com

Case Number: 01-19-0003-2880

Behrooz Mohazzabi
-ySs-

Wells Fargo Bank
RESPONSE DATE: November 22, 2019
-Dear Parttes:

Thank you for choosing the American Arbitration Association (AAA) to assist you in resolving your Gispute. This
case is being administered by the Pro Se Arbitration Administration Team. Please review the Pro Se
Axbitration Tofomnation Sheet, which will provide you with some basic jnformation about the AAA’s
aciministrabon process. You may also view our website, grww.adr.org/pro-se.

This will acknowledge that tho Gling requirements have been met. Your case js now assigned to mc for
administration.

We invite the parties to utilize the AAA WebFile® Online Settlement Tool, which affords you the ability to engage
jo online settlement negotiations. Through this tool the pasties can submit offers and counteroffers, as well as the
ability fo reject or accept these offers. Parties may elect to submit either a lump sum oF itemized offer, There is also
a comments section where a party can include specific and additional terms of the offer. Fora step-by-step guide,
please see the attached Online Settlement Tool Guide and Ontine Settlement Tool FAQ.

The Consumer Arbitration Rules have been applied to this matter.

Adm inistrative Fees:

e Consumer is responsible for $200 as their share of the filing fee, which has been satished.

e Business is responsible for $300 as their share of the filing fee, which has not been paid,

e A nonrefundable Case Management Fee of $1,400 will be assessed to the business 60 days after the
date of this letter or upon the appointment of the arbitrator, whichever comes first

« Anadditional administrative fee of $500 is payable by the Business when there is an evidentiary
hearing process and telephonic or in-person hearings are held.

Unpaid fees are due on or before the above response date.
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 60 of 179

 

Se ae =

&

 

Invoices can be paid online through AAA’s WebFile without first having to register. Visit www.adr org and

select ‘File & Manage a Case” from the home page then choose “Pay Online - Pay case related invoices as a

guest”. To pay online you will need your AAA case number and Pay Pin. Your Pay PIN can be found in the

ee air comnet of Jour invice Or statement Tie AA accepts Visa, MasterCard ane d American Express Tf
you are mailing the payment, please send it to the address on the invoice and include tbe top portion of the ~~
invoice with payment. Checks should be made payable to the American Arbitration Association.

Pursuant to section 1284.3 of the California Code of Civil Procedure, consumers with a gross monthly mcome of
less than 300% of the federal poverty guidelines arc entitled to a waiver of arbitration fecs and costs, exclusive of
arbitrator fees. This law applies to all consumer agreements subject to the California Asbitration Act, and to all
consumer arbitrations conducted in California. If you believe that you meet these requirements, you must submit
to the Association a declaration vader of oath regarding your monthly income and tbe number of persons in your
household. Please contact the undersigned if you have any questions regarding the waiver of adrninistrative fees.

Arbitrator Compensation:

° Arbitrators serving on a case with an in-person or telephonic hearing will receive compensation at a
rate of $2,500 per day.

o Arbitrators serving on a desk arbitration/documents only case will reccive compensation ata rate of
$1,500 per case.

© Deposits for arbitrator compensation must be received prior to the administrative appointment of an
arbytrator or the AAA may decline to further administer this matter.

Answer:

° The Respondent has until the above response date to file an answer to the claim.

© Answers received after the due date will still be provided to the arbitrator.

e Please reference the Rules if filing a counterclaim.

© Per Consumer Rule R-2(e) “Lf no answer is filed-within 14 calendar days, the AAA will assume that
the respondent does not agree with the claim Sled by the claimant. The case will move forward after
14. days regardless of whether an answer is filed.”

Initial List of People Form:

-o We ask that the enclosed Initial List of People Form be retumed to the AAA by the above response
date. Further instructions are provided on the enclosed reference sheet.

Hearing Fype and Locale of Ia-Person Fearing:

© Ifan in-person hearing Is to be held, the requested hearing focation is , . Please refer to the Consumer
Axbitration Rules for information regarding the Fixing of Locale (the city, county, state, terntory
and/or country where the arbitraton will take place).

e¢ Ifno disclosed claim or counterclaim exceeds $25,000, the matter shall be resolved by the
Procedures for the Resolution of Disputes through Document Submission contained in the Consumer
Arbitration Rules, uniess a party asks for a hearing or the arbitrator decides that a hearing is

necessary.
Next Administrative Step:
2 When appropriate fees and arbitrator compensation deposits are on band, the AAA will

administratively appomt an Arbitrator from the National Roster and we will provide you with the
completed arbitrator appointment documents.
Case 4:21-cv-04234-JST Document 1-1 Fi
234 Filed 06/03/21. Page 61 of 179

}

 

 

c

e Upon appointment of the arbitrator, the Case Management Fee is due from the Business. Send to my
attention any requests to delay the appointment of the arbitrator. However, the Case Management Fee
__.... is incurred by the Business sixty (60) days from the date of this letter.

 

Small Claims Court Option:
© We draw your attention to R-9 of the Consumer Arbitration Rules. Ifa party’s claim is withan the
jurisdiction of a small clatms court, either patty may choose to exercise the small claims option, If
citber party would like this matter decided by a small claims court, please send your written request
to the case administrator and copy all other parties. If the parties disagree over whether the claim is
within the jurisdiction of a small claims court, the case will proceed in arbitration and the arbitrator
may make a final determination on whether the claim may proceed to small claims court,

Mediation:

 

¢ Mediation is available to the parties at any time prior to the issuance of the award, In Mediation, an
impaxtia] person (the mediator) helps the partics try to settle their dispute by reaching an agrecment
together. A mediator’s role is to help the parties come to an agreement. A mediator does not arbitrate
or decide the outcome. If you would like more information about the AAA’s mediation services
please contact me or visit Mediation.org for more information.

CA CCP §1282.4

 

° Yourattention is directed to California Code of Civil Procedure Section 1282.4, regarding
representation by an atiorney not licensed to practice in the State of California, Please refer to the
State Bar of Califomia website if you need. certification form as described in the statute. —
Admissions requirements, Out of State Atiomey Arbitration Counsel FAQ, and other information
may be found at The State Bar of California.

 

Under California law (the Ethics Standards for Neutral Arbitrators in Contractual Arbitration), upon the
appointment of an arbitrator in consumer arbitrations, the AAA is required to disclose certam information
regarding cases we have administered. Also, pursuant to the California Code of Civil Procedure section 1281.96,
the AAA must collect and make available to the public information regarding ous involvement in, and outcome
of, consumer arbitrations. To fulfil our obligations under Califomia law the AAA relies on the information
provided by the parties. Therefore, we ask that you take the time to review party names in the case caption
‘(located under the case number at the top of this Jetter) and immediately advise the undersigned if avy changes

need to be made.

Please review the enclosed Consumer Asbitration Reference Sheet and Steps of the Consumer Arbitration
Process as well as our website at www cadr.org, for additional information regarding the administration process.

The SAA appreciates the opportunity to assist you with your dispute resolution needs.

Sincerely,

{si

Pro Sc Administrator 6

Case Administrator

Email: ProSeAdministrator6@adr.org
Fax: (866)644-0234

Supervisor Information: Pro Se Manager 4, Manager of ADR Services, ProSeManaver4(@adr ore,
Enclosures

"Once all fees and deposits are on hand, 2 preliminary qmanagement hearing-will be-scheduled-————~ —-——---~ a
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 62 of 179

a 3

eZ <
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 63 of 179

 

Ze LE

PRO SE ARBITRATION ADMINISTRATION INFORMATION SHEET

le AE pank your (HE Aline s case WHINE Amiehican ‘Aibitration Association CARA: ae _

 

We would like to introduce you to the AAA and the Pro Se Arbitration Administration Team. This information is
being provided in order to educate parties on the role of the AAA in administering the case that has been filed.

Because you are proceeding with your arbitration without representation, which the AAA refers to as a Pro se
party, the AAA has assigned the administration of your cas¢ to its Pro Se Arbitration Administration Team.
Below is some basic information about the arbitration process you need to be aware of:

e The AAA isan independent organization that is not affiliated with the individuals, companics or law firms
involved with this dispute. The arbitrator is not an employee of the AAA, but rather the AAA maintains
rosters of individuals with expertise, qualifications and knowledge in a variety of subject matters and
fields.

e The AAA manages only the administrative aspects of the arbitration, such as the appointment of the
arbitrator and handling the fees associated with the arbitration. The AAA and/or the arbitrator do not
assist the parties in presenting their case.

°o The AAA and/or the arbitrator do not provide legal advice or assistance to the parties and cannot
vive advice about your case or what documents you should use as evidence. Jf you need legal advice,
you should consider consulting with an attomey.

© The AAA does not decide the outcome of a case or make any rulings on issues such as what
documents must be shared with each side. The arbitrator makes such decisions or ralings and the AAA
cannot overrule or change an arbitrator’s decisions o7 rulings.

© Unless directed otherwise. communications with the AAA for cases administered by the AAA’s Pro
Se Arbitration Administration Team are fo be conducted only in writing. In general, the AAA will not
accept phone calls and all communications must be in writing/emai).

o WUrless the AAA directs the parties differently, all written communications should be shared
with the other parties involved in the arbitration. If you fai] to share communications with the
other party, the AAA or the arbitrator might pot act on any requests or objections contained within
those communications.

 

  
    

Itis very importa th
deadline is set for a party to take an action, that action must be taken by that time. Ifa party is unable to

meet a deadiinc, they should send a written communication to the case administrator immediately.

Finally. a variety of resources for pro se arbitration parties is provided by the AAA ov our website,
pnew.adcore/pro-se. These include a document entitled “Find an Attomey or Other Legal Representation,” should
you have an interest in finding representation in this arbitration.
Case 4°21-Cv-04234-JST Document 1-1 Filed 06/03/21. Page 64 of 179
i : : \

a = . —

 

CONSUMER ARBITRATION REFERENCE SHEEP
APPLICATION OF CONSUMER RULES:

The AAA applies the Consumer Arbitration Rules to arbitration clauses in agreements between individual
consumers aud businesses where the business has a standardized, systematic application of arbitration
clauses with customers and where the terms and conditions of the purchase of standardized, consumable
goods or services are non-negotiable or primarily non-negotiable in most or all of ris terms, conditions,
features, or choices. The product or service must be for personal or household use. The Consumer Rules and
the Consurner Due Process Protocol may be found on our web site at www.adr_org.

In order to determine if the arbitration agreement substantially and materially Complies with the due process
standards of the Consumer Due Process Protocol, the AAA reviews the parties’ arbitration clause only,
and not the entire contract. The AAA’s review of the arbitration clause is only an administrative revicw to
determine whether the clause complies with the AAA’s minimum due process standards in. consumer
arbitrations. However, the AAA’s review is not an opinion on whether the arbitration agreement, the
contract, or any part of the contract is legally enforceable.

COMMUNICATION:

 

The AAA will make maximum use of electronic mail when conununicating in writing, and requests that the
parties do the same, If you have not provided us with your email ‘addréss, we ask that you do so-at this time.
if a party does not provide us with thei email address, then that party will have to rely on receiving
correspondence via. regular mail. ,

This case will be administered by facilitating the exchange of appropriate written correspondence either
through the AAA or directly to the arbitrator. To ensure the proper handling of case-elated documents, the
parties are asked to always copy the AAA and all other parties. The AAA will determine if wotten
communication was properly served to all participants and will provide that correspondence to parties or the
arbitrator as needed.

EXTENSION REQUESTS:

The AAA has a strict policy regarding requests for extensions. If you need to exiend any deadline during the
course of the adminisirative process, picase try to obtain the other party’s agrecment prior to contacting the
AAA. The AAA or the arbitrator may for good cause extend any period of time in these Rules, except as set
forth in R42. The AAA will notify the parties of any extension.

AAA WEBFILE:

We invite the parties to visit our website to leam more about managing your case online. As part of our
administrative service, AAA's WebFilc allows partics to perform a varicty of casc related activitics, such as

filing additional claims; entering the Initial List of People information; viewing invoices and submitting
payments; sharing and managing documents; and review of status, and hearing dates and times. If the case
does not show up when you log in, please contact your Administrator.

MEDIATION:

 
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 65 of 179

ff

 

 

The AAA provides mediation services for all cases, Mediation is a private, non-binding process under which
the parties submit their dispute to a third-party mediator. Tbe mediator may suggest ways of resolving the
dispute, but does not impose a settlement on the parties; the parties attempt to negotiate their own settlement

Cn ae aGreernent. FE-you would Jike mioxé infamnation about the AAA's mediation services including our Fixed
Rate Mediation Program for cases involving only two parties with claims under $75,000 for the flat rate of
$850, please contact your case administrator or visit AAAMediation.org for more information.

REFUND SCHEDULE:

For cases filed prior to September 1, 2018, the AAA has a Refund Schedule found in the Costs of
Axbitration section of the Rules. If the case is closed as settled or withdrawn within 30 calendar days of the
claimant having met their filing requirements, the business is eligible for a 50% refund of the business’s
filing fees. However, no refund of the filing fee will be made once an arbitrator has been appointed and no
refunds will be made on awarded cases. If the case is closed as settled or withdrawn prior to receipt of fling
fees from the business, the AAA will bill the business in accordance with this refund schedule.

Lf the parties enter settlement negotiations at any time after the AAA has opened its file, you should take
into consideration the refund schedule in the Rules. The AAA will only refund filing fees as outlined in the
Rules and does not refund arbitrator costs jncurred when parties settle their dispute or withdraw their claims.
We encourage parties to resolve their disputes as amicably as possible and this notice is just to alert you to
this issue so that it does not become a concem in the future.

- REQUIREMENT PER CALIFORNIA STATUTE:

Pursuant to the Califomia Code of Civil Procedure section 1281.96, the AAA must collect and make
available to the public information regarding our involvement in, and outcome of, al] of our consumer
arbitrations. The AAA’s Consumer Arbitration Statistics are available on the consumer page of the AAA's
‘website. - ” ,

To fulfill our obligations under California law the AAA relies on the information provided by the parties.
Therefore, we ask that you review the party names in the casc caption and immediately advise your case
administrator of any needed changes.
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 66 of 179
“ y

ed

 

American Arbitration Association /

 

cece cnn tenn nents tanec cee eens __ International Centre for Dispute Resolution... cents cones
Standards of Conduct for Parties and Representatives

The American Arbitration Association (“AAA”) and its international division, the Intemational Centre for
Dispute Resolution (“ICDR”), strive at all times to provide dispute resolution services in accordance with our
Shared Mission, Vision, and Values. AAA and ICDR employees” conduct is governed by Standards of Ethics and
Business Conduct, and the conduct of our arbitrators and mediators is governed by separate codes of ethics as
well. These codes incnde the Code of Ethics for Arbitrators in Commercial Disputes, the Code of Professional
Responsibility for Arbitrators of. ‘Labor-Management Disputes, and the Model Standards for Conduct of

Mediators.

The AAA also requises that parties and their representatives (“Participants”) conduct themselves in an appropriate
manner when wtlizing the AAA’s services, Participants in AAA cases are required to abide by the following
standards of conduct, and faijure to do so may result in the AAA declining to further administer a particular case

or caseload.

Participants in AAA-administered cases shall treat all employees and others involved in the proceedings ina
courteous, respectful and civil manner.

Participants must respect the AAA's policy against any form of unlaw, fd discrimination based on an indtyidyal’s
gender, race, ethnicity, age. religion, national origin, or any other legally-protected characteristic.

Participants shall not engage ini harassing, threatening, or intimidating conduct toward AAA employees or
neutrals.Party representatives shall advise their clients and witnesses of the appropriate conduct that is expected
of them during the proceedirigs.

Participants shall refrain from using vulgar, profane, or otherwise inappropriate language.

Participants shall direct cose-related communications only fo their assigned case management siaff at the phone,
email, or address provided by AAA staff, and shall copy the other parties on such communicarions as required by
the rules governing the case, or as directed by the AAA. Those assigned case-manage ment Staff will roise matters
with other AAA executives directly and as necessary.

Participants shall nof contact members of the AAA's Board of Directors on case-reiated matters. The AAA's
Board has no involvement in the day-fo-day managemen! of the AAA, ond AAA Directors do not have any
authority or input regarding the administration or outcome ofa particular masier.

Threats of violence or unlawful conduct will not be tolerated and will be forwarded to law enforcement
authortties.

Participants shall not repeatedly file unmeritoriows demands for arbitration, pleadings, or other papers, or
engage in other iactics that the AAA or an arbitrator determines are frivolous, filed for the purpose of
harassment. or primarily intended to cause unnecessary delay or increased costs.

Participants shall not withdraw a previously filed matter for the purpose of refiling the same ar similar matter
due to their discontent with the actions or dectsions of the AAA, its case administrator, or the arbitrator/mediator.

Participanis shall not have previously been declared to be a vexatious litigant or similar equivalent in any state
or federal court or by an arbitrator im a prior arbitration. ,
Case 4:21-cv-04234-JST

Document 1-1 Filed o6103i2, Page 67 of 179
Case 4:21-cv-04234-JST Document1-1 Filed 06/03/21. Page 68 of 179

oe

&

ae
2

 

EXHUBIT
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 69 of 179

\

Q

\

i

Severson
c\Werson

 

 

 

 

 

__. Benjamin }. Howard One Embarcadero Center, Sune 2600

 

Attorney A Professional Corporation — — San Feanaeca, CA OTT
Direce Line: (415) 677-5695 Telephone: (415) 398-3344
tyh@iserersan.com Facsimile: (41 5) 956-0439

july 29, 2020

Via Electronic Mail Only
Mr. Bebrooz Mohazzabi

eS a :

ee fes@gmai).com

+4, BES
. pes
- joeeeeers

     

  

Dear Mr. Mohazzabi:

It has been brought to my attention that someone using your phone number has been
repeatedly attempting to contact a Wells Fargo employee and the employee’s spouse. As you
know, my office is representing Wells Fargo in connection with your arbitration claim. Tt is
inappropriate for you, or anyone acting on your behalf, to be contacting anyone connected to the
Bank about your claim. Moreover, these repeated calls are harassing and annoying, and they are
causing anxiety and concer.

PLEASE IMMEDIATELY CEASE, DESIST, AND REFRAIN
FROM MAKING ANY FURTHER ATTEMPTS TO
DIRECTLY OR INDIRECTLY CONTA CT ANY BANK
EMPLOYEES AND THEIR FAMILY MEMBERS—THIS
INCLUDES LEAVING VOICEMAIL MESSAGES, TEXT
MESSAGING, AND SENDING E-MAIL
COMMUNICATIONS.

If you do not cease and desist, the Bank will take all actions necessary and appropriate to
protect its employees and their family members from you and those acting, on your behalf—
including reporting these actions to law enforcement and seeking Court intervention.

If you have any questions, please feel free to contact me directly. Do not contact any
Bank employee or family members.

Regards,

Sb

Benjamin J. Howard
BIH:M1W

07685 23601] 5438532 2 . .
San Francisco ~ Crange County
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21, Page 70 of 179°

©

EXHIBIT C
2-0 riginal Message-—-

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 71 of 179
i : iL }

Ne sal

a

©

> | will sign and return the notice of acknowledgment and receipt within 20 days per CCP § 415.30. Now that you have
been advised we are representing Ms. Barba, you are not alfowed to contact her, either directly or indirectly through
others working on your behalf (this includes family members, process servers, paralegals}. All communications to Ms.

__Barba must be directed to_us. en ee oe a enn ee a een ne ne

>

> Thanks,

> Ben

>

> Benjamin J. Howard

> Attorney

> One Embarcadero Center, Suite 2600
> San Francisco, CA 94111

>

> Main: (415) 398-3344

> Direct: (415) 677-5695

>.Email: mailto:bjh@severson.com
> bttp://www.severson.com

>

> This transmission, and any derivative transmission, may contain privileged and/or confidential information. if you are
not the intended recipient, do not use, disseminate, or copy this material. Delivery of this transmission to any person
other than the intended recipient does not waive any right or privilege. If you received this transmission in error, please
immediately notify the sender and delete the transmission.

>

  

> From: bruce mohazzabi <bg = @email.com>
> Sent: Wednesday, August 5, 2020 2:08PM ~

> Ta: Benjamin J. Howard <bih@severson.com

> Subject: Proof of service

>

> Hello Ben,

> Could you please sign the proof of service and email it back to us.
> Thanks,

> Bruce

>

> Sent from my iPhone

>
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 72 of 179

 

 

woe a a
D ©

 
Case 4:21-cv-04234-JST Document 1-1
Loe

Filed 06/03/21 Page 73 of 179

 

@

Board of Communications

boardcommunications @wellsfargo.com

 

 

 

Epo ———-----bruce mohazzabi-<b em @gmail.com>.. ne ne nee
Sent: Thursday, May 25, 2017 12:19 AM
To: Board Communications, Craig MacGregor, Keith Barlow
Subject , Case no. 117729829,
Marlin,

Congratulation, what kind people are you, how do you want

First you said the surveillance video of Oct. 27, 2016 is lost.

to handle your conscious for the rest of your life.
Now you saying (none existent surveillance video

tape for afternoon of Oct. 28, 2016 is lost, since J never been on that Branch on the afternoon Oct. 28, 2016).

Lorena Barba sent 2 set pictures with no dates to Claiming 0

f moming and afternoon of Oct. 28, 2016. now she

has told to Dedicative Craig MacGreger the Surveillance video of afternoon of October 28, 2016 is lost. What
shame, the copy of her claim should still bc in Wells Fargo Bank Branch in San Francisco.

Any how Iam not could take this much of fraud and coverup of cnme.

lam ending my life tonight, I hope justest prevail. and you could live with your conscious.

Behrooz Mohazzabi
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 74 of 179

\
Noe |

 

 

   

 

 

 

 

   

SE x ze
ZS a
Board of Communications BoardCommunications@welisfargo.com
Frorrs: bruce-mohazzabt<byzs SESE @gmail.com>.
Sent: Saturday, May 20, 2017 5:14 PM
To: Board Communications; Craig MacGregor
Subject. case no. 117729529
Marlin,

Crime cover up happened by Lorena Barba and you by changing the evidence of crime.

Detective Craig MacGregor from Las Vegas talked with 3 different Wells Fargo fraud investigation in Las
Vegas, all three confirmed that there is no surveillance video or pictures showing me withdraw money for the
afternoon Oct. 28, 2016. they also confirmed there are 2 surveillance video belong to morning of 27 and
morning of 28, 2016.

Obviously you both cheated on dates and evidence.

Iiold you few times I cannot take it. By the time justice prevailed, [ am not going to be alive,

As aresult divide my money equally, my money plus ali cause action for my death, between two sons,

Borzoych and Roozbeh Mohazzabi, Both their name are on my account.

Behrooz Mohazzabi
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21

_ Page 75 of 179

 

 

  

NY 3
© ©

DECLARATION OF LORENA OCANA

 

 

 

Oo wo YN BD NH KR WY

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

1, Lorena Barba, state and declare as follows:

1. I have been employed by Wells Fargo Bank, N.A. for over 17 years. Lam currently
employed as a Fraud and Claims Ops Specialist at Wells Fargo Bank, N.A. (“Wells Fargo” or
“Bank”). In my employment with Wells Fargo, | sometimes go by my maiden name Lorena
Barba. | make this declaration in support of the Bank’s Application for a workplace violence
restraining order against Behrooz Mohazzabi.

2. In November 2016, Mr. Mchazzabi reported to the Bank an alleged unauthoriz
withdrawal from his account at 4 Las Vegas, Nevada Wells Fargo branch. In mid-November 2016,
| was assigned to research Mr. Mohazzabi’s claim against the Bank. On November 21, 2016, |
sent a letter on behalf of the Bank denying Mr. Mohazzabi's claim. Mr. Mohazzabi’s claim was
denied because his California Driver License was used as identification in the disputed
withdrawal, the transaction was PIN validated, and surveillance images of Mr, Mohazzabi were
obtained of him completing the transaction. A true and correct copy of that letter is attached as
Exhibit A.

3. T understand that Mr. Mohazzabi then filed a lawsuit against the Bank for the

disputed withdrawal. In connection with that legal matter, L signed a declaration.

 

 

 

 

 

4. In late July, my husband and | began recetving multiple harassing calls on our
personal cell phones from someone using the phone number (XXX) XKX-0757. My husband
received about four calls from this number and told the individual to stop calling him. The
individual, demanded to speak with Lorena Barba. I received about three or four calls from the
same number. ] know this because our phones both have caller ID. The individual calling sounded
like a man. He demanded my bome address so he could serve me with a lawsuit filed by Behrooz
Mobazzabi. My busband and I both told the man to stop calling. It was very concerning to both of
us that someone had our personal cell phone numbers.

5. The calls did not stop and we both blocked the (XXX) XXX-0757 phone number.

My husband and I continued to receive phone calls, although from an unknown/blocked number.

07685.248 1/} SASZ292.4

 

 

DECLARATION OF LORENA OCANA

 

 

 

 
Case 4:21-cv-04234-JST Document1-1 Filed 06/03/21 Page 76 of 179

 

 

 

My husband received one and I received about four more of these unknown/blocked numbers, but

 

Ww

BW

oO wo Ww DH

 

the caller would hang up as soon as either of us answered. Prior to the calls that began in late July
from the 0757 number, my husband and J did vot regularly receive calls fom blocked numbers
where the caller hung up as soon as we answered. J suspect that the calls are being made by Mn
Mohazzabi or someone on his behalf.

6. On July 30, I learned that Mr. Mohazzabi had filed a lawsuit against me.

7, On August 9, at or around 11:04 P.M. an individual ioudly knocked on my front
door. In order to get to my front door, the man bad to open the gate at the entrance to my property.
This woke up my entire family, including my two kids, and my dogs who began barking at the
stranger. My husband answered the front door. I was able to overhear some of the conversation.
The individual demanded to speak with me. The tone of his voice was angry, rude, and impatient.
He eventually left. My husband told me that he saw the man sitting in his car, apparently watching
our home, until about midnight. My husband described the man as tall, thin, and appears to be in,
his mid 30’s. Based on pictures lve seen of Mr. Mohazzabi, I do not believe it was him. But
because this occurred shortly after the harassing phone calls, and after I leamed of the lawsuit, and
because the man referred to me by name, I suspect that this was someone that Mr. Mohazzabi sent.

8. My family and I feel threatened by the repeated phone calls and the disturbing
middle-of-the-night encounter.

9. On August 10, 2020, fearing for the safety of my family, I filed a police report with
the Baldwin Park Police Department, incident report #20-23208.

10. Lam currently working from home due to the elobal pandemic and current
government restrictions.

li. Lam aware that Mr. Mohazzabi is angry that 1 denied his claim back in November
2016. I am also aware that Mr. Mohazzabi repeatedly accused me of tampering with evidence and
called me a thief, a liar, anda criminal in his legal aclion against Wells Fargo. Because of this, and
because of the harassing phone calls and the upsetting encounter on August 9, Lam fearfui that

Mr. Mohazzabi will act violently towards me and my family.

nw

07685. 248 1/1 54522924

 

 

 

DECLARATION OF LORENA OCANA

 

 

 

 
Case 4:21-cv-04234-JST Document1-1 Filed 06/03/21 Page 77 of 179

Le

   

I declare under penalty of-perjury under the Jaws of California that the foregoing is true

 

17
18
19

28

 

and correct. Executed at Baldwin Park, California this 12th day of August, 2020.

Tf>A—

LORENA OCANA

 

07685.248 1/15452292,4 3

 

 

DECLARATIGN OF LORENA GCANA

 
Case 4:21-cv-04234-JST Document1-1 Filed 06/03/21. Page 78 of 179

 

 
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 79 of 179

t

 

 

 

lability Fraud and Ctrims Department
P.O. Bax 5830

MAC E2091-013
El Monte CA 97-1810

 

November 21, 2016

BEHROOZ MOHAZZABI
Bim Er EEE aN

ES

    

  

Subj ect: Resolution of your fraud claim
Clain #: 2016111500326
For accounts: 2xxxxx-3494

‘Dear BEHROOZ MOHAZZABI,

Wells Fargo’s Fraud Claims Department has completed its review of your claim for
reimbursement.

Your claim includes one in branch withdrawal in the amount of $20,000.00 which
posted to your account on 10/28/2016.

In researching your inquiry about possible fraud we found that your CA state issued
Driver’s License was used as identification in the disputed transactions. In addition, the
transaction was Pin validated.

Furthermore, branch video was obtained of the disputed transaction and upon reviewing
the branch video; Personal Banker JASON PAUL DAVIS at the MISSION BAY Branch

which is located on 286 KING ST. SAN FRANCISCO, CA 94107 has identified you as
performing the transaction.

Based on the above information, your claim for reimbursement has been denied.

If you have any questions, please contact us at (877) 548-9230, Monday through Friday
between 7:00 a.m. to 6:00 p.m., and Saturday between 7:00 a.m. and 3:00 p.m. Pacific
Time. ; ‘

Thank you.

Sincerely,

 

\
dt

Lorena Barba
Financial Crimes Specialist .
Liability Fraud and Claims Department
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21.

Se”

; Page 80 of 179

 

 

Violence Restraining Orders

Response to Petition for Workplace

 

‘Clerk stamps date here when form is filed.

 

 

_ Use this form to

respond to the Petition (form WV-100)

 

 

 

- Read How Can J Respond to a Petition for Workplace Violence
Restraining Orders? (form WYV-120-INFO} to protect your rights.

Fill out this form and take it to the court clerk.

Have someone age 18 or older—not you—serve the petitioner
petitioner’s lawyer by mail with a copy of

(4) Petitioner (Employer)

Namie:

(2) Employee Seeking Protection
Full Name:

(3) R

aL

 

 

 

Your Name:

this form and any attached
pages. (Use form WV-250, Proof of Service of Response by Mail.)

. ase Number:
espondent (Person From Whom Protection Is Sought)

or the

 

 

 

Fall in court name and street eddress:
Superior Court of California, County of |

 

 

 

 

 

Fill in case number:

 

 

 

 

 

 

Your Lawyer (if you have one for this case)

Name: State Bar No.:

 

Firm Name:

Your Address (You
to keep your street address private; skip

 

may give a mailing address ifyou want
this if pou have a

 

lawyer.) hearing. Write your hearing date, time, and place
Address: from form WV-109, item (4) here:

City: State: Zip: Hearin 2 > Date: Time:
Telephone: Fax: {Date Dept: Room:

E-Mail Address:
(4) (0 Personal Conduct Orders

 

 

a, (1 Lagrec to the orders requested.
b. (0 1 do not agree to the orders requested.
(Specify why you disagree in item Q%) on page 3)
c. (] Tagree to the following orders (specify below or in item

 

 

 

 

 

 

 

 

—

The court will consider your response at the

     

If you were served with 2 Temporary

Restraining Order, you must obey it until the

hearing, At the bearing, the court may make
orders against you that last for up to three years.

 

 

(3) on page 3):

 

 

 

 

 

 

 

 

 

 

 

 

(] Stay-Away Orders

a. (J lagree to the orders requested.

©)

b. (] Ido not agree to the orders requested. (Specify why you disagree in item 41) en page 3.)

c. [] } agree to the following orders (specify below or in item

on page 3):

 

 

 

 

 

 

 

 

 

Iida Cana of Catiomis, wwmcosccom Response fo Petition for Workplace Violence
Restraining Orders

Revised January 1, 2018, Mandatory Form
Cooe of Chil Procedure, §§ 527.8 end $27.9

WV-120, Page 1 of 4

—>

(Workplace Violence Prevention)
Cc :21-Cv-
ase 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 81 of 179
A ‘ )

- i
ue =

 

 

 

 

 

 

Case Number. | .

Petition ay pe protected-by-the-order- requested:

 

 

 

 

6) 0 Additional Protected Persons

 

 

"a. [] Lagree that the persons listed in item (4 of the

b. [J Ido not agree that the persons listed in item (of the Petition may be protected by the order requested.

(7) Firearms Prohibition and Relinquishment
if you were served with form WV-116, Temporary Restraining Order, you cannot own or possess any guns,
other firearms, or ammunition. You aust sell to or store with a licensed gun dealer, or turn ia to a law

enforcement agency, any guns or other fi on or control within 24 hours of

rearms in your immediate possessi
being served with form WY-110. See item @)of form WV-110.) You must file a receipt with the court. You
may use form WY-800, Proof of Firearms Turned In,

Sold, or Stored for the receipt.
a. [J Ido not own or control any guns or other firearms.
Code of Civil Procedure section 527.9(f)

bp. (0 Lask for an exernption from the firearms prohibition unde
d my employer is unable to reassign me

because carrying a firearm is a condition of my employment, an
io another position where a firearm is unnecessary. (Explain):
space below for your answer. Put your complete answer on an

(0 Check here if there is not enough.
“Attachment 7b—Firearms Surrender Exemption” asa title. You

attached sheet of paper and write
may use form MC-025, Attachment

 

 

 

 

 

 

 

 

 

 

 

 

 

or sold them to or stored them with a licensed gun

c. £) Ihave tumed in my guns and firearms to the police
as already been filed with the court.

dealer. A copy of the receipt [J ts attached. [] h

(8) (J Other Orders
~ a. [] Lagree to the orders requested.

b. (J Ido not agrec to the orders requested. (Specify why you disagree in item (11) on page 3.)

c. [) Lagree to the follawing orders (specify below or in iter (3) on page 3}:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(@) (0 Denia!
I did not do anythng described in item (8) of form SV-100. (Skip to @4) J

Response to Petition for Workplace Violence
Restraining Orders
(Workplace Violence Prevention)

WYV-120, Page 2 of 4
>

Revised Jarwary i, 2078
Case 4:21-cv-04234-JST Document I-1 Filed 06/03/21. Page 82 of 179
\

 

Case Number:

 

 

 

 

(] Justification or Excuse

ote ___.-_}f }-did-some-or-all_of the.things that the. petitioner bas accused me of, my actions were justified or excused for the

 

following reasons (explain);

(] Check here if there is not enough space below for yo
of paper and write “Attachment 10-—Justification or

ur answer. Put your complete answer on an atiached sheet
Excuse” as a title. You may use form MC-025, Attachment.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(11) (J Reasons | Do Not Agree to the Orders Requested

pour answers to each order requested that you do not agree, with.
for your answer. Put your complete answer on an attached sheet
I Disagree” as a title. You may use form MC-025, Attachment

Explain

(1 Check here if there is not enough space below
of paper.and write “A tachment J 1—Reasons

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV-128, Page 3 of 4

>

Revised Jonuory 1, 2018 Response to Petition for Workplace Violence
Restraining Orders
(Workplace Violence Prevention)
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 83 of 179

1

a

 

Case Number:

 

 

 

 

(12) [] No Fee for Filing

a. CJ Jask the court to waive the filing fee because the petitioner claims in form WYV-100 item (14) to be

 

enitledtofreefiling.

p. LI I request that J sot be required to pay the filing fee because J] am eligible for a fee waiver: (Form
FW-001, Request to Waive Court Fees, must be filed separately.)

(7 Cosis

a. (0 lask the court to order the petitioner to pay my court costs. The arnounts requested are:

 

 

 

 

Item Amount item Amount
$ 3
$ $
$ 5

 

 

[1 Check here if there are more items. Put the items-and amounts on the attached sheet of paper and
write “Attachment 13—Costs” for a title. You may use form MC-025, Attachment

b. C1 Lask the court to deny the request of the person asking for protection that I pay his or her lawyer's
fees and costs.

(14) Number of pages attached to this form, if any:

Date:

 

Con b
Lawyer's name (if any) Lawyer's signature

| declare under penalty of perjury under the laws of the State of California the’ the information above is true and..

 

 

 

 

 

correct.
Date:
b
Type or print your name . Sign your name
Revised mnuary 1, 2018 Response to Petition for Workplace Violence WY-120, Page 4 of 4

Restraining Orders
(Workplace Violence Prevention}

For your protection and privacy, please press the Clear
- I Dmunm Hhic Farm }

   
Case 4:21-cv-04234-JST Document 1-1

Filed 06/03/21. Page 84 of 179

!

 

 

Proof of Personal Service

 

Petitioner (Employer)
Name: Wells Fargo Bank, N.A.

 

 

 

Clerk stamps date here when form is filed.

 

 

 

 

Employee in Need of Protection
Name: Lorena Ocana

(3) Respondent (Person From Whom Protection Is Sought)

 

Name: Behrooz Moh azzabi

 

 

 

Notice to Server

The server must:
> Be 18 years of age or older.

Not be listed in items (1), 2), or @) of Form WV-100.

» Give acopy of al] documents checked in (5) below to the respondent.

(You cannot send them by mail.) Then complete and sign this form
and give or mail it to the petitioner.

PROOF OF PERSONAL SERVICE

(5) I gave the respondent a copy of the forms checked below:

a. WYV-109, Notice of Court Hearing

WV-110, Temporary Restraining Order

WYV-100, Petition for Workplace Violence Restraining Orders

Ss

xs th @ Pe

((] Other (specify):

    
 
 

 

E 1

Fill in court name and street address:

 

 

 

Superior Court of California, County of |
Los Angeles

Pomona Branch

400 Civic Center Plaza

Pomona, CA 91766

 

Court fills in case number when form is filed.

Case Number:

20PSR000945

 

WYV-120, Response to Petition for Workplace Violence Restraining Orders (blank form)

[] WV-120-INFO, How Can I Respond to a Petition for Workplace Violence Restraining Orders?
(J WV-130, Workplace Violence Restraining Order After Hearing —

J Wv-g00, Proof of Firearms T. urned In, Sold, or Stored (blank fora)

 

 

 

 

 

 

 

 

 

(6) ] personally gave copies of the docum ents checked above to the resondent

 

 

 

 

 

 

 

 

 

 

(if you are a registered process server):

County of registration:

 

 

 

 

 

 

 

a. On (date): _ dD. At (time): (J am. [] p.m.
c. At this address: |
City: State: Zip:
(7) Server's Information
Name: Telephone:
Address: ____
City: State: Zp:

Registration number:

I declare under penalty of perjury under the laws of the State of California that the information above is true and

correct.

Date:

 

 

>

Type or print server's name

Server fo sign here

 

Jusicie! Council of Callfomia, www. COETS.Ca.QUH
Revised July 1,2014, Optional Form
Code of Civil Procedure, §§ 527.8, 1074

Proof of Personal Service

(Workplace Violence Prevention)

\WiV-200, Page 1 of 1
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 85 of 179
i ‘ )

Exhibit 5
10
a1
12
13
14
15
16
v7
18
19
20
21
22
23
24
25
26
27
28

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 86 of 179

}

 

SUPERIOR COURT OF THE STATE OF CALIFORNIA

FOR THE COUNTY OF LOS ANGELES

DEPARTMENT K

WELLS FARGO BANK, N.A.,

VS.

BEHROOZ MOHAZZABI,

PETITIONER(S),

RESPONDENT (S) .

HON. JOHN A. SLAWSON, JUDGE

CASE NO.
20PSRO00945

ee ee ee ee ee ee ee er

 

REPORTER'S TRANSCRIPT OF PROCEEDINGS

THURSDAY, SEPTEMBER 3, 2020

APPEARANCES:

FOR THE PETITIONER

WELLS FARGO BANK:
-AND-

FOR THE PROTECTED

PARTY LORENA OCANA:

FOR THE RESPONDENT:

ALSO PRESENT:

 

SEVERSON & WERSON

BY: BENJAMIN J. HOWARD, ESQ.
(PRESENT VIA L.A. COURT CONNECT)
1 EMBARCADERO CTR

SUITE 2600

SAN FRANCISCO, CA 94111

IN PROPRIA PERSONA
(PRESENT VIA L.A. COURT CONNECT

PROTECTED PARTY LORENA OCANA
(PRESENT VIA L.A. COURT CONNECT)

CAROL S. HERRERA, CSR NO. 8735
OFFICIAL REPORTER

 

 
BD WN

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 4:21-cv-04224-JST Document 1-1 Filed 06/03/21. Page 87 of 179

\
}

 

 

INDEX

APPEARANCE DATES

SEPTEMBER 3, 2020 A.M. SESSION VOL. 1/PAGE 1
SEPTEMBER 3, 2020 P.M. SESSION VOL. 1/PAGE 27

CHRONOLOGICAL INDEX OF WITNESSES:

LORENA OCANA, CALLED AS A WITNESS ON HER
OWN BEHALF

DIRECT EXAMINATION BY MR. HOWARD

CROSS-EXAMINATION BY THE RESPONDENT

BEHROOZ MOHAZZABI, CALLED AS A WITNESS ON
HIS OWN BEHALF

DIRECT EXAMINATION BY THE RESPONDENT

CROSS-EXAMINATION BY MR. HOWARD

 

EXHIBITS
PETITIONER'S
EXHIBIT DESCRIPTION MARKED
(NONE OFFERED. )
RESPONDENT'S
EXHIBIT DESCRIPTION MARKED

 

(NONE OFFERED. )

PAGS:

16
19

REC'D

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:21-cv-04234-JST Document1-1 Filed 06/03/21 Page 88 of 179

 

 

CASE NUMBER: 20PSRO00945

CASE NAME: WELLS FARGO BANK VS. MOHAZZABI
POMONA, CALIFORNIA THURSDAY, SEPTEMBER 3, 2020
DEPARTMENT K HON. JOHN A. SLAWSON, JUDGE
REPORTER: CAROL S. HERRERA, CSR NO. 8735
TIME: A.M. SESSION

APPEARANCES:

THE PETITIONER AND THE PROTECTED PARTY,
PRESENT, REPRESENTED BY BENJAMIN J. HOWARD,

ESO.; RESPONDENT, PRESENT, IN PROPRIA PERSONA.

(PROTECTED PARTY, LORENA OCANA, PRESENT VIA
L.A. COURT CONNECT AUDIO; BENJAMIN J. HOWARD,
ESQ., PRESENT VIA L.A. COURT CONNECT AUDIO;
RESPONDENT, BEHROOZ MOHAZZABI, PRESENT VIA

L.A. COURT CONNECT VIDEO. )

THE COURT: THIS IS JUDGE SLAWSON. ON OUR
CALENDAR, WE HAVE THE CASES, AND THEN THE PEOPLE ON
OUR PHONE. WE HAVE THE CASE ENDING WITH 945. THERE
ARE THREE DIFFERENT -- THAT'S NOT YOUR PROBLEM. BUT
AGAIN, 945. AND THEN WE ALSO HAVE ANOTHER CASE THAT
ENDS WITH 035. THAT'S THE CASE NUMBER FOR THE CASES.

SO ARE YOU ALL ON THE LINE THEN?

MR. HOWARD: THIS IS BENJAMIN HOWARD ON THE CASE

ENDING IN 945.

THE COURT: OKAY. WE HAVE FEEDBACK. ON THE 945,

 

 
10
11
12
13
14
15
16
17
18
19
20
ai
22
23
24
25
26
27
28

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 89 of 179

 

 

WHAT'S THE TIME ESTIMATE?

MR. HOWARD: IT SHOULD BE MAYBE 15, 20 MINUTES. I
DON'T ANTICIPATE IT BEING TOO LONG.

THE COURT: ALL RIGHT. OKAY. SO I'M WRAPPING UP
ANOTHER CASE, AND SO JUST BEAR WITH US, AND WE'LL BE

GETTING WITH YOU GUYS.

(UNRELATED MATTERS WERE REPORTED,

NOT INCLUDED HEREIN. )

THE COURT: SO NOW WE'RE READY FOR THE CASE ENDING
WITH 945.

THE CLERK: NO. 5.

THE COURT: IS THAT NO. 5? YES. SO THIS IS THE
CASE ON OUR CALENDAR OF NO. 5. AND THE PARTIES ARE WELLS
FARGO BANK -- AND I'M HAVING TROUBLE PRONOUNCING IT -~

THE RESPONDENT: BEHROOZ MOHAZZABI.

THE COURT: SIR, HOW TO YOU PRONOUNCE YOUR LAST
NAME AGAIN?

THE RESPONDENT: MOHAZZABI.

THE COURT: MOHAZZABI. IS THAT RIGHT?

THE RESPONDENT: YES.

THE COURT: APPEARANCES BY COUNSEL?

MR. HOWARD: GOOD MORNING, YOUR HONOR, THIS IS
BENJAMIN HOWARD ON BEHALF OF PETITIONER WELLS FARGO BANK
AND PROTECTED PARTY LORENA OCANA WHO IS ALSO ON THE PHONE
TODAY.

THE COURT: SHE WILL BE THE WITNESS YOU'LL BE

 

 
10

11

27

28

Case 4:21-Cv-04234-JST Document 1-1 Filed 06/03/21 Page 90 of 179

 

CALLING?

MR. HOWARD: I'LL BE MAKING THE STATEMENTS. IF
YOUR HONOR HAS ANY STATEMENTS DIRECTLY TOWARDS MS. OCANA,
THEN SHE'S HAPPY TO ANSWER ANY OF THOSE QUESTIONS.

THE COURT: ALL RIGHT. ALL RIGHT. SO I'M SORRY.
HER LAST NAME AGAIN IS?

MR. HOWARD: OCANA, O-C-A-N-A.

THE COURT: OKAY. MS. OCANA, WOULD YOU PLEASE
STAND, AND ALSO, MR. MOHAZZABI, WOULD YOU --

THE RESPONDENT: MY NICKNAME IS BRUCE. YOU CAN
CALL ME BRUCE IF IT IS HARD FOR YOU TO PRONOUNCE MY LAST
NAME.

THE COURT: IT IS HARD, BUT I'LL GET USED TO IT
BECAUSE WE DON'T USE OTHER NAMES.

WOULD YOU ALSO PLEASE STAND, AND THE CLERK

IS GOING TO GIVE YOU THE OATH, BOTH OF YOU.

THE CLERK: PLEASE RAISE YOUR RIGHT HAND.

THE COURT: RAISE YOUR HAND, SIR.

THE CLERK: DO YOU SOLEMNLY STATE UNDER THE
PENALTY OF PERJURY THAT THE TESTIMONY YOU MAY GIVE IN THE
CAUSE NOW PENDING BEFORE THIS COURT SHALL BE THE TRUTH,
THE WHOLE TRUTH AND NOTHING BUT THE TRUTH?

THE COURT: SIR?

THE RESPONDENT: I DO.

THE COURT: AND MS. OCANA?

THE PETITIONER: YES.

THE COURT: OKAY. ALL RIGHT. SO -- JUST A

MINUTE. ALL RIGHT. THIS IS A RESTRAINING ORDER CASE.

 

 

 
10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27

28

ww
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 91 of 179

 

 

JUST A MOMENT. WHAT THIS IS CALLED IS A PETITION FOR A
WORKPLACE VIOLENCE RESTRAINING ORDER. WHAT THAT MEANS IS
THAT WELLS FARGO BANK HAS EMPLOYEES OR WORKERS, AND THEY
HAVE RESPONSIBILITIES TO MAKE SURE THAT THOSE FOLKS ARE
SAFE. THAT ALLOWS THE BANK, THE EMPLOYER OF MS. OCANA,
TO GO AHEAD AND FILE THIS RESTRAINING ORDER REQUEST.

THE RESPONDENT: MAY I?

THE COURT: YES.

THE RESPONDENT: MAY I EXPLAIN SOMETHING?

THE COURT: YES, BUT NOT YET. SIR, THEY GET TO GO
FIRST ON THE CASE, BUT ARE YOU READY FOR THE HEARING,
SIR? DO YOU WANT TO DO THE HEARING TODAY, SIR?

THE RESPONDENT: ARE YOU TALKING WITH ME?

THE COURT: I WILL BE SAYING, "SIR," TO YOU SO
THAT YOU'LL KNOW THAT WOULD BE YOU. OKAY?

THE RESPONDENT: OKAY.

THE COURT: YOU'RE READY FOR THE HEARING, CORRECT?

THE RESPONDENT: YES, YOUR HONOR.

THE COURT: SO THEY'RE GOING TO BE ABLE TO TESTIFY
TO WHAT THEIR VERSION IS. YOU'LL BE ABLE TO ASK SOME
QUESTIONS IF YOU LIKE TO ALSO, AND THEN YOU'LL BE ABLE TO
SAY WHAT YOUR VERSION IS. OKAY?

THE RESPONDENT: CAN I SPEAK RIGHT NOW BECAUSE
THIS CASE THEY CREATED IS ABOUT NOTHING.

THE COURT: SIR? SIR?

THE RESPONDENT: I DID NOT CALL, AND I WAS --

THE COURT: SIR, PLEASE STOP. SIR, PLEASE STOP.

IT IS NOT YOUR TURN YET. YES, YOU WILL BE ABLE TO SAY -

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
29
26
27

28

Case 4:21-cv-04234-JST Document 1-1 Filed o6/03/2P Page 92 of 179

ne a, -

 

 

WHAT YOU WANT TO SAY, BUT WHEN TT IS YOUR TURN. THEY'RE
‘GOING TO HAVE INFORMATION THAT I'M GOING TO LISTEN TO.

THE RESPONDENT: OKAY, YOUR HONOR. WHENEVER IT IS
MY TURN, PLEASE LET ME KNOW.

THE COURT: ALL RIGHT. THANK YOU.

ALL RIGHT. COUNSEL, SO THEN GO AHEAD THEN

WITH THE EVIDENCE. DO YOU WANT TO CALL YOUR WITNESS?

MR. HOWARD: I PREFER TO MAKE A BRIEF. STATEMENT.
I KEEP INTERRUPTING. I APOLOGIZE. I'LL MAKE A BRIEF
STATEMENT AND GIVE RESPONDENT A CHANCE TO RESPOND.

THE COURT: GO AHEAD. |

MR. HOWARD: SO I WANT TO START OFF BY SAYING THIS
ISN'T THE BANK'S FIRST EFFORT TO STOP RESPONDENT'S
BEHAVIOR TOWARDS MS. OCANA -~

THE COURT: PLEASE STOP. THIS IS -- YOU'RE NOT
UNDER OATH. I NEED EVIDENCE -- I'M GOING TO STRIKE THAT
ANYWAY BECAUSE YOU'RE NOT UNDER OATH. I NEED EVIDENCE
FROM WITNESSES THAT ARE UNDER OATH. SO THEN THAT'S WHAT
WE'RE GOING TO DO. OKAY?

MR. HOWARD: UNDERSTOOD. THEN I WOULD LIKE TO
CALL MRS. OCANA.

THE COURT: OKAY. IS SHE THERE WITH YOU?

MR. HOWARD: SHE IS NOT.

THE COURT: MS. OCANA, YOU'RE THERE ON LINE,
CORRECT?

THE PETITIONER: YES.

THE COURT: SO GO AHEAD, AND YOU CAN INQUIRE OF

HER.

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/20 Page 93 of 179

i
\

 

 

— = 6
LORENA OCANA,
CALLED AS A WITNESS ON HER OWN BEHALF, HAVING
BEEN PREVIOUSLY SWORN, TESTIFIED AS FOLLOWS:
DIRECT EXAMINATION

BY MR. HOWARD:

Q. SQ GOOD MORNING, MRS. OCANA. I KNOW WE'RE
NOT IN THE SAME ROOM, BUT I'm JUST GOING TO ASK YOU A
COUPLE OF QUESTIONS. AND CAN YOU HEAR ME CLEARLY?

A. YES.

Q. OKAY. HOW DID YOU FIRST COME INTO CONTACT
WITH MR. MOHAZZABI?

A. THE VERY, VERY FIRST TIME WAS WHEN I WORKED
ON HIS CASE.

Q. ABOUT WHAT YEAR WAS THAT?

A. NOVEMBER 2016.

Q. AND THEN DID YOU FILE A DECLARATION IN AN
ARBITRATION MATTER INVOLVING MR. MOHAZZABI?

A. T DON'T UNDERSTAND WHAT THAT MEANS.

Q. SO IN AN ARBITRATION MATTER, DID YOU SIGN A

LEGAL DOCUMENT PROVIDING EVIDENCE THAT YOU INVESTIGATED
MR. MOHAZZABI'S CLAIM?

A. OH, YES, YES.

Q. OKAY. AND THEN ON OR ABOUT -- THE END OF
JULY, DID YOU START RECEIVING CALLS FROM AN INDIVIDUAL
DEMANDING TO SPEAK TO MRS. OCANA?

A. YES. MY HUSBAND STARTED RECEIVING THE

CALLS FIRST, AND THEN IT WAS MY PERSONAL CELL PHONE AS

 

 
10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 94 of 179
po ")

 

 

4 7
WELL.
Q. WHAT HAPPENED DURING THOSE CALLS?
A. MY HUSBAND TOLD ME -- HE DOESN'T SPEAK

REALLY GOOD ENGLISH, BUT FROM WHAT HE CAN UNDERSTAND, HE
WAS -- THEY WERE ASKING FOR ME VERY RUDELY. THEY WANTED
MY ADDRESS. AND THEY DEMANDED TO SPEAK TO ME. AND MY
HUSBAND WAS LIKE, NO, STOP CALLING. AND HE WOULD LIKE
EVENTUALLY HANG UP.

THE COURT: MA'AM, PLEASE STOP. JUST MAKE THE
ANSWERS REALLY SHORT. COUNSEL WAS ASKING QUESTIONS.

THE WITNESS: OKAY.

THE COURT: A LOT OF THE QUESTIONS CAN BE ANSWERED
BY YES OR NO, AND IF COUNSEL OR I ASK QUESTIONS, THEN IF
WE NEED OTHER INFORMATION, WE WILL ASK YOU FOR THAT.
OKAY?

THE WITNESS: OKAY.

THE COURT: AND THEN ONE OTHER THING THAT THE
QUESTION THAT YOU ANSWERED YOU SAID "THEY." WHO IS
"THEY" THAT YOU WERE TALKING ABOUT?

THE WITNESS: WHOEVER WAS CALLING US. WE DON'T
KNOW -- THEY NEVER SAID THEIR NAME.

THR COURT: DO YOU KNOW WHO THAT PERSON WAS?

THE WITNESS: NO. NO. THEY NEVER SAID THEIR NAME
UNTIL AFTER THEY STARTED CALLING ME, AND THEN I ASKED
THEM -- I DEMANDED I'M NOT GOING TO GIVE YOU MY
INFORMATION.

THR COURT: MA'AM, PLEASE DON'T DO THAT WITH THE

LONG SENTENCES. OKAY?

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:21-Cv-04234-JST Document 1-1 Filed 06/03/21 Page 95 of 179

\ )
4 g

 

 

THE WITNESS: OKAY.
THER COURT: JUST LISTEN TO THE QUESTIONS AND THEN
JUST ANSWER THE QUESTIONS.
ALL RIGHT. COUNSEL GO AHEAD.
MR. HOWARD: THANK YOU.
Q. DID YOU HAVE CALLER T.D. ON YOUR PHONE WHEN
YOU RECEIVED THESE CALLS?
A. YES.
0. AND DO YOU RECALL THE PHONE NUMBER USED TO
CONTACT YOU?
A. IT WROTE IT DOWN, AND I BELIEVE IT BNDED
WITH 0757.
THE COURT: MA'AM, MA'AM, I'M GOING TO INTERRUPT
AGAIN BECAUSE HE DIDN'T ASK FOR THE NUMBER. THE ANSWER,
just SAY "YES." AND IF HE WANTS TO KNOW, HE WILL LET YOU
ZNOW. AND, MA'AM, WE CAN'T TALK —-
THE WITNESS: OKAY.
THE COURT: MA'AM, WE CANNOT TALK OVER EACH OTHER
BECAUSE THIS IS ON A COMPUTER. AND JUST SLOW IT DOWN.
AND LET'S GO FOR THE NEXT QUESTION THEN.
Q. BY MR. HOWARD: WHEN YOU RECEIVED THAT
CALL, DID THE PHONE NUMBER ON YOUR CALLER I.D. END IN
0757?
A. YES.
AND HOW MANY CALLS DID YOU AND/OR YOUR
HUSBAND RECEIVE FROM THAT 0757 PHONE NUMBER?
A. t BELIEVE MORE THAN FOUR.

Q. OKAY. AND THEN AFTER YOU WERE RECEIVING

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

w
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 96 of 179
}

Lo a, 9

 

THESE CALLS, DID YOU BLOCK THAT PHONE NUMBER?

A. YES. |

Q. AND AFTER YOU BLOCKED THAT PHONE NUMBER,
DID YOU CONTINUE TO RECEIVE PHONE CALLS FROM A BLOCKED
NUMBER?

A. YES.

Q. AND THEN DID THE PERSON SAY ANYTHING DURING

THESE PHONE CALLS?

A. THE FIRST CALLS OR THE SECOND?

Q. ' ANY OF THE CALLS. LET'S START WITH THE
FIRST.

A. THE FIRST CALLS THEY DIDN'T MENTION WHO

THEY WERE. THEY SAID THEY WERE REPRESENTING
MR. MOHAZZABT.

Q. THEN DID YOU RETAIN COUNSEL TO REPRESENT
YOU?

YES.

>

AND I'M YOUR COUNSEL, CORRECT?

YES.

10 D

AND WERE YOU AWARE THAT WE SENT

MR. MOHAZZABI A CEASE AND DESIST LETTER INDICATING TO
STOP COMMUNICATIONS WITH YOU AND DIRECT ALL
COMMUNICATIONS TO COUNSEL?

A. YES.

Q. AND THEN WHAT HAPPENED AROUND AUGUST 9TH AT

11 O'CLOCK AT NIGHT?

A. AN INDIVIDUAL CAME THROUGH MY -- PAST MY

FRONT GATES, ALL THE WAY TO MY FRONT DOOR AND KNOCKED

 

 

 
Ww WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 97 of 179
Bo - |

 

 

“ 10
REALLY LOUDLY, PRETTY MUCH.
Q. WHAT DID THE INDIVIDUAL SAY?
A. HE WAS LOOKING FOR ME. HE WAS ASKING FOR

ME, DEMANDING TO SPEAK WITH ME.

Q. AND THIS OCCURRED AFTER YOU RETAINED
COUNSEL, CORRECT?

A. YES.

Q. AND WHAT DID THE INDIVIDUAL DO AFTER HE
KNOCKED ON THE DOOR AND DEMANDED TO SPEAK WITH YOU?

A. I DIDN'T ANSWER THE DOOR. IT WAS MY
HUSBAND. I WAS TENDING TO MY CHILDREN WHO WERE SCARED
FROM THE WAY HE WAS KNOCKING. THEY WOKE UP. MY HUSBAND
ADVISED ME THAT HE WOULD NOT LEAVE, AND HE SAW HIM GET
INTO HIS CAR AND PARKED RIGHT IN FRONT OF OUR HOUSE, AND
IT TOOK HIM A WHILE BEFORE HE ACTUALLY LEFT. BUT HE
REALLY DIDN'T LEAVE. HE JUST WENT FURTHER BACK DOWN THE

STREET, JUST BARELY, SO THAT WE COULD BARELY SEE HIM OVER

OUR FENCE.

Q. AND HOW LONG DID HE STAY OUTSIDE YOUR
RESTDENCE?

A. I WANT TO SAY AROUND MAYBE 30, 35 MORE

MINUTES AFTER.

Q. AND THEN WHAT DID YOU DO AFTER THAT
INDIVIDUAL LEFT?

A. WELL, IT WAS ALREADY CLOSE TO MIDNIGHT, SO
I SENT YOU GUYS AN E-MAIL ADVISING OF THE INCIDENT.

THE COURT: AND UNDER EVIDENCE CODE 775, THE COURT

HAS THE ABILITY TO ASK QUESTIONS ON ITS OWN. SO I'M

 

 
10
11
12
13
14

15

16

17

18
19

20
21
22
23
24
25
26
27
28

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 98 of 179

{
/

~ 11

 

 

GOING TO BREAK IN AT CERTAIN POINTS.
MA'AM, THE PERSON WHO CAME TO THE DOOR OR
TO YOUR HOUSE, DID YOU SEB THE PERSON? YES OR NO?
THE WITNESS: ME, PERSONALLY, NO.
THE COURT: OKAY. THANK YOU.
0. BY MR. HOWARD: BACK UP A LITTLE BIT. WERE
YOU SERVED WITH A LAWSUIT IN REGARDS -- I'M SORRY.’
STRIKE THAT.
WERE YOU SERVED WITH A LAWSUIT FROM
MR. MOHAZZABI?
A. NO, NOT THAT I'M AWARE OF.
Q. DO YOU KNOW OF A LAWSUIT THAT WAS FILED
AGAINST YOU BY MR. MOHAZZABT?
A. YES, I WAS TOLD OF THAT.
WERE YOU AWARE THAT COUNSEL ACCEPTED
SERVICE ON YOUR BEHALF?
A. YES.
Q. AND THIS IS ALL BEFORE THIS INDIVIDUAL CAME
TO YOUR HOUSE, CORRECT?
A. YES.
Q. THEN THE NEXT DAY AFTER THIS INDIVIDUAL

LEFT, WHAT DID YOU DO WITH YOUR MINOR CHILDREN?

A. T TOOK THEM TO MY MOTHER'S HOUSE.
Q. WHY DID YOU DO THAT?
A. IT WAS A REALLY SCARY INCIDENT THE WAY THE

MAN WAS TALKING -- SORRY -- THE WAY HE WAS YELLING,

ASKING FOR ME.

THE COURT: MA'AM, MA'AM, HOLD ON. JUST TAKE A

 

 
17
18
19
20
21
22
23

24

29
26
27

28

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 99 of 179
| i : ‘

}

so a D

 

 

LITTLE BREAK, AND THEN JUST TELL US WHEN YOU'RE READY
AGAIN BECAUSE IT IS HARD TO HEAR. SO JUST LET US KNOW --
IT IS OKAY. BUT WHEN YOU'RE READY FOR THE NEXT QUESTION,
gust LET US KNOW.

THE WITNESS: OKAY. I'M READY.

THE COURT: TAKE A BREAK IF YOU NEED TO AT OTHER
TIMES. GO AHEAD.

Q. BY MR. HOWARD: THANK YOU. AND I'M SORRY,
AGAIN, BUT JUST TO REITERATE, YOU SAID THAT YOU TOOK YOUR
MINOR CHILDREN TO YOUR MOTHER'S HOME BECAUSE IT WAS
SCARY, AND THE MAN WAS YELLING; IS THAT CORRECT?

A. YES. THE TONE OF VOICE, THE WAY THAT HE
KNOCKED AT THE DOOR, THE FACT THAT HE PUSHED THROUGH MY
FRONT GATE TO COME ALL THE WAY UP TO MY FRONT DOOR AT THE
TIME OF NIGHT IT WAS. YES.
| THE COURT: AGAIN, MA'AM, WHAT TIME WAS IT?

THE WITNESS: IT WAS 11:04 AT NIGHT ON A SUNDAY.

THE COURT: THANK YOU. GO AHEAD.

QO. | BY MR. HOWARD: JUST ONE SECOND PLEASE.
AND TO THIS DAY, Do YOU STILL FEEL THREATENED BY THIS
INDIVIDUAL?

A. YES.

MR. HOWARD: AND THAT'S ALL THE QUESTIONS I HAVE
FOR NOW, YOUR HONOR.

THE COURT: ARE YOU RESTING YOUR CASE THEN?

MR. HOWARD: YES. UNLESS THERE IS SOMETHING THAT
RESPONDENT SAYS, I WOULD PREFER A REBUTTAL AFTERWARDS.

THE COURT: YOU'LL BE ABLE TO CROSS BASED UPON --

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 100 of 179

Le |

ow

13

 

 

YOU WOULD -- IF HE TESTIFIES, YOU CAN CROSS-EXAMINE HIM
IF YOU WOULD LIKE. BUT YOUR CASE IN CHIEF, ARE YOU
RESTING ON THAT NOW?

MR. HOWARD: YES, YOUR HONOR.

THE COURT: OKAY.

MR. MOHAZZABI, NOW IS YOUR OPPORTUNITY, IF

YOU WANT, TO ASK QUESTIONS OF MS. OCANA. THAT'S CALLED
CROSS-EXAMINATION. IF YOU DON'T HAVE ANY QUESTIONS,
THAT'S OKAY. THEN YOU CAN TESTIFY TO WHAT YOUR VERSION

IS. SO DO YOU HAVE ANY QUESTIONS FOR HER?

CROSS-EXAMINATION
BY THE RESPONDENT:
Q. HOW MANY TIMES SHE HAS SEEN MY TELEPHONE
NUMBER THAT I CALLED HER? SHE SAID 12.
THE COURT: SIR, IF YOU'RE ASKING QUESTIONS —- ARE
YOU ASKING A QUESTION FROM HER?

THE RESPONDENT: HOW MANY TIMES?
THE COURT: SO JUST ASK THE QUESTION. STOP, AND

THEN LET HER ANSWER. YOU CAN'T SAY THE ANSWER.

THE RESPONDENT: OKAY. YES, SIR. YES, YOUR
HONOR.

THE COURT: ONE MORE TIME, IF YOU'LL STATE THAT
QUESTION AGAIN FOR HER. AND THEN STOP ONCE YOU HAVE

STATED IT. GO AHEAD.
Q. BY THE RESPONDENT: HOW MANY TIMES SHE HAS

SEEN MY TELEPHONE NUMBER APPEAR IN HER CALL THAT I CALLED

HER?

 

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 101 of 179
fj 3 ,

!

~ - 14

 

 

THE COURT: OKAY, MA'AM. YOUR ANSWER?

THE WITNESS: WELL, I NEED TO KNOW IF THAT'S HIS
NUMBER OR NOT. I'M SAYING 0757 WAS THE NUMBER WE'RE
RECEIVING THE CALLS ON.

Q. BY THE RESPONDENT: THAT IS MY NUMBER.

THE COURT: NEXT QUESTION, PLEASE, IF YOU HAVE ANY
OTHER QUESTIONS. SIR, DO YOU HAVE ANY OTHER QUESTIONS
FOR HER?

Q. BY THE RESPONDENT: HAS SHE SEEN MY
COMPLAINT THAT I WAS GOING TO SERVE HER?

THE COURT: MA'AM, DO YOU UNDERSTAND THAT
QUESTION?

THE WITNESS: NO.

THE COURT: SHE DOESN'T UNDERSTAND THAT QUESTION.
YOU CAN REPHRASE IT IF YOU WANT.

Q. BY THE RESPONDENT: YES. I FILED A
COMPLAINT ON JULY 22ND AND ——

THE COURT: SIR, NO, DON'T TELL ME THIS. IF YOU
WANT HER TO ANSWER, SHE DIDN'T UNDERSTAND ~~

THE RESPONDENT: I'M ASKING HAS SHE SEEN MY
COMPLAINT.

THE COURT: WHAT'S THE RELEVANCE OF WHETHER SHE
SAW YOUR COMPLAINT OR NOT? WHAT'S THE IMPORTANCE OF
THAT? THIS IS --

THE RESPONDENT: BECAUSE I NEEDED TO SERVE A COPY
OF THE COMPLAINT AND THE PROOF OF SERVICE TO THE COURT.

THE COURT: PROOF OF SERVICE OF WHAT?

THE RESPONDENT: I FILED A COMPLAINT ON 22ND

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

wa
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 102 of 179

(

al S | 15

 

 

JULY IN CIVIL COURT IN LOS ANGELES AND AGAINST ONLY HER.

THE COURT: ALL RIGHT. SO THAT'S A DIFFERENT
CASE. IT IS NOT THIS CASE, CORRECT?

THE RESPONDENT: IT IS RELATED TO THIS CASE,
EXACTLY. THER --

THE COURT: SIR, WHAT YOU'RE HERE FOR IS THE CASE
OF A RESTRAINING ORDER AGAINST YOU. THAT'S WHAT SHE --
THAT'S WHAT THE BANK IS REQUESTING. OKAY? SO WE'RE NOT
INVOLVED WITH THIS OTHER CASE THAT THERE MAY HAVE BEEN.
SO DO YOU HAVE ANY OTHER QUESTIONS FOR HER?

THE RESPONDENT: NO. I WAS GOING TO SEE WHETHER
SHE HAS SEEN THE COMPLAINT OR NOT.

THE COURT: OKAY. SO THAT IS JUST NOT RELEVANT TO
THE COURT HERE.

ALL RIGHT. SO NOW IF THERE ARE NO OTHER

QUESTIONS, NOW IT IS YOUR OPPORTUNITY TO SAY WHAT YOU
WANT TO SAY. BUT I'M GOING TO ASK A COUPLE OF QUESTIONS

OF YOU FIRST.
DID YOU GO TO HER HOUSE?

THE RESPONDENT: NO. COULD YOU SAY IT AGAIN,
PLEASE?

THE COURT: DID YOU GO --

THE RESPONDENT: I'M NOT --

THE COURT: YOU'RE NOT WHAT? I COULDN'T

UNDERSTAND.
THE RESPONDENT: I'M NOT AWARE OF THAT THING THAT

SHE SAID THAT 11 O'CLOCK SOMEBODY WENT THERE. I'M NOT

AWARE OF IT.

 

 
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4°21-Cv-04234-JST Document 1-1 Filed 06/03/21. Page 103 of 179

\ . i |
~ “ 16

 

 

THE COURT: BUT IT WASN'T YOU?

THE RESPONDENT: EXCUSE ME?

THE COURT: WAS IT YOU THAT WAS AT HER HOUSE? YES
OR NO?

THE RESPONDENT: NO, I DID NOT GO TO HER HOUSE.

THE COURT: OKAY. ALL RIGHT. ANYTHING ELSE THAT
YOU WANT TO SAY BEFORE I MAKE MY DECISION? DID YOU WANT

TO TELL ME YOUR VERSION?

BEHROOCZ MOBAZZABI,
CALLED AS A WITNESS ON HIS OWN BEHALF, HAVING

BEEN PREVIOUSLY SWORN, TESTIFIED AS FOLLOWS:

DIRECT EXAMINATION

BY THE RESPONDENT:

OKAY. I GOT HER TELEPHONE NUMBER FROM THE
LETTER THAT IT IS FROM HER THAT YOU -- SHE MENTIONED THIS
TELEPHONE NUMBER RIGHT HERE. I CALLED THIS TELEPHONE
NUMBER, WELLS FARGO, AND I ASKED HER TELEPHONE NUMBER.
THEY PROVIDE ME WITH HER TELEPHONE NUMBER. AND THAT'S WHY
I CALLED ONLY ONCE. AND FOR A FEW SECONDS EXACTLY NOBODY
ANSWERED. I DISCONNECTED THE LINE.

I THINK ONE AND A HALF HOURS BASED ON A
DOCUMENT THAT I HAVE, SHE CALLED ME BACK. AND I EXPLAINED
TO HER -- I INTRODUCED MYSELF, AND I SAID THE PURPOSE OF
MY CALL WHICH SHE GOT VERY UPSET, ANGRY, INSULT AND
EVERYTHING, AND SHE REFUSED TO --

THE COURT: SIR, THANK YOU, SIR. WE HAVE A LITTLE

 

 
10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 104 of 179

~ 77 17

 

 

PROBLEM ON THE PHONE. SOMETIMES THERE'S FEEDBACK. AND
WE COULDN'T -- I COULDN'T UNDERSTAND ONE OF THE LAST
WORDS THAT YOU HAD SAID.

YOU SAID SHE GOT ANGRY. AND THEN COULD YOU
PICK IT UP FROM THERE AND TELL US WHAT THE OTHER WORDS
WERE?

THE RESPONDENT: SHE DID NOT PROVIDE ME WITH HER
ADDRESS THAT I COULD SERVE HER THE COPY OF COMPLAINT FOR
THE COURT THAT I TOLD YOU. SHE DID NOT. AND THAT WAS
THE END. I NEVER CALLED HER BACK. AND I SEND YOU THE
DOCUMENT OF ALL MY TELEPHONE CALLS THAT I DID FROM --
DURING THE 8-23 TO I THINK -- TO THE END OF THIS
DISCUSSION. ALL TELEPHONE CALLS OF MINE FROM 7-24-2020
TO 8-23-2020, I SEND IT TO YOU. YOU NEVER SER MY CALL
HERE, AND THAT'S IT. THIS IS THE DOCUMENT FROM MY
PROVIDER AT&T WHICH I GOT IT. SO THERE IS NO CALL EVER.
JUST ONE TIME THAT SHE CALLED ME, I CALLED HER. SO THIS

IS REALLY -- THEY MADE THE CASE ON ALL ACCUSATIONS.

THE COURT: OKAY. ALL RIGHT. SO THEN THAT'S WHAT
YOU WANTED ME TO KNOW, TOO, OF WHAT YOU JUST SAID,
CORRECT?

THE RESPONDENT: YES. I SEND YOU THE DOCUMENT.
HARD EVIDENCE.

THE COURT: OKAY. ALL RIGHT. SO THEN THAT
FINISHES WHAT YOU WANT ME TO KNOW, CORRECT?

THE RESPONDENT: THIS IS ONE PART. THERE ARE
OTHER THINGS IF YOU -- I NEVER CALLED OR RELATED

SITUATION TO WELLS FARGO BANK BECAUSE WELLS FARGO BANK, I

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

\

; . ~~
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 105 of 179
-_A

18

 

 

DIDN'T COMPLAIN AGAINST THEM. YOU SEE ——

THE COURT: SIR -- SIR, I'M GOING TO STOP YOU.
SIR, I'M GOING TO STOP YOU AGAIN. THIS IS NOT ABOUT
ANYTHING -- LET ME -- HOLD ON JUST A SECOND.

T'M SORRY. MR. HOWARD, COUNSEL, THAT'S

YOUR NAME, CORRECT?

MR. HOWARD: CORRECT.

THE COURT: SO THE THRUST OF THIS IS ALL FOR
MS. OCANA AS AN EMPLOYEE OF WELLS FARGO, CORRECT?

MR. HOWARD: CORRECT.

THE COURT: SO THAT'S WHAT THIS IS FOR, TO TRY TO
PROTECT THE WORKER THAT THEY HAVE. SO ~~

THE RESPONDENT: ARE YOU -- EXCUSE ME. YOUR
HONOR, ARE YOU TALKING TO ME?

THE COURT: YES, I AM. SO YOU'RE CLEAR. SO I
HAVE A COUPLE OF OTHER QUESTIONS.

THE RESPONDENT: I NEVER ——

THE COURT: YOU NEVER WHAT?

THE RESPONDENT: I NEVER CALLED, FILED ANY
COMPLAINT AGAINST WELLS FARGO BANK. SO I DON'T KNOW WHY
THEY APPEARED. THE ONLY THING I DID, I FILED A COMPLAINT
AGAINST MRS. BARBA, AND THIS IS ALL I DID. ALL I DID.
AND I WANTED TO SERVE HER A COPY. THERE IS NOTHING
ILLEGAL OR ANYTHING HAPPENED.

NOW I SEE WELLS FARGO BANK, THEIR ATTORNEY,
WHICH IS -- THIS IS CONFLICT OF INTEREST. AND THEN
ANOTHER GUY, SO-CALLED MATT, WHICH I REPORTED TO THE

POLICE, FROM THE WELLS FARGO SECURITY.

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 4°21-Cv-04234-JST Document 1-1 Filed 06/03/21 Page 106 of 179

\ } 4

~ “ 19

 

 

THE COURT: SIR, PLEASE STOP. SIR, PLEASE STOP.
IF YOU DON'T STOP AND YOU KEEP GOING ON LIKE THAT, I'M
GOING TO END THE CALL. DON'T DO THAT. IT HAS NOTHING TO
DO WITH WELLS FARGO. IT IS ABOUT THE ISSUE OF MS. OCANA.
THAT'S WHAT IT IS ABOUT. YOU HAVE SAID IT. I HAVE HEARD
YOU, AND I'VE LISTENED TO TT. SO THAT'S YOUR TESTIMONY.

COUNSEL, DO YOU HAVE ANY CROSS-EXAMINATION?
MR. HOWARD: YES, VERY BRIEFLY.
THE COURT: GO AHEAD. HE'S GOING TO ASK YOU

QUESTIONS NOW, SIR.

CROSS-EXAMINATION

BY MR. HOWARD:
Q. MR. MOHAZZABI, DID YOU RECEIVE A CEASE AND

DESIST LETTER FROM MY OFFICE ON JULY 29TH, 2020?

A. YES, I DID.

Q. DID YOU CALL MS. OCANA AFTER JULY 29TH,
2020?

Aa NO.

Q. HAVE YOU EVER CALLED MS. OCANA BEFORE?

A. NO.

Q. IS YOUR PHONE ~- DOES YOUR PHONE NUMBER END
0757?

A. YES, SIR. CAN I SAY SOMETHING?

THE COURT: NO, YOU CAN'T. HE'S ASKING QUESTIONS
NOW.

Q. BY MR. HOWARD: ON AUGUST 5TH, DID YOU

RECEIVE AN E-MAIL FROM ME TO DIRECT ALL COMMUNICATIONS TO

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 107 of 179

 

 

a a 20

ME AND TO NOT CONTACT MS. OCANA?

A. YES, I SAW IT.

Q. DID YOU SEND AN E-MAIL IN 2017 TO WELLS
FARGO THREATENING TO HARM YOURSELF?

A. NOT RELATED TO THIS MATTER.

Q. I'LL ASK IT AGAIN. DID YOU SEND AN E-MAIL
TO WELLS FARGO IN 2017 THREATENING TO HARM YOURSELF?

A. THIS IS NOT RELATED TO THIS SUBJECT MATTER.

THE COURT: SIR, I FIND THAT IT IS. I FIND IT IS
DIRECTLY. SO YOU NEED TO ANSWER HIS QUESTION. IF YOU
DON'T WANT TO ANSWER HIS QUESTION, THAT'S OKAY. BUT THEN
I'M NOT GOING TO BE -- I'M GOING TO GO AHEAD AND GRANT
THE ORDER BECAUSE YOU CAN'T -- YOU HAVE TO ANSWER THE
QUESTION. IT ISA REASONABLE QUESTION. SO IF YOU WANT
TO ANSWER IT --

THE WITNESS: BECAUSE I CANNOT ANSWER LIKE THIS.
THIS WAS DIFFERENT CIRCUMSTANCES, DIFFERENT SITUATION,
AND NOTHING TO DO WITH WELLS FARGO RIGHT NOW. WELLS
FARGO IS MISREPRESENTING MRS. OCANA —— MRS. BARBA AND NOT
RELATED TO THIS SUBJECT. THIS NEEDS A LOT OF DISCUSSION
UNDER WHICH I WROTE THESE THINGS.

THE COURT: SIR -- SIR, PLEASE DON'T DO THAT
BECAUSE I'M GOING TO HANG UP ON YOU IF YOU CONTINUE TO DO
THAT, SO WHAT I'M THINKING IS BASED UPON COUNSEL'S
QUESTION TO YOU, ARE YOU GOING TO ANSWER THAT QUESTION?
YES OR NO?

THE WITNESS: YES.

THE COURT: OKAY. SO GO AHEAD AND ANSWER IT THEN.

 

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 108 of 179

21

 

 

THE WITNESS: CAN I?

THE COURT: YOU CAN ANSWER HIS QUESTION. I'LL ASK
HIM TO REPEAT IT AGAIN.

OKAY. COUNSEL, GO AHEAD.

Q. BY MR. HOWARD: IN 2017, DID YOU SEND AN
E-MAIL TO WELLS FARGO THREATENING TO HARM YOURSELF?

A. YES.

MR. HOWARD: OKAY. NO FURTHER QUESTIONS FROM ME,
YOUR HONOR.

THE COURT: OKAY. SO I HAVE --

MR. HOWARD: I WOULD LIKE TO ADD ONE QUICK THING,

YOUR HONOR. I KNOW THERE WERE TWO DECLARATIONS SUBMITTED

‘ON THE TRO. I WANT TO MAKE SURE THOSE ARE ALSO SUBMITTED

INTO EVIDENCE ON THIS RESTRAINING ORDER HEARING.

THE COURT: ALL RIGHT. SO -- BUT -- YES, THAT
DOCUMENTATION IS HERE IN THE CASE. BUT NOW WHAT I WANT
TO ASK YOU BECAUSE --

YOU'RE DONE WITH YOUR CASE IN CHIEF,
CORRECT?

MR. HOWARD: CORRECT.

THE COURT: OKAY. SO THE -- MY UNDERSTANDING IN
THIS CASE IS THAT MS. OCANA IS WHY THE BANK PILED THE
RESTRAINING ORDER REQUEST, FOR HER SAFETY, CORRECT?

MR. HOWARD: YES. |

THE COURT: OKAY. AND THAT'S REALLY WHAT THIS IS
ALL ABOUT, IS HER SAFETY AND HER FAMILY'S, TOO. CORRECT?

MR. HOWARD: CORRECT, YES. SHE HAS TWO MINOR

CHILDREN.

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
29
26
27

28

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 109 of 179

~ i

22

 

 

THE COURT: SO WHAT EVIDENCE DO I HAVE THAT HE WAS
THE PERSON WHO WENT TO HER HOUSE? SHE INDICATED -- SHE
WAS VERY HONEST AND SAID SHE DIDN'T SEE WHO IT WAS. SO
HOW DO I KNOW WHO WAS THE PERSON WHO WENT TO HER HOUSE?

MR. HOWARD: IT IS BASED ON THE INDICATION THAT
MR. MOHAZZABI SENT A PROCESS SERVER TO HER HOUSE IN THE
MIDDLE OF THE NIGHT AFTER SHE RETAINED COUNSEL, AND THIS
IS LAID OUT IN THE DECLARATION. WE -- SHE RETAINED
COUNSEL, AND WE SAID WE WERE ACCEPTING SERVICE, AND WE
HAD 20 DAYS FOR NOTICE OF ACKNOWLEDGMENT OR RECEIPT.

MR. MOHAZZABI ~--

THE COURT: COUNSEL, PLEASE STOP. SO DO YOU AGREE
THAT IT WASN'T THE RESPONDENT WHO CAME TO HER HOUSE?

MR. HOWARD: WE AREN'T SURE WHO CAME TO HER HOUSE,
BUT WE BELIEVE THAT IT WAS SOMEONE SENT ON HIS BEHALF’.

THE COURT: OKAY. AND THE BURDEN OF PROOF -- WE
DON'T GET MANY OF THESE. BUT THE BURDEN OF PROOF, IS IT
CLEAR AND CONVINCING EVIDENCE? HAVE YOU RESEARCHED THAT
YET?

MR. HOWARD: YOUR HONOR, I THINK THE CLEAR AND
CONVINCING EVIDENCE WOULD BE MS. OCANA'S TESTIMONY THAT
AN INDIVIDUAL CALLING HER FROM MR. MOHAZZABI'S ADMITTED
PHONE NUMBER REPEATEDLY DEMANDING WHERE SHE LIVED SAID HE
RECEIVED, AS HE TRHSTIFIED, CEASE AND DESIST LETTERS AFTER
SHE RETAINED COUNSEL --

THE COURT: THAT'S NOT MY QUESTION. MY QUESTION
IS WHAT IS THE BURDEN OF PROOF On A WORKPLACE VIOLENCE

RESTRAINING ORDER?

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 110 of 179

_ 23

 

 

MR. HOWARD: I WOULD HAVE TO RESEARCH THE EXACT
BURDEN OF PROOF.

THE COURT: OKAY. BUT THE THEORY IS THAT THE
RESPONDENT HERE HAD SOMEBODY ELSE GO TO HER HOUSE TO GIVE
HER PAPERS, CORRECT? |

MR. HOWARD: CORRECT.

THE COURT: OKAY. BUT -~- AND WHAT EVIDENCE DO YOU
HAVE ON THAT?

MR. HOWARD: THE EVIDENCE WOULD BE THAT SOMEONE
WAS CALLING HER REPEATEDLY, DEMANDING WHERE SHE LIVED.

“HE WAS TRYING TO SERVE A COMPLAINT AFTER WE ALREADY
ACCEPTED SERVICE. SO THE EVIDENCE WOULD BE THAT HE WAS
TRYING TO SERVE HER AND SENT SOMEONE TO HER HOUSE.
THERE'S NO OTHER REASON FOR SOME INDIVIDUAL TO GO TO HER
HOUSE WITH THIS -- IF YOU ADD UP ALL THE EVENTS AND CHAIN
OF EVENTS AND THIS INCIDENT, IT IS ONLY A COUPLE OF DAYS

AFTER SHE RETAINED COUNSEL, AND WE INDICATED WE WOULD

ACCEPT SERVICE.
MR. MOHAZZABI THEN SENT AN E-MAIL, WHICH IS

PART OF THE DECLARATION OF MR. WRAIGHT, STATING THAT HE
WILL SEEK ALL LEGAL AVENUES TO SERVE HER. I BELIEVE IT
TS ON PAGE 42 OF OUR SUBMISSION, AND IT IS EXHIBIT C OF
MR. WRAIGHT'S DECLARATION. AND HE SAYS (READING) :
SHE SHOULD HAVE ACCEPTED THE
COMPLAINT A LONG TIME AGO. I HAVE SERVED
YOU THE COMPLAINT A WEEK AGO. YOU HAVE NOT
RETURNED THE PROOF OF SERVICE. I HAVE RENDERED

THE SERVICES OF A REGISTERED SERVER AND

 

 
10
11
12
13

15
16
17
18
19
20
21
22
23
24
25
‘26
27
28

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21... Page 111 of 179

~ 24

 

 

PROFESSIONAL PARALEGAL, BUT YOU HAVE BEEN
ACCUSING ME FALSELY, THREATENING ME AND
HARASSING ME.
SO BASED ON THIS E-MAIL WHICH WAS SENT ON
AUGUST 5TH TO ME, THEN FOUR DAYS LATER A PROCESS
SERVER -- I'M SORRY -- AN INDIVIDUAL SHOWS UP TO HER

HOUSE FOUR DAYS LATER IN THE MIDDLE OF THE NIGHT

DEMANDING RUDELY TO SPEAK TO HER IN A THREATENING AND

INTIMIDATING WAY. THERE WAS NO REASON TO SEND SOMEONE
THERE. SO THE EVIDENCE WOULD BE IN THAT E-MAIL THAT HE
HIRED A REGISTER SERVER AFTER COUNSEL WAS RETAINED FOR
MS. OCANA.
THE COURT: OKAY. LAST QUESTION OF MINE --
ACTUALLY, NEVER MIND. THE ISSUE IS MS. OCANA ON THAT.
ALL RIGHT. SO, FOLKS --
MR. HOWARD: THERE'S ONE MORE THING I WOULD LIKE
TO ADD, YOUR HONOR.
THE COURT: COUNSEL, YOU SAID THIS WAS GOING TO BE
A SHORT CASE, SOMEWHAT SHORT. OKAY? SO, NO, THIS HAS
TAKEN UP A LOT OF THINGS IN OUR COURTROOM HERE.
SO WHAT I'M GOING TO DO IS I'M GOING TO GO
TO -- ONCE IT COMES TO NOONTIME, THEN I'M GOING TO GO
THROUGH AND GO THROUGH THE DOCUMENTS AGAIN. AND A LOT OF
IT IS NOT REALLY RELEVANT TO THE COURT. AND THEN WHAT
I'M GOING TO DO IS HAVE YOU GUYS CALL US AT 2:00 —~ MAKE
TT AT 2:30. AND THEN I WILL GO AHEAD AND STATE WHAT MY
DECISION IS GOING TO BE IN THIS CASE. OKAY? SO --

MR. HOWARD: THANK YOU, YOUR HONOR. IS IT THE

 

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
29
26
27

28

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21..Page 112 of 179

i

oa 25

 

 

SAME CALL-IN INFORMATION THAT WE PREVIOUSLY USED?
THE COURT: IT IS.
CORRECT, TA'KEISHA?
WE'RE HOPING SO. THIS WAS OUR FIRST ONE ON
THE VIDEO. WE'VE DONE A LOT OF ONES ON TELEPHONE. BUT I
THINK IT WOULD BE THE SAME THING. IF NOT, YOU CAN JUST
CALL THE COURTROOM.
THE CLERK: WE HAVE TOO MANY PARTIES TO CALL THE
COURTROOM.
THE RESPONDENT: YOUR HONOR, TO ME, WHAT SHOULD WE
DO NOW? BECAUSE I MISSED THE LAST PART.
THE COURT: SO WHAT YOU WOULD DO, I'M GOING TO
LOOK AT SOME OTHER PAPERS IN THE CASE. AND THEN AT
2:30 -- AT 2:30, I WANT YOU TO CALL BACK, JUST LIKE YOU
DID TO GET ON THIS CALL THAT WE'VE DONE.
THE RESPONDENT: TODAY? TODAY AT 2:30?
THE COURT: YES, SIR, AT 2:30.
OKAY. SO THAT'S IT. WE'RE GOING TO END
THIS CALL.
AND, GENTLEMEN, WE'LL HEAR FROM YOU BOTH AT
2:30, AND THEN I'LL GIVE MY DECISION.
OKAY. THANK YOU.
MR. HOWARD: JUST ONE QUICK THING, CLARIFICATION,
DOES MRS. OCANA NEED TO CALL IN AT 2:30?
THE COURT: YES. SHE WILL HAVE TO ALSO. I MAY
HAVE SOME QUESTIONS FOR HER TOO.

OKAY. FOLKS, I HAVE GOT TO GO. SO WE'LL

HEAR FROM YOU AT 2:30.

 

 
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 113 of 179

 

o 26
1 THE PETITIONER: THANK YOU.
2 MR. HOWARD: THANK YOU, YOUR HONOR.
3 THE COURT: SO EVERYBODY CAN PUSH YOUR BUTTONS AND
4 TURN THIS OFF, AND WE'LL SEE YOU AT 2:30.
5 SIR, WE ARE DONE.
6 THE RESPONDENT: ARE WE GOING TO GIVE YOU A CALL
7 JUST RIGHT NOW?
8 THE COURT: WE'RE DONE. THE SAME THING, ON THE
g PHONE, YOU DON'T HAVE TO PAY ANOTHER FEE FOR IT THOUGH.
10 SO THAT'S IT. I'M GOING TO HANG UP NOW. WE'LL TALK TO
11 YOU AT 2:30. THANK YOU. CONNECT THE SAME WAY YOU DID TO
12 GET ON THE LINE RIGHT NOW. DO THE SAME THING. OKAY?
13 SIR?
14 THE RESPONDENT: YES, THE SAME. THANK YOU SO
15 MUCH, YOUR HONOR.
16 ' THE COURT: THANK YOU.
17
18 (AT 11:38 A.M. THE PROCEEDINGS WERE
19 CONTINUED TO THE AFTERNOON SESSION. )
20
21
22
23
24
25
26
27
28

 

 
© 34 “Page 114 of 179

LO
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

27
CASE NUMBER: 20PSRO0094
CASE NAME: WELLS FARC ) BANK VS. MOHAZZABI
POMONA, CALIFORNIA THURSDAY, 3EPTEMBER 3, 2020
DEPARTMENT K HON. JOHN A. SLAWSON, JUDGE
REPORTER: CAROL S. HERRERA, CSR NO. 8735
TIME: P.M. SESSION
APPEARANCES: AS HERETOFORE NOTED.

THE COURT: SO WE'RE ON THE CASE AGAIN, NO. 5,

WELLS FARGO BANK --

THE CLERK: DO YOU WANT ME TO PUT THEM ON?

THE COURT: YES, SORRY.

MR. HOWARD, ARE YOU THERE?

MR. HOWARD: YES, GOOD AFTERNOON, YOUR HONOR.
BENJAMIN HOWARD IS HERE.

THE COURT: MR. -- I NEED MORE HELP WITH YOUR NAME

AGAIN. SIR, COULD YOU PRONOUNCE IT AGAIN FOR ME? CAN

YOU HEAR WHAT I'M SAYING?
THE CLERK: MR. MOHAZZABI?

THE COURT: MR. MOHAZZABI? GENTLEMEN, CAN YOU
HEAR ME NOW? SIR?

THE CLERK: NO. HE CAN'T HEAR YOU.

THE COURT: MR. HOWARD, WE'RE HAVING A TECHNICAL
PROBLEM ON THIS. WE'RE WORKING ON IT HERE. I DON'T
WANT -- WE'LL NEED TO SEE IF YOU GUYS SHOULD HANG UP AND
CALL BACK. BUT THE RESPONDENT CAN'T HEAR ANYTHING. HE'S
NOT ABLE TO HEAR US. SQ SORRY FOR THAT, BUT JUST STAY ON

THE LINE, AND WE'LL GET IT FIXED. OKAY?

 
10
11
12
13
14
15
16

18
19
20
21
22
23
24
25
26
27
28

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21

Page 115 of 179
~

a 28

 

 

“MR. HOWARD: OKAY. NO PROBLEM.

THE RESPONDENT: YOUR HONOR, I CAN HEAR.

THE COURT: DID YOU JUST START BEING ABLE TO HEAR
IT JUST NOW, OR HAVE YOU HEARD IT THE WHOLE TIME?

THE RESPONDENT: YES, I CAN HEAR YOU.

THE COURT: COULD YOU HEAR THE -- WHEN YOU CAME ON
AND DIALED US, COULD YOU HEAR IT RIGHT FROM THEN? NEVER
MIND. YOU CAN HEAR US. WE'LL LEAVE IT AT THAT. OKAY.

OKAY. SO THE FIRST ISSUE IS THE BURDEN OF
PROOF. AND -- JUST A MOMENT. IN LOOKING AT THE STATUTE,
IT IS CLEAR AND CONVINCING EVIDENCE UNDER CIVIL CODE
527.8.

HAVE YOU SEEN THAT ALREADY, TOO,
MR. HOWARD?

MR. HOWARD: YES, I HAVE, YOUR HONOR.

THE COURT: DO YOU AGREE THE BURDEN IS CLEAR AND
CONVINCING EVIDENCE?

MR. HOWARD: I DO.

THE COURT: OKAY. sO --

MR. HOWARD: TO ADD TO THAT, I THINK THERE'S THE
CREDIBLE THREAT OF VIOLENCE WITH THAT. I DON'T SEE THAT
THAT EXCLUSIVELY SAID CLEAR AND CONVINCING EVIDENCE, BUT
I HAVE SEEN THAT STATUTE.

THE COURT: IT SAYS IT RIGHT IN THERE, (J) OF
527.8 AT THE END, AT (J), IT SAYS CLEAR AND CONVINCING
EVIDENCE. SO -- BUT I HAVE SOME OTHER QUESTIONS.

SIR, WERE YOU -- DID YOU FILE A LAWSUIT FOR

MS. OCANA, SIR?

 

 
10
iL
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21..Page 116 of 179
a)

se 29

 

 

THE RESPONDENT: ARE YOU ASKING ME, YOUR HONOR?

THE COURT: YES. WHEN I SAY, "SIR," THAT'S WHEN
I'M ADDRESSING YOU.

HAVE YOU FILED A RESTRAINING ORDER AGAINST

HER? YES OR NO? HAVE YOU FILED A LAWSUIT AGAINST HER?

THE RESPONDENT: ARE YOU ASKING ME -~ I'M NOT
UNDERSTANDING YOUR QUESTION.

THE COURT: OKAY. MY QUESTION IS HAVE YOU FILED A
CASE, A LAWSUIT, AGAINST HER? YES OR NO?

THE RESPONDENT: YES, I DID ON JULY 22ND.

THE COURT: OKAY. AND WHAT IS THE CASE ABOUT?

THE RESPONDENT: THE CASE IS ABOUT SHE LIED UNDER
OATH, AND SHE ——

THE REPORTER: I NEED HIM TO REPEAT THAT.

THE COURT: HOLD ON FOR A MINUTE.

MA'AM, I DON'T WANT TO KEEP YOU.
(UNRELATED MATTER REPORTED, NOT INCLUDED HEREIN. )

THE COURT: OKAY. SO WE'RE BACK, SIR. SO THE
CASE THAT YOU FILED AGAINST HER WAS BECAUSE OF PERJURY?
TS THAT WHAT YOU SAID?

THE RESPONDENT: YES. SHE LIED UNDER PENALTY OF
PERJURY UNDER CALIFORNIA LAW.

THE COURT: HOW DID SHE LIE? BY ORAL OR WRITING?
WHAT WAS IT?

THE RESPONDENT: BY WRITING.

THE COURT: AND WHAT DID SHE WRITE THAT YOU

 

 
10
11
12
13
414
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 117 of 179
. . 7 30

 

BELIEVE WAS A LIE?

THE RESPONDENT: ARE YOU ASKING ME, SIR?

THE COURT: YES. YES.

THE RESPONDENT: COULD YOU REPEAT IT AGAIN.
SORRY.

THE COURT: YES, MY QUESTION IS WHAT DID SHE WRITE
THAT WAS A LIE?

THE RESPONDENT: SHE WROTE THAT SHE HAD GOT A
VIDEO FROM ME THAT I WAS WITHDRAWING THE MONEY THAT WAS
NOT -- IT WAS A LIE. SHE HAS SAID THAT SHE HAD GOT TWO,
THREE VIDEOS OF THE -- VIDEO.FROM ME THAT I'M WITHDRAWING
MONEY FROM A BRANCH IN LAS VEGAS THAT SHE COULD NOT --
SHE LIED BECAUSE SHE DID NOT HAVE MORE THAN TWO VIDEOS
WHICH IS -- AND THE POLICE ALSO SAID INVESTIGATION FROM
WELLS FARGO BANK THEY REPORTED TO POLICE THAT THERE IS NO

' VIDEO.
THE COURT: SIR, PLEASE STOP. HAVE YOU ALSO FILED

A LAWSUIT AGAINST WELLS FARGO BANK?

THE RESPONDENT: YES, I DID, SIR. I DID, YOUR

HONOR.

THE COURT: WHAT ARE YOU SUING THEM FOR?

THE RESPONDENT: I'M NOT SUING THE BANK AT ALL. TI
DON'T HAVE ANY BUSINESS WITH THE BANK. 1 DON'T KNOW WHY
THE BANK, AND THEY ARE MISREPRESENTING HER BECAUSE THEY

ARE NOT --
THE COURT: STOP. SIR, STOP PLEASE. BOTTOM LINE

IS YOU'RE SAYING YOU HAVE NOT SUED THE BANK; IS THAT

CORRECT?

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 4:21-Cv-04234-JST Document 1-1 Filed 06/03/21 .Page 118 of 179

31

 

 

THE RESPONDENT: YES.

THE COURT: AND, MR. HOWARD, IS THAT ACCURATE?

MR. HOWARD: NO, YOUR HONOR.

THE COURT: HAS HE FILED -—

MR. HOWARD: YES, I APOLOGIZE. HE FILED AN ACTION
IN NEVADA STATE COURT WHICH WAS MOVED TO FEDERAL COURT
AND THEN COMPELLED TO ARBITRATION. IN ARBITRATION,
MS, OCANA AUTHENTICATED OUR EVIDENCE AND SIGNED A
DECLARATION.

MR. MOHAZZABI IS NOW CLAIMING THAT SHE

COMMITTED PERJURY IN HER DECLARATION, AND THAT'S THE
REASON FOR HIS NEWEST COMPLAINT AGAINST MS. OCANA. THE
ARBITRATION AGAINST WELLS FARGO HAS BEEN DISMISSED. THE
ARBITRATOR GRANTED OUR MOTION FOR SUMMARY JUDGMENT BASED
ON ALL THE EVIDENCE. SO NOW MR. MOHAZZABI HAS TURNED TO
THE DECLARANT PERSONALLY TO SUE HER.»

THE COURT: OKAY. AND THERE WERE PLEADINGS FILED
WHEN THE CASE WAS STARTED?

MR. HOWARD: YES, YOUR HONOR.

THE COURT: AND THAT WAS A FEDERAL CASE?

MR. HOWARD: IT WAS ORIGINALLY FILED IN NEVADA
STATE COURT AND THEN REMOVED TQ FEDERAL COURT AND THEN
ULTIMATELY COMPELLED INTO ARBITRATION IN CALIFORNIA.

THE COURT: SIR, IS THAT RIGHT?

THE RESPONDENT: YES. IT IS RIGHT, BUT ALL THE
THINGS HAPPENED BECAUSE --

THE COURT: SIR, PLEASE STOP. So IF IT 18

CORRECT, MY QUESTION TO YOU WAS DID YOU SUE WELLS FARGO?

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
29
26
27

28

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 119 of 179

we

~_ 32

 

 

AND YOU SAID NO. NOW YOU'RE SAYING YES.

THE RESPONDENT: NO. NO, I DID NOT FILE THE
LAWSUIT ON JULY 22ND AGAINST WELLS FARGO. I FILED THE
COMPLAINT AGAINST MRS. LORENA BARBA.

THE COURT: YES, BUT YOU -~-

ALL RIGHT. I AM GOING TO GRANT THE
REQUEST, THE WORKPLACE VIOLENCE. AND I DON'T -- I FIND
THAT THERE IS CLEAR AND CONVINCING EVIDENCE IN THIS CASE.
SQ IT MEETS THE REQUIREMENTS.

THE RESPONDENT: CAN I SAY SOMETHING?

THE COURT: YES, ONE LAST THING WHILE I'M WRITING
UP THIS DOCUMENT. GO AHEAD. QUICKLY.

THE RESPONDENT: I SENT YOU SOME DOCUMENT WHICH IS
FROM AT&T THAT WAS SENT TO ME THAT I DID NOT CALL --

THE COURT: SIR, WE'RE DONE. I ALREADY MADE MY
DECISION. YOU HAVE SAID YOUR VERSION. I AM GOING TO
GRANT THE RESTRAINING ORDER.

SO I'M GOING TO GO AHEAD AND FILL OUT THE
FORMS NOW FOR THE ORDER. THIS IS NOT A CRIMINAL CASE
THOUGH THAT WE'RE TALKING ABOUT. THIS IS A CIVIL CASE,
NOT A CRIMINAL CASE.

ALL RIGHT. SO AS FAR AS THE EXPIRATION
DATE, WHAT IS BEING REQUESTED, MR. HOWARD?

MR. HOWARD: WE WOULD REQUEST A REASONABLE TIME OF
TWO YEARS.

THE COURT: ALL RIGHT. ALL RIGHT. SO THE
RESTRAINING ORDER THAT I'M GOING TO GRANT WILL BE GOOD

FOR TWO YEARS. THE STATUTE DOES ALLOW IT FOR THREE

 

 
10
11
12
13
14
15
16
“47
18
19
20
21
22
23
24
25
26
27

28

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21” Page 120 of 179

33

 

 

YEARS, BUT I AGREE THAT I'M GOING TO CUT IT DOWN TO TWO
YEARS LIKE YOU WANT IT. IF THERE ARE OTHER PROBLEMS, YOU
CAN ALWAYS TRY TO RENEW IT. AND IF IT IS SUCCESSFUL, IT
WILL BE THE REST OF HIS LIFE THAT HE WILL HAVE THAT, BUT
T HOPE NONE OF THAT STUFF HAPPENS. I HOPE.

THE RESPONDENT: I HAVE GOT A QUESTION, YOUR
HONOR.

THE COURT: NO, SIR. WE'RE DONE WITH THE
QUESTIONS. I'M JUST FILLING OUT THE FORMS, AND THEN
WE'LL BE FINISHED. BUT YOU'LL BE ABLE TO HEAR WHAT I'M
PUTTING IN THE COURT ORDER THOUGH.

THE RESPONDENT: SIR, HOW COULD I --

THE COURT: SIR, IF YOU CONTINUE TO TALK -—- SIR --
SIR, IF YOU CONTINUE TO TALK, WE'RE GOING TO HANG UP ON
YOU. SO YOU'RE WELCOME TO STAY AND LISTEN TO THIS, BUT
IF YOU CONTINUE TO KEEP INTERRUPTING, WE'RE’ GOING TO TAKE
YOU OUT OF THE -- OFF THE INTERNET HERE.

MR. HOWARD, DID YOU FOLKS FILL OUT THE
WV-130 FORM?

THE CLERK: WE DID NOT HAVE ONE. I FILLED THAT
OUT.

THE COURT: THE CLERK DID THAT. OKAY. DO you
HAVE THAT FORM IN FRONT OF YOU?

MR. HOWARD: I DO, YOUR HONOR.

THE COURT: OKAY. SO ON PAGE NO. 2, PARAGRAPH
NO. 6(B) (1), SO 6(B) (1), IT ASKS FOR THE PETITIONER'S
EMPLOYER'S NAME. SO WHAT DO YOU WANT -~ IS THAT WELLS

FARGO?

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

25

26
27

28

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 121 of 179

te ” 34

 

 

MR. HOWARD: YES, WELLS FARGO BANK, N.A. IS THE
OFFICIAL TITLE.

THE COURT: SO I PUT IN WELLS FARGO BANK. WAS
THERE SOMETHING ELSE?

MR. HOWARD: YES. COMMA, N, PERIOD, A, PERIOD,
FOR NATIONAL ASSOCIATION.

THE COURT: ARE YOU AN EMPLOYEE OF WELLS FARGO?

MR. HOWARD: I'M THE ATTORNEY FOR WELLS FARGO.
LORENA OCANA IS THE EMPLOYEE.

THE COURT: BUT YOU HAVE YOUR OWN PRACTICE OR
FIRM? BECAUSE THIS --

MR. HOWARD: CORRECT. WE ARE OUTSIDE COUNSEL.

THE COURT: THIS DOES SAY THE PETITIONER SLASH
EMPLOYER. AND -- BUT 6(B) SAYS THE PEOPLE WERE AT THE
HEARING. SO --

MR. HOWARD: CORRECT. I WOULD BE REPRESENTING
WELLS FARGO. I BELIEVE YOU CAN WRITE WELLS FARGO BANK,

N.A., AND I WAS THE LAWYER FOR THE EMPLOYER UNDER (B) (2).

THE COURT: YES. BUT THE REALITY IS THESE FORMS
WERE MADE IN 2018 BEFORE WE HAD THE ABILITY TO CALL ON
THE PHONE. SO THAT'S THE PROBLEM. YOU WERE HERE WITH
YOUR VOICE AND EVERYTHING ELSE AND --

WHAT I'M GOING TO DO TO SATISFY BOTH OF US

TS ON PARAGRAPH 6 -- JUST A MINUTE. 6(B) (3), YOU'LL SEE
THE EMPLOYEE AND THE LAWYER WHICH IS you. SO I'M JUST
GOING TO TAKE OFF WELLS FARGO BANK, BUT WE'LL LEAVE YOUR
NAME IN THERE THAT YOU WERE REPRESENTING THEM.

MR. HOWARD: OKAY. THAT WORKS FOR US.

 

 
10
11
12
13

15

16

18
19
20
21
22
23
24
25
26
27

28

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 122 of 179

’ cs 35

 

 

THE COURT: OKAY. ALL RIGHT. SO ON PARAGRAPH
NO. 7, PERSONAL CONDUCT ORDERS —~ JUST A MOMENT. I'M
LOOKING AT THE WV-100 FORM AGAIN. SO PERSONAL CONDUCT IS
NO. 7 PARAGRAPH. AND -- DO YOU SEE THAT PARAGRAPH?

MR. HOWARD: I DO.

THE COURT: SO WHAT -- NO. 7, THE ONE THAT WE HAVE
ON THE ORIGINAL FORM DOESN'T HAVE MANY THINGS IN HERE.
SO WHAT IS BEING REQUESTED IN PARAGRAPH 72? THIS WILL BE
FOR THE -——

MR. HOWARD: I BELIEVE IT IS IN PARAGRAPH 8 OF THE
WV-100.

THE COURT: SO THEN THERE'S NOTHING BEING
REQUESTED IN PARAGRAPH 7?

MR. HOWARD: I'M LOOKING AT WV-100, AND tT THINK IT
IS SIMILAR TO THE WV-130, PARAGRAPH 7, AND WE'VE CHECKED
THE ASSAULT, BATTER OR ABUSE BOX ALONG WITH -—-

THE COURT: JUST TELL ME WHAT YOU WANT.

MR. HOWARD: OKAY. PARAGRAPH 7, NO. 1, NO. 2 --

THE COURT: HOLD ON A MINUTE, PLEASE.

MR. HOWARD: SURE.

THE COURT: SEVEN -- WE RARELY DO THESE THINGS,
AND THE PARTIES SHOULD BE HAVING THIS GIVEN TO THE COURT.
BUT IN ANY EVENT, IT IS 7(A), IT SAYS, "YOU ARE ORDERED
NOT TO DO THE FOLLOWING THINGS TO THE EMPLOYEE." AND
RIGHT UNDER THAT, THERE IS A BOX THAT SAYS “AND TO THE
OTHER PROTECTED PERSON LISTED IN 4." S00 DO YOU WANT THAT
CHECKED?

MR. HOWARD: YES, PLEASE, YOUR HONOR. IN OUR

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 4:21-cv-04234-JST Document1-1 Filed 06/03/21 Page 123 of 179

36

 

 

ORIGINAL FILING FOR THE TEMPORARY RESTRAINING ORDER, WE
LIST PEOPLE IN BOX 4, WHICH I BELIEVE IS THE ADDITIONAL
PROTECTED PERSONS ON THE FIRST PLACE. IT LISTS
MS. OCANA'S FAMILY.

THE COURT: I UNDERSTAND THAT. I SEE THAT. THEN
YOU WANT REGULAR OLD BOX NO. 1 IN NO. 7, CORRECT?

MR. HOWARD: CORRECT.

THE COURT: NO HARASSING, ET CETERA. ANYTHING
ELSE IN BOX 7?

MR. HOWARD: YES. NO. 2.

THE COURT: ALL RIGHT.

MR. HOWARD: NO. 4.

THE COURT: ALL RIGHT.

MR. HOWARD: AND I BELIEVE THAT'S ALL WE CAN DO AT
THIS POINT SINCE HE ALREADY HAS THE ADDRESS OF THE
PETITIONER.

THE COURT: So THEN WE GO TO NO. 8, STAY AWAY
ORDERS. |
| MR. HOWARD: I BELIEVE WE INDICATED 100 YARDS.

THE COURT: YES. THAT'S THE COMMON AMOUNT WE USE.
YOU'RE REQUESTING THAT?

MR. HOWARD: YES, PLEASE.

THE COURT: ANYTHING ELSE IN BOX NO. 8?

MR. HOWARD: I WOULD JUST SAY THAT NUMBERS --
BOX 1 AND 2 BE CHECKED AS WELL.

THE COURT: OKAY. THAT'S IT --

MR. HOWARD: AND BOX 4 AND 6.

THE COURT:. ALL RIGHT. AS FAR AS FIREARMS?

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

wy
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 124 of 179

oe , 37

 

 

MR. HOWARD: WE HAVE NO KNOWLEDGE OF ANY FIREARMS.
SO I DON'T THINK THAT BOX IS RELEVANT.

THE COURT: ALL RIGHT. NO. 10?

MR. HOWARD: WE'RE WILLING TO WAIVE ALL COSTS AT
THIS POINT.

THE COURT: SO THERE'S NOT GOING TO BE ANY COSTS
THAT YOU HAVE TO PAY, SIR, FOR THIS AT ALL.

MR. HOWARD: OKAY.

THE COURT: NO. 11, LEAVE THAT BLANK?

MR. HOWARD: YES, YOUR HONOR.

THE COURT: 14, THAT'S FOR US. SO I'LL CHECK
THAT, THAT WOULD BE 12(B) IS WHAT I HAVE CHECKED FOR
THINGS THE CLERKS HAVE TO DO.

NO. 13, I'M CHECKING NUMBER (A). ACTUALLY,

NO. THAT'S NOT RIGHT. AGAIN, NEITHER ONE OF YOU ARE
HERE PHYSICALLY. SO THAT CAUSES MORE ISSUES. JUST A
MINUTE.

MR. HOWARD: YOUR HONOR, IF I MAY, IT IS MY

UNDERSTANDING THAT APPEARING TELEPHONICALLY AND IN PERSON
HAS THE SAME EFFECT ON THIS KIND OF HEARING.

THE COURT: MINE TOO, BUT THE FORMS DON'T MAKE
THAT, AND IT IS GOING TO BE CONFUSING BECAUSE THE
SHERIFF'S OFFICE VERY OFTEN CAN REJECT SOME OF THESE AND
NOT SERVE THEM. SO -- ALL RIGHT. I'LL JUST LEAVE IT
WITH (A).

YOU'RE BOTH GOING TO GET YOUR FORMS BY

MAIL. AND THEN IF YOU WANT, YOU CAN MAKE A COPY OF YOURS

AND SEND THAT OVER TO THE RESPONDENT.

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

~ ww
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 125 of 179

38 .

 

 

(THE COURT AND CLERK CONFER OFF THE RECORD. )

THE COURT: SO THAT COMPLETES IT. ANYTHING ELSE,
MR. HOWARD?

MR. HOWARD: NOTHING FROM ME, YOUR HONOR.

THE COURT: ALL RIGHT. SO I'M GOING TO END THE
CALL THEN, AND THE PAPERS WILL BE COMING OUT TO BOTH
SIDES.

THE RESPONDENT: AM I GOING TO HAVE THE RIGHT TO
SAY ONE OBJECTION? ONE OBJECTION?

THE COURT: ONE MORE THING, YES, SIR. GO AHEAD.

THE RESPONDENT: BASED ON A CALL THAT I GOT FROM
MY PROVIDER, AT&T, WHICH I SEND YOU A COPY, I NEVER
CALLED MRS. LORENA BARBA. I NEVER CALLED. THE FORM IS
HERE, AND I SENT YOU A COPY.

THE COURT: THANK YOU. SO THAT'S -- WE'RE GOING
TO END THE CALL NOW. AND I HOPE THINGS GO WELL FOR BOTH
OF YOU FOLKS. THANK YOU. THAT'S IT.

MR. HOWARD: THANK YOU, YOUR HONOR.

THE COURT: SIR, YOU CAN GO AHEAD AND HANG UP NOW.
WE'RE GOING TO -- SIR, WE'RE GOING TO CUT YOU OFF NOW.

AND THAT'S IT. GOODBYE.

(AT 3:05 P.M. THE PROCEEDINGS WERE CONCLUDED. )

 

 
10
1i
12
13
14
15
16

18
19
20
21

22
23

24
25
26
27
28

wy
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 126 of 179

 

 

SUPERIOR COURT OF THE STATE OF CALIFORNIA

FOR THE COUNTY OF LOS ANGELES

DEPARTMENT K HON. JOHN A. SLAWSON, JUDGE

WELLS FARGO BANK, N.A.,
PETITIONER(S),
VS. CASE NO. 20PSRO00945

BEHROOZ MOHAZZABT,

RESPONDENT (S) .

 

I, CAROL S. HERRERA, CSR NO. 8735, OFFICIAL
REPORTER OF THE SUPERIOR COURT OF THE STATE OF CALIFORNIA,
FOR THE COUNTY OF LOS ANGELES, DO HEREBY CERTIFY THAT THE
FOREGOING PAGES, 1 THROUGH 38, INCLUSIVE, COMPRISE A FULL,
TRUE, AND CORRECT TRANSCRIPT OF THE PROCEEDINGS HELD IN

THE ABOVE-ENTITLED MATTER ON THURSDAY, SEPTEMBER 3, 2020.

DATED THIS DAY OF , 2020.

, CSR 8735
CAROL S. HERRERA, CSR NO. 8735
OFFICIAL REPORTER

 

 

 
7
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 127 of 179

ed

Exhibit 6
oOo © SN DD ws - Ga No re

bo nN iw) i) bo N N ho tN ond — bent co — _ mw be me
00 ~~) ON & to i) — © oO ~ oO ~] AN WN aS Ww bo ‘he 2

ad
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 128 of 179
{ ' 5

MARK I. WRAIGHT (State Bar No. 228303)
BENJAMIN J. HOWARD (State Bar No. 320682)

 

BJH@severson.com
SEVERSON & WERSON
A Professional Corporation
One Embarcadero Center, Suite 2600
San Francisco, California 94111
Telephone: (415) 398-3344
Facsimile: (415) 956-0439
Attorneys for Respondent
WELLS FARGO BANK, N.A.
AMERICAN ARBITRATION ASSOCIATION
BEHROOZ MOHAZZABI, Case No. 01-19-0003-2880
Claimant, DECLARATION OF LORENA BARBA
OF WELLS FARGO RE “BRANCH
VS. VIDEO” PURSUANT TO MARCH 10,
2020 ORDER
WELLS FARGO BANK, N.A.,
Respondent.

I, Lorena Barba, state and declare as follows:

1. Ihave been employed by Wells Fargo Bank, N.A. for over 16 years. Iam currently
employed as a Fraud and Claims Ops Specialist at Wells Fargo Bank, N.A. (Wells Fargo” or

“Bank”). I make this declaration on behalf of Wells Fargo Bank, N.A. in response to the
Arbitrator’s March 10, 2020 Order which states in relevant part:

The Bank is instructed to include within its production the “branch video...
obtained of the disputed transaction” that is referred to both in the letter dated
November 21, 2016 from Lorena Barba to Claimant (Appendix 4 to Claimant’s
submission) and in the letter dated January 9, 2017 from Gregory G. Hopkin to
Claimant (Appendix 5 to 2 Claimant’s submission). If the referenced branch video
is not available for production, the Bank is instructed to provide a declaration under
penalty of perjury by a Bank employee with personal knowledge as to why the
video is not available for production.

2. Based on my 16 years of employment with the Bank, and in my capacity as a Fraud
and Claims Ops Specialist, I am personally familiar with the Bank’s policies, procedures, and
practices relating to the use of surveillance cameras in branches. Moreover, I am personally

07685.2360/15302546.1

DECLARATION OF LORENA BARBA OF WELLS FARGO RE “BRANCH VIDEO” PURSUANT TO
MARCH 10, 2020 ORDER

 

 

 

 
uo

10
11
12

14

15 |

16
17
18
19
20
21
22

24
25
26
27
28

OO Oe NY HR WH BS

 

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 129 of 179

familiar with the system of records maintained by Wells Fargo for recording data from in-branch
surveillance cameras. Part of my duties as a Fraud and Claims Ops Specialist include obtaining
copies of the data recorded by the cameras.

3. All Wells Fargo branches have multiple surveillance cameras. The number of
cameras and the locations of the cameras vary from branch to branch. However, all branches have
cameras focused on the teller windows. The surveillance cameras are always recording — 24 hours
a day, seven days a week. Data from the cameras are saved to a network video recorder (“NVR”).
The NVR is physically located inside each branch. Data saved to the NVR can be accessed
remotely through a network. Data is generally saved on the NVR for a period of 90 days. Older
surveillance video is converted into transactional snapshots, (still images), and eventually
overwritten altogether. Data from the NVR is not backed-up. Moreover, the surveillance system
does not record audio.

4. In mid-November 2016, I was assigned to research Mr. Mohazzabi’s claim relating
to an alleged unauthorized withdrawal. In connection with my work on the claim, I requested and
was provided transactional snapshots from the Wells Fargo Tower Branch.

5. Attached hereto as Exhibit A are true and correct copies of transactional snapshots
from the NVR at the Wells Fargo Tower Branch from October 25, 2016. Additional data recorded
from the in-branch surveillance cameras is no longer available — it was likely overwritten in early
2017. |

6. Attached hereto as Exhibit B are true and correct copies of transactional snapshots
from the NVR at the Wells Fargo Tower Branch from October 27, 2016. Additional data recorded
from the in-branch surveillance cameras is no longer available — it was likely overwritten in early
2017.

7. Attached hereto as Exhibit C are true and correct copies of transactional snapshots
from the NVR at the Wells Fargo Tower Branch from October 28, 2016. Additional data recorded
from the in-branch surveillance cameras is no longer available — it was likely overwritten in early

2017.

07685.2360/15302546.1 2

DECLARATION OF LORENA BARBA OF WELLS FARGO RE “BRANCH VIDEO” PURSUANT TO
MARCE 10, 2020 ORDER

 

 

 
>

Oo Oo NY DR WN

10
WI
12
13
14
15
16
17
18
19

21
22
23
24
25
26
27
28

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 130 of 179

8. Attached hereto as Exhibit D are true and correct copies of transactional snapshots
from the NVR at the Wells Fargo Tower Branch from October 29, 2016. Additional data recorded
from the in-branch surveillance cameras is no longer available — it was likely overwritten in early
2017.

9. The images comprising Exhibits A-D were originally obtained as part of the
research into Mr. Mohazzabi’s claim, which was filed on November 15, 2016.

10. As part of my work on Mr. Mohazzabi’s claim, I prepared and sent him a letter
dated November 21, 2016. In that letter I wrote “... branch video was obtained ...” My reference
to “video” was intended to refer to the transactional snapshots (ie. still images) attached hereto.
As far as I know, video in the traditional sense of a moving image was not obtained from the
Wells Fargo Tower Branch from October 2016. I never received moving images, but only still
images attached hereto.

I declare under penalty of perjury under the laws of California and the United States that

the foregoing is true and correct. Executed at El Monte, C ria this 31st day of March.

 

 

  

 

LORENA BARBA

07685.2360/15302546.1 3

DECLARATION OF LORENA BARBA OF WELLS FARGO RE “BRANCH VIDEO” PURSUANT TO
MARCHE 10, 2020 ORDER

 

 

 

 
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 131 of 179

EXHIBIT A
21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 132 of 179

Case 4

 

‘Appliance: AU 00052 4th & Brannan

Camera: 4, 1P2 Teller 4
‘Times 10/25/2016 1:30:36 PM

 

~ Transaction

ATNUTeller (0: x077

Type: T100

Sequence: 0040

Cashiline: 02

Account Number: XXXXXX3494
Date: 10/26/2016

Time: 13:30:39

Mapped: yes

Text: SOO402CF4ED 1448

 
21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 133 of 179

Case 4

 

 

: a ss 2
‘Appliance: AU 00052 4th & Brannan
‘Camera: 4. ([P2 Telfer 4
ime: 10/25/2016 1:30:38 PM

 

Transaction

ATMUT eller (DB: x077

Type: T7100

Sequence: 0046

Cashline: 62

Account Number: XXXXXX3494
Date: 10/26/2016

Time: 13:30:39

Mapped: yes

Text: SDO402CF4ED1448

 
21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 134 of 179

Case 4

 

 

Appliance: AU 00052 4th & Brannan
Camera: 4. [P2 Teller 4
Time: 10/28/2016 4230242 Pha

 

 

Transaction
ATMiTeller ID; %077

Type: 7100

Sequence: 0040

Cashline: 02

Account Number: XXXXXX3494
Date: 10/25/2046

Time: 13:30:39

Mapped: yes

Tent: SDO402CF4E0 1448

 
21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 135 of 179

Case 4

AThuUTeller (1D: 2077

Type: T100

Sequence: 0040

Cashlines 02

Account Number: XXXXXX3434
Date: 10/25/2016

Time: 13:30:39

Mapped: yes

Text: SDO402C F4E01448

 

 

 

 

Camera: 4, [P2 Teller 4
im 10/25/2016 1:30:45 PM _. ee ek ae eee ; .

 

 
21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 136 of 179

Case 4

 

 

 

Appliance: AU 00052 4th & Brannan

Camera: 4. (P2 Teller 4

‘Timer 10/25/2018 1:20:48 PM

Transaction
ATi Teller 1B: x077

Type: T100

Sequence: 0040

Cashiines 02

Account Number: XXXXXX3494
Date: 10/26/2016

Times 43:30:39

Mapped: yes

Text: 500402CF4ED1448

 
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21...Page 137 of 179

EXHIBIT B
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21...Page 138 of 179

 

   

  

mepamenme o m tt,

 

SB wi att Hie

    

 

   

 

 

 

at ote, Cee oe is St

   
 

 

Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 - Page 139 of 179

 

 

 

 
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21-...Page 140 of 179

 

 

 

 

 
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21..Page 141 of 179

. /
wae

EXHIBIT C
o
i
a
a
oO
N
Tt
a
oO
Do
Oo
oO,
=
N
on
o
Oo
x
co
oO
TC
2
re
7
a
_
Cc
o
=
5
oO
oO
Q
-
WY)
?
Tt
~
N
Tt
=)
>
2°
a
N
Tt
wo
Yn
oO
O

r

OesI22yzEZ0000S 3X9,
sak poddry

Qb0Z OF sO)
90zfee/OF 9180

POPEXKKXX USQUINN TUNCOIY |

LO tauyses

BbG0 ssQuaNnbes
COLL od AL

GLOX FQ} AA LALLY
UORSESUBL Pp

NY Sb202204 GbOZ/RZ/OL oUt L:
9 19101 Cdl ‘9 sH9LED:
Jomo) SeH9A GET 25790 NY saURYddy,

 
Oo
NM
a
—
oO
o
st
a
®
Do
©
oO
a
N
on
o
Oo
x
co
oO
TC
2
L
7
a
Ww
Cc
®
=
5
oO
oO
QA
oa
Y”)
?
st
oO
N
st
9°
>
?
a
N
st
®
Yn
©
O

GPLIZLPZETONOS XSL

804 spaddey

Sb 07-04 OWE

SLOEEZIOL :21eQ

PEPEXKKXXK VSqunN sunCooy
FO SaullysED

$100 scouanbss

OObL tadAy

620% 50) JF LLY

UOOaRUB §

WY Bh0ZIOL SLOZ/OZ/0) SOUL!
9 ABOL Sel ‘Gg ta 2,
JOMO | SOBA 66 19690 Ny soauEnddy.

 
o
i
a
a
oO
Tt
vt
a
oO
Do
Oo
ao.
N
on
o
Oo
x
co
oO
TC
2
re
7
a
_
Cc
o
=
5
oO
oO
Q
-
”).
r
~
N
Tt
9°
>
2°
a
N
Tt
wo
Yn
oO
O

GpsdezZEZO0CAS OL

6a tpadday

BEI0TOb 29M

OL0z/82/01 238q

POPEXXXXNX VSQuUINN JUNODOY
40 seUIYsSeD

$400 seousnbasg

0Oba adXy

620% :Q] JONOLINLY

: USIJIBSUBS

WY bzi0z10L SL0ZaTz/OL sou Li
9 19/191 Cd) ‘9 awed}
JoMOL SEBSA SE LGPS0 Ny seouBCdy,

 
o
i
a
_—
oO
LO
Tt
a
o
Do
Oo
a.
a
N
—
9
Oo
ow
©
oO
TC
2
iL
a
a
_
Cc
oO
=
5
oO
oO
Q
-
WY)
?
t
~
N
Tt
2
>
°
a
N
Tt
wo
Yn
oO
O

OpLIZLpZeZOOOAS “3XOL

sok tpaddeyw

Bb0220b SOUL

9b02/82/01 22280

POPEXXXXXX Voquinn yuNnoosy
bo saunyseD

A100 seouenbes

OObL adh

6L0% 54 J8/OLALY
uooeeugs

WI F2:08:04 SLOZ/OZ/04 ‘out:
9 J9)[91 Cdl ‘9 telaWed:
Jamo sebsa cn) 26950 ny sasueyddy,

 
age 146 of 179

J

=
N
on
3
°
x
O
3
3
2
=
7
a
_
c
©
=
5
5
}
QA
oa
Y”)
oe
wt.
ar
al
+
9°
>
2
4
N
+
w
O
©
O

Grzozepzezoonas 82
saA poddeyy

8b20Z:04 2SUNL

gLozazob 218g

PEPDOONOO UaQUNN JUNODIY
bo rauguee>

soo iouanbag

QOL iodAy

620% 10) A819 LINLY
UOlOSSUbIE

INY 2220220) SLOR/EZIOL 2961 L
g 191 Cdl ‘9 PBBWED!
J9MO) SBBOA 2") 25P90 NY ‘aoUsyddy,

s

|.

 
Wid OF:90:24 SLOZBZ/OF au!
Z A3HDE bd Z teiawiED|

S87. 25p00 Ny ssouetddy:

, ed

ge 147 of 179

}

o
a,
{
ot.
N
—
a
°
ow
S
3
3
2
=
“i
4
_
Cc
©
E
SS
oO
}
QA
oa
”.
r?

1-cv-04234

SVEACLEZEZOOOGS XSL
sak spadday
SH9OT} TOWLE , ’ A ‘
aco ce ya

FEPOOOOOY VOQUNY JuNoIoYy Op UPS UPoT> ‘

Case 4

Go vauyyeesd Peer eaT ’
pb0d ssouanbas Eee LR RRR le! i
Gob edAy : Stent mciay ree ahiee 6am

BOOM SO JHOLWLY §
UORIGEUBL 8

 
Wd CP90:Z ObOZ/B20b soul’

ZsONOL bel Z tesoweEg)

JOO L SEBIA 607 25PS0 NY ooUEIddy:
te be oe

Page 148 of 179

a
N
on
oO
oO
x
oS
Oo
Do
@
uw
"
4
_
Cc
o
E
SS
oO
o
Qa
oa
Y”
ry

4

-cv-0423

1

CVEBELEZEZOOOS +X)
sad spoddey
ENO) SL | :
SbOZOZIOL VG | ; y eater ee aa
PEPEOOOOM HSqUINN JUNoSoY ra
GO ouyYysED | ad Se ia eae t
Prono tsouanbes i etre eS esis
corLiedA, & soy ouTbcuy
80% °C 45/fe LANLY : i
UONSBSUES)

Case 4

 
Wed 96:80:21 SLOZ/8Z/0b tou)
SIBNSL bal *B SeI0U:

M01, sE82q 48°F 29 p90 NY 169 syddy)

©
NM
a
—
oO
o)
Tt
a
®
Do
©
Oo
ot
N
on
©
Oo
x
co
oO
TC
2
LL
a
1

a

04234-3ST Document 1

CVCACLPZEZOOOGS (Xe)
sok spaddey
i erase ar arr
SLOzZ/01 29389 ; a lore esa
PEPOOOKNX USQUINN JuNODDy Hm oe ep uve ypata H
So touuseD : ;
Pr0o sousnbes y Pree SMELT \
QOL L adAy LOTSA AAR eSarie nS am
990% SO) SO UIALY 1
UcIssUual) [a ; ; ; : ; : "

Case 4:21-cv

 
Case 4:21-cv

Oo
NM
a
_—
oO
oO
Lo
a
wo
Do
oO
oh
N
—
oO
oO
—
oO
oO
TC
v
iL
7
a
_—
Cc
@
=
D>
oO
oO
Q
-
n
wr
—t
~~
N
tT
oO

f

}

CVTACLPTETOONOGS xeL

sok ipoddeyy

Eh9OrT) tom L

Sheet 2380

PEPONOOOM HequinN yuNosy
90 sOUlYysED

PROG SsouUsTIbES

OOLL odAg

990% 2G) JHSLWLY
udsEsuel)

By

iH

Wd Gbi80'Z} GLOz/azIO} SOUL
Z sa9L bal ‘2 teiowED:
Bap se] 2SP90 Ny eoueyddy;

Pin

me aay |
apuro ups |,
rele ae

Ltr oAmSLAR ESS oes \

 
Wed 29:90:S 4 SL0R/82/04 tou L!
7 ABHPL bell ‘Z scuauE,
. Jomo <B6an SP] 26690. nysopunndd
Wey ee ama

/

oa
N
~~
©
oO
=
co
oO
TC
a
re
7
a
~~
Cc
®
=
a)
oO
oO
QA
oa
Y”)

rz

0423

EVEBELPZECOOONS XSL
80h :pedday
£h90:g) oun, -_ -
9b0z/az01 ted a : ara
PEPE OOO HIQUINNJUNODY | 7 ,
SO souypuyses | 2 ; ae w..D RE BP ae)
bp weousnbeg PERLE ara)
OOVL9dAD | Pa [axe
S90 *QI4AOLANLY 3 i Pies scour he eaok 8 Oi
UOHORSUaIE

Case 4:21-cv

 
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 152 of 179

}

EXHIBIT D
Transaction
ATM Teller 1D: x083

Typa: T400

Sequence: 0029

Cashlines 14

Account Number: XXXXXX3484
Date: 40/29/2018

Timer 10:52:05

Mapped: yes

Text: SDOAC1E200082D0

aoe

gaengpeactnenggeanee™

a ia

Sd

aos

ald

 

 

 

 

 

o
i
a
_—
oO
9
LO
a
o
Do
Oo
4
N
—
9
Oo
ow
©
oO
TC
o
i
a
a
_
Cc
oO
=
5
oO
oO
Q
-
WY)
?
t
~
N
Tt
©
>
oO
a
N

Case 4

ppliance: AU 08463 Maryland Parkway
amera: 3. 1P2 Telfer 3
(Times 10/29/2016 10:41:47 AM

 
21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 154 of 179

Case 4

sa sacassencen cis , ies aes iggy i re fe ee am 0) Transaction

wl ; ‘ oe ATMiTelter 1D: x083
: 1 3 : ‘ : cae . nee Type: T4G0

Sequence: 0029
Cashline: 14
Account Number: XXXAXKX3494
Dates 10/29/2016
Time: $0:52:06
Mapped: yes
Text: SDGACTS200092D0

 

    

‘Appliance: AU 06463 Mani.
‘Camera: 3, 1P2 Teller 3
ime: 40282016 10:44:74 AM : : / : : : ee .

ter eon

and Parkwey

 

 

 
Transaction

ATMiTeller (BD: x083

Typa: T400

Sequence: 0028

Cashiine: 14
F Account Number: XXXXKXH494
| Date: 10/29/2016
y Time: 10:52:06

fapped: yes

Text: SOGAC162D0082D0

a

er ieee

©
NM
a
_—
oO
Lo
Ww
a
cab)
Do
oO
oH
N
—
©
Oo
ow
©
oO
TC
2
re
a
a
_
Cc
®
=
5
oO
oO
QA
oa
Y”)
°?
t
oO
N
Tt
©
>
oO
a
N

Case 4

“eo a AO. Somme cae
Applisnce: AU 06463 Maryland Parkway
Camera: 3. 1P2 Teller 3

Times 10/29/2016 10:44517 AM

 
21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 156 of 179

Case 4

   

‘Appitance:
Camera: 3, 1P2 Teller 3
‘Time: 10/29/2046 10:44:20 AM

: AU 08463 Maryland Parkway ,

 

Transaction
ATMTeller 1D: xd83
Type: 1400
Sequence: 0028
Cashline: 14
Account Number: XXXOXXKX2494
Date: 10/29/2046

Time: 10:52:06

Mapped: yes

Text: SO0AC 162D008200

 

 
Transaction

ATMiTeller ID: x083

Type: T400

Sequence: 0025

Cashline: 14

Account Numbers XXXXXX#404
Date: 40/25/2046

Time: 10:52:06

Mapped: yes.

Text: SDOAC162D0082D0

ae

ee el

 

er aan

o
i
a
_—
oO
Mw
LO
a
o
Do
Oo
ou
a
N
—
9
Oo
ow
©
oO
TC
o
i
a
a
_
Cc
oO
=
5
oO
oO
Q
-
WY)
ry
t
~
N
Tt
©
>
oO
a
N

Case 4

Appliance: AU 06483 Maryland Parkway
ameta: 3. 1P2 Telfer 3
TOFABI2616 10:4 3 AR

 
21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 158 of 179

Case 4

ay
‘Appl ance: AU 06463 Maryland Parkway

Camera: 3. IP2 Teller 3
Time: 10/29/2018 10:43:15 AM

 

 

 

 

Transaction

ATtaTeller 10; x083

Type: T6341

Sequence: 0030

Cashline: 14

Account Number: XXXXXX3484
Dates 10/29/2016

Time: 10154309

Mapped: yes

Text: SDOAC162D0092D0

 

 
led 06/03/21-.Page 159 of 179
}

JST Documenti-1 F

o

et

.

21-cv-04284-

Case 4

 

3

; re
Appliance: AU 06463 Marland Parkway
Camera: 3. (P2 Teller 3

Transaction

ATM Teltér IDE x83

Type: T6341

Sequence: 0030

Cashline: 44

Aceount Nambar: OOCKxx2484

(Date: 10/29/2016
Titne: 10:54:09

Mapped: yes:
Text: SD0AC1620008200

 

 

iTimes 10/29/2016 10:43:19 AM
21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 160 of 179

Case 4

 
 

‘Appliance: Atl 06463 Maryland Parkway
‘Camera: 3, 1P2 Teller 3
‘Tine: 10/29/2016 10:43:21 AM

 

Transaction —
ATM Teller ID: x083

? Type: T6¢

Sequence: 0030

Cashline: 44

Account Number: XAXXXX3404
Date: {0/29/2018

Time: 10:54:09

Mapped: yes

Text: SDOAC16aD0092D6

 
21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 161 of 179

Case 4

 

os og
aw . % Swe oe ie iq
Appliance: AU 06463
Camera: 3. 1P2 Teller 3
Timer 10/2912018 10:43:24 AM

   

Maryland Parkway

 

ee as

aie rage ee pene me ~

Transaction

ATM/Teller IDs 083

Type: T634

Sequence: 6030

Cashline: 14

Account Number XXXXXX3494
Date: 10/29/2018

Time: 10:54:09

Mapped: yes

Text: SDOAC182000392D9

 

 
21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 162 of 179

Case 4

 

Camera: 3, [P2 Teller 3
Time: 10/29/2016 10:43:27 AM

Appliance: AU 08463 Maryland Parkway

Transaction

ATPTeller ID: x083

Type: T6341

Sequence: 9030

Cashline: 14

Account Number: XXXXXX3484
Qate: 10/29/2016

Time: 10:54:09

Mapped: yes

Text: SDOAC1620009200

 

 

 
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 163 of 179

Exhibit 7
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 .Page 164 of 179

4

Larena Barba,
Financial Crimes Specialist
P,0,B0% 5810
, MAC 22001-213
Monte ca 81734-1810
Inet. to your letter dated Now. 28, 2076 and our Telephone conversation Iwould Like fo respond followings:

The Branch (Tewer Building Branch) with possible cannrotion vain the help of others.-27 In Walls Fargo Bank, used legal use of my Oa State Issued
Davers Licence without my present to withdraw $20,000,00 fom my accolnton the afiemeon ef Och. 28, 2016, .

in your letter dated Nov. 2076 stated “Furthemore, Branch yideo was obtalned of the disputed trangacilons and upon teviewing the branch video,
Personal Banker JASON PAUL DAVIS othe MISSION BAY BRANCH WHICH LOCATED 288 KING ST. SAN FRANCISCO CA 94107 has Identified
you as performing transaction”. ‘Your ststementIs completely misleading, untrue but also hes bad intention of ‘elderly abuse, but itis also malicing
embedded with bad faith and harassment, and totally false accusation. Which is obviously crime.

~you used the Piotures tnat video as you mentloned In your letter} of my withdrawal of Oct. 27, 2016 for morning Oct. 28, 2046. Which }wulthdraw

$20,000.00, | asked you “have chacked time versus videos" which yatt sesponded "yes", which fs vary uetrue, since { withdraw $23,000.00 on the

morning of Oot 26 , but you would have rad seen the video of ploture for the rsoming Oct. 2ethat you emailed to the Branch in San Francisco clearly
show!

3 ] gat $20,000.00.
Dung our tel. Conversation, 7 raqunsted you the video of Oct 27, 2046, which sill {do not knew your postion.

There was no conversation between ms and'Ms. dason Paul Davis, excapt my comment “I did not know that my helr could grow that fastin 2 hours’,
But when | recsived your tetter | went Bask to bin to cross check drat you emailed piciures not videos to him. '

Lwentto thal particular (Tower Building} Branch in Les Vegas only two times, firstiime was on Oct 27, 2016 and the second time was on fhe moming
(40:20 AN) Oct 28, 2016. But you ara tying te replace the’evidence of my withdraw on Oct 27 with aly withdraw for the moming of Oct, 28, 2046, and
replacing my actual withdrawal of meming Oct. 2016 for withdraw {gtolen)} $20,000.00 by The Branch. fant sure you iciow this is serovs ofime, but do
you Know this Kind action is heartbreaking, some ptople fikeme atage 72, cannot take if, and will hurt bim mentally and physically.

God Sless you
Behrooz raohezzabi

My email address: Brucemphazzabi@gmall.com Tek {850}498-0594
42-28 -ASlée

tee wep tee cea ce nme ra me meen se samewer se

peeee pie ne me sees

 

 

63
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 165 of 179
. )

Exhibit 8
Case 4:21-cv-04234-JST Docum

~Lle

12/3/2019

 

ent 1-1 Filed 06/03/21. Page 166 of 179
Gmail - copy of detective Craig. }

bruce mohazzabi <prucemohazzabi@gmail.com>

 

 

 

copy of detective Craig
{1 message

bruce mohazzabi <brucemohazzabi@gmail.com>
To: gwi@fdlawlv.com

Hello Gus,
following is the copy

------— Forwarded message —--—--

From: Craig MacGregor <C6256M@ivmpd.com>

Date: Fri, Feb 3, 2017 at 2:05 PM

Subject: RE: Send data from MFP07927661 02/03/2017
To: bruce mohazzabi <brucemohazzabi@gmail.com=

Mon, Feb 5, 2018 at 1:36 AM

of the emails of Detective Craig to me.

42:52

('m glad to hear that they are compensating you back the money.

i had two WE investigators confirm that there was no surveillance
video of the $20,000 withdrawal on the afternoon of the 28th so there

is no way to know who the suspect is.

bruce mohezzabl <brucemohazzabi@gmal

Lcom>

to Craig

Al2U17

Thank you for your ernail, could you please kindly provide me the full

name of two people you talked to from
Respecifully

Craig MacGregor <C6256N@ivmpd.com>

tome

Translate message

Turn off for: English

Bruce, | do not have their last names
numbers:

Wells Fargo Investigators: _
Theresa: 702-368-5781
Jennifer: 702-368-5785

Wells Fargo investigation team.

Al21/17

but {| do have their first names and contact

Appe. (LLDIKE

pnp Aad TOARRAATRA

4a.
Case 4:21-cv-04234-JST Document1-1 Filed 06/03/21 Page 167 of 179
a a,

ed

Exhibit 9
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21-.Page 168 of 179
oe )

APPENDIX 1
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21-~Page 169 of 179
. |

 

a

G mM al | bruce mohazzab! <brucemohazzabi@gmail.com>

 

 

 

 

 

 

 

Fw: Wells Fargo Store Transaction Record
4 message

behrooz, behrooz mohazzabi, mohazzabl <bmohazzabi@yahoo.com>
To! Bruce Mohazzabl <brucemohazzabi@gmail.com>

on Forwarded Message -----

From: Wells Fargo Online <alerts@notify.walisfargo.com=
To: “bmohazzabi@yahoo.com" <bmohazzabi@yahoo,com>
Sent: Tuesday, October 25, 2016, 1:32:52 PM PDT
Subject: Walls Fargo Store Transaction Record

SURES
ay RTE TERY ae aa EN

 

Tue, Apr 14, 2020 at 7:59 PM

ay

wellsfargo.com

 

 

Your store transaction record

Here Is the electronic transaction record you requested from a Wells Fargo store.

 

 

Wells Fargo Bank
Transaction Receipt

Store #8080052 2 Cash Chk

Check Amount(s)

$15 ,860.90
Check(s) Total $15,006.80
Fee Total $6.60
Loose Currency
$168 $15,840,800
Sub total $15,060.00
Cash Paid to Customer
$15,800.00

Transaction # 433 e846
OL: 30PM 10/25/16

Thank you, ROCKY

 

 

 
Case 4:21-Cv-04234-JST Document 1-1 Filed 06/03/21-..Page 170 of 179

}
7

APPENDIX 2
Case 4:21-Cv-04234-JST Document 1-1 Filed 06/03/21... Page 171 of 179
}

an

 

 

 

Withdrawal fRetiro: 7279 Batra d

{Chess Ona? ; va de | . :
ianue vat ot Checking/Cuenta da Cheques | Savings/Aporras | Monay Market Access Cl Command
Accaunl Hembar?
Aymere 20 Gd TA

9 6S Fo mre och aoe

 

 

 

 

 

 

 

 

 

 

ins Pa - santas Het | autforize this wotcrawa [rar the wocaunt listed pbove.! Asieuss vite wie 37S 3
Fieve pcan -fLatra dalagent eau h by | qucaty arzterand ee Please aign “ tation’ prycenw é&e cas bade. [Fears v8 ee
Ke u Zz, Par reaeie ee (ta tn) cafteady 1 19%) 22 ASHE es EOD GF BUG
R ehror 2 . wo forms of iO may be required fie gudetan requers doy pox do dentfernicn. e
Please pide Sucet Addrass, Ory, Stato, Zip Coded Letra de enpet ater Daa chia Geuded, stags, Coded Past ke f “B 4
x. 7%) pee 7 *
eee

Se na $ DOO
Fdleu. + __ potters 13

ns, please call us af 4-800-TO-WELLS (1 -800-869-3557)}, We're available 24 hours a day, 7

 

 

 

If you have questio
days a week.

 

 

 

 

 

 

 

 

wellsfargo.com | Fraud Information Center

 

 

 

 

 

Please do not reply te this email directly.

eTchde6b-54e5-4b0a-a19c-fct GabebSed2
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21..Page 172 of 179

APPENDIX 3
Case 4:21-cv-04234-
, ST Document 1-1 Filed 06/03/21. Page 173 of 179
-

é

Cs m1 ail bruce mohazzabl <prucemohazzabi@gmail.com>

 

 

 

 

 

 

Fw: 10/25 - Transportation Request

4 message :
behrooz, behrooz mohazzabi, mohazzabi <bmohazzabi@yahoo.com> Tue, Apr 21, 2020 at 9:37 PM
To: Bruce Mohazzabi <brucemohazzabl@gmall.com>

.---- Forwarded Message -----
From: Howard, Katlyn <katlyn. howard@wynnlasvegas,com>
To: "maryann.pascal@wynnlasvegas.com” <matyann.pascal@wynnlasvegas.com>; "anikafrazier@wynnlasvegas.com"

<anika.frazier@wynnlasvegas.com=, “Transportatlon@wynnmacau.com" <Transportation@wynnmacau.com>
Ce: "“Joglaine.Owensolivier@wynntasvegas.com" <Joglaine. wensolivier@wynnlasvegas.com>;
"bmohazzabl@yahoo.com” <bmohazzabi@yahoo.cam>

Sent: Tuesday, October 25, 2016, 5:43:37 PM PDT

Subject: RE: 10/25 - Transportation Request

The guests cell phone number is: 650-495-0894. | attempted to call him once again, and no answer.

He stated he would be arriving around 7pm?

KATLYN HOWARD
VIP Services Assistant Manager

WYNN LAS VEGAS
3131 Las Vegas Bivd. South, Las Vegas, NV 89109
tel (702) 770-4051 fax (702) 770-1952

Katlyn. Howard@wynnlasvegas.com

 

paqsecemant es Ly cet et te I

 

From: Pascal, Maryann

Sent: Tuesday, October 25, 2016 5:41 PM

To: Frazier, Anika <anika.frazier@wynnlasvegas.com; Howard, Katlyn <Katlyn. Howard@wynniasvegas.com>,
Transportation <Transportation@wynnmacau com

Ce: Owens - Olivier, Joglaine <Joglaine.Owensolivier@wynniasvegas.cam ‘pmohazzabi@yahoo.com'
Case 4:21-cv-04234:JST Document 1-1 Filed 06/03/21... Page 174 of 179

APPENDIX 4
Case A:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 175 of 179

~
sf

bruce mohazzabi <brucemohazzabi@gmail.com>

 

 

 

 

Fw: Behrooz Mohazzabi's 10/25 Las Vegas trip (BBB22D): Your reservation is .

confirmed.
4 message

 

behrooz, behrooz mohazzabi, mohazzabi <bmohazzabi@yahoo.com> Tue, Apr 21, 2020 at 9:33 PM

To: Bruce Mohazzabi <brucemohazzabi@gmall.com>

seen Forwarded Message -----

From: Southwest Airlines <southwestalrlines@ifly.southwest.com>

To: “bmohazzabi@yahoo.com" <bmohazzabi@yahoo.com>

Sant: Sunday, April 12, 2020, 5:54:17 PM PDT

Subject: Behrooz Mohazzabl's 10/25 Las Vegas trip (BBB22D): Your reservation Is confirmed.

Here's your Itinerary and other Important travel Information.
View our mobile-site | View In browser

Southwests "Manage Flight | Flight Status | My Account

Hi Behroog,

We're looking farward to flying to eather! lt car‘t come soon enough, Below
you'll find your itinerary, important travel information, and trip receipt. See

 

 

 

“you onbaard soon! ~

 

OCTOBER 25 - OCTOBER 28
SFO »-
i

San Francisco to Las Vegas

Confirmation # B Db B22 D Confirmation date: joramn016

 

 

 

PASSENGER Behrooz Mohazzabi
RAPID REWARDS # 283182572

TICKET # 5262458987903
EXPIRATION? October 25, 2017

 

 

 

 

EST. POINTSEARNED °

 

 

Rapid Rewards® points are only estimations,

Your itinerary |
Flight 1: Tuesday, 10/25/2016 Est. Travel Time: ih 30rn

DEPARTS ARRIVES
FLIGHT = SFO 05:20PM rh LAS 06:50pm

dt
2447 laa Vanas
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21. Page 176 of 179

APPENDIX 5
Case 4:21-cv-04234°9ST Document 1-1 Filed 06/03/21 ~Page 177 of 179

~
Z

Flight 2: Friday, 10/28/2016 Est. Travel Time: 1 i 30K

ELIGHT DEPARTS » ARRIVES
FUGHT LAS 12:40pm pie SFO 02:10PM
Las Vegas San Francisco

Payment information

 

Total cost Payment

Air - BBB22D Mastercard ending In 3273
Base Fare $ 456.06 Date: October 25, 2016
Excise Taxes $ 11.70 Payment Amount: $195,96
Segment Fee $ 8.00

Passenger Facility Charge $ 9,00

Security Fee $ 41.20

Total $ 195.96

 

Fare Rules: If you decide fo make a change to your current llinerary It may result In a fare increase, in the case you're left with fravel
junds ftom this confimation number, you're In luckt We're happy to Jet you use them towards a future tight for the individual named on
the ticket, as long as the new travel Is completed by the expiration date.

Your icket number: 5262458987903

Prepare for takeoff

Download the Southwest® app now.
_ Get Free inflight entertainment. —

 

Eor free movies', TV2, music2, messaging’, plus all your travel
details, be sure you have our app before your flight.

 

i Se ae er eS ers
Download app now | --

   

24 hours before your departure:

Check-in on Southwest.com® or using the Southwest Moblle App. Use your mobile
device and receive a mobile boarding pass.

30 minutes before your departure:
_/ Arrive at the gate prepared to board.

“~ 10 minutes before your departure:

This is the last opportunity to board your flight if you are present in the gate area and
have met all check-in requirements.

 

If you do not plan to travel on your flight: Things happen, we understand! Please let us
know at least 10 minutes prior fo your flight's scheduled departure if you won't be traveling.

if you don't notify us, you may be subject to our No Show Policy. »

 

See more travel tips

 

 

 
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 178 of 179

CWM-010

 

| ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, Sfate Bar number, and address): FOR COURT USE ONLY
Behrooz Mohazzabi
766 Edgewater Blvd, Apt 104

Foster City, CA 94404 Np; SYMONE ISSU JED

Ros Ge had a
TELEPHONE NO.: (925) 368-0757 FAX NO.:
wae Sen Frencisea Gounty Superior Court
ATTORNEY FOR (Name): Plaintiff
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN FRANCISCO MAY 69 2021
: LA
street aopress: 400 McAllister Street Heat We Ob
MAILING ADDREss: 400 McAllister Street
city AND zip. cope: San Francisco, 94102
BRANCH NAME: San Francisco Courthouse

CASE NAME: Behrooz Mohazzabi, an individual v. Wells Fargo Bank

 

 

 

 

 

 

CIVIL CASE COVER SHEET Complex Case Designation CASE NUMBER an e 7 5 Q i 2 4 Q
wy ae ae ay e & Cat &
X] Unlimited C1 Limited C1 counter C] Joinder

(Amount. (Amount JUDGE:

demanded demanded is Filed with first appearance by defendant ,

exceeds $25,000) $25,000 or less) (Cal. Rules of Court, rule 3.402) DEPT:

 

 

items 1-6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:

 

 

Auto Tort Contract Provisionally Complex Civil Litigation
[C1 = Auto (22) [-] Breach of contract/warranty (06) (Cal. Rules of Court, rules 3.400-3.403)
(1 — Uninsured motorist (46) [1 Rule 3.740 collections (09) [_]  Antitrust/Trade regulation (03)
Other Pl/PD/WD (Personal Injury/Property | Other collections (09) LJ Construction defect (10)
Damage/Wrongful Death) Tort [] __ insurance coverage (18) L] Mass tort (40)
Asbestos (04) [_] Other contract (37) L1 Securities litigation (28)
[1] Product liability (24) Real Property [-] — Environmental/Toxic tort (30)
[_] Medical malpractice (45) Eminent domain/Inverse LJ insurance coverage claims arising from the
LC] Other PYPDAWD (23) condemnation (14) above listed provisionally complex case
Non-PI/PD/AWD (Other) Tort L] Wrongful eviction (33) types (41)
[<] Business tort/unfair business practice (07) LJ Other real property (26) Enforcement of Judgment
[1 Civil rights (08) Unlawful Detainer C] Enforcement of judgment (20)
[] Defamation (13) 5 Commercial (31) Dh rico) Complaint
Residential (32
, Ky so tcney property (19) [| Drugs (38) (82) O Other complaint (not specified above) (42)
[_] Professional negligence (25) Judicial Review Dy partnership ar Petition , ot
[] Other non-PVPDIWD tort (35) L] Asset forfeiture (05) Fy artners ip an Corpora e governance (21)
Employment L] Petition re: arbitration award (11) Other petition (not specified above) (43)
Wrongful termination (36) -] Writ of mandate (02)
EF] Other employment (15) | Other judicial review (39)

 

 

2. Thiscase Lis is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
factors requiring exceptional judicial management:

a. L] Large number of separately represented parties. Cl Large number of witnesses

b. ] Extensive motion practice raising difficult or novel e. [1 Coordination with related actions pending in one or more courts
issues that will be time-consuming to resolve in other counties, states, or countries, or in a federal court

c. L] Substantial amount of documentary evidence f. (] Substantial postjudgment judicial supervision

Remedies sought (check all that apply): a. Xx monetary b. XK nonmonetary; declaratory or injunctive relief c. _] punitive
Number of causes of action (specify): 7

This case Cl is x isnot aclass action suit.

If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date: April 6, 2021

Behrooz Mohazzabi ; > /s/ Behrooz Mohazzabi BS Tj l/) YL f-/

(TYPE OR PRINT NAME) (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
YY

NOTICE
Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
in sanctions.
¢ File this cover sheet in addition to any cover sheet required by local court rule.

@ If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
other parties to the action or proceeding.

e Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only. tof?
Page ol

oan kw

 

 

 

 

 

 

Form Adopted for Mandatory Use Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
Judicial Council of California CIVIL CASE COVER SHEET

Cal. Standards of Judicial Administration, std. 3.10
CM-010 [Rev. July 1, 2007] www.courtinfo.ca.gov
Case 4:21-cv-04234-JST Document 1-1 Filed 06/03/21 Page 179 of 179

CM-010

INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET

To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must complete
and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile statistics
about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check one box for
the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1, check the
more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action. To assist you
in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover sheet must be
filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party, its counsel, or
both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.

To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of attachment.
The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections case
will be subject to the requirements for service and obtaining a judgment in rule 3.740.

To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the case
is complex. Ifa plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by completing
the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the complaint
on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the plaintiffs
designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that the case

is complex.

Auto Tort
Auto (22)—Personal Injury/Property
Damage/Wrongful Death
Uninsured Motorist (46) (if the
case involves an uninsured
motorist claim subject to
arbitration, check this item
instead of Auto)
Other PI/PDAWD (Personal Injury/
Property Damage/Wrongful Death)
Tort

Asbestos (04)

Asbestos Property Damage
Asbestos Personal Injury/
Wrongful Death
Product Liability (not asbestos or

toxic/environmental) (24)

Medical Malpractice (45)

Medical Malpractice—
Physicians & Surgeons

Other Professional Health Care
Malpractice

Other PI/PD/WD (23)

Premises Liability (e.g., slip

and fall)

Intentional Bodily Injury/PD/WD
(e.g., assault, vandalism)

Intentional Infliction of
Emotional Distress

Negligent Infliction of
Emotional Distress

Other PI/PDAWD

Non-Pi/PD/WD (Other) Tort

Business Tort/Unfair Business
Practice (07)

Civil Rights (e.g., discrimination,
false arrest) (not civil
harassment) (08)

Defamation (e.g., stander, libel)
(13)

Fraud (16)

Intellectual Property (19)

Professional Negligence (25)
Legal Malpractice
Other Professional Malpractice

(not medical or legal)

Other Non-PI/PD/AWD Tort (35)

Employment

Wrongful Termination (36) Other

Employment (15)

CASE TYPES AND EXAWIPLES
Contract
Breach of Contract/Warranty (06)
Breach of Rental/Lease
Contract (not unlawful detainer
or wrongful eviction)

Contract/Warranty Breach—Seller
Plaintiff (not fraud or negligence)

Negligent Breach of Contract/
Warranty

Other Breach of Contract/Warranty

Collections (e.g., money owed, open
book accounts) (09)

Collection Case—Seller Plaintiff
Other Promissory Note/Collections
Case

Insurance Coverage (not provisionally
complex) (18)

Auto Subrogation
Other Coverage

Other Contract (37)
Contractual Fraud
Other Contract Dispute

Real Property

Eminent Domain/Inverse
Condemnation (14)

Wrongful Eviction (33)

Other Real Property (e.g., quiet title) (26)
Writ of Possession of Real Property
Mortgage Foreclosure
Quiet Title
Other Real Property (not eminent
domain, landiordienant, or
foreclosure)

Unlawful Detainer

Commercial (31)

Residential (32)

Drugs (38) (if the case involves illegal
drugs, check this item; otherwise,
report as Commercial or Residential)

Judicial Review

Asset Forfeiture (05)

Petition Re: Arbitration Award (11)

Writ of Mandate (02)
Writ-Administrative Mandamus
Writ-Mandamus on Limited Court

Case Matter
Writ-Other Limited Court Case
Review

Other Judicial Review (39)

Review of Health Officer Order
Notice of Appeal—Labor
Commissioner Appeals

Provisionally Complex Civil Litigation (Cal.
Rules of Court Rules 3.400-3.403)
Antitrust/Trade Regulation (03)
Construction Defect (10)
Claims Involving Mass Tort (40)
Securities Litigation (28)
Environmental/Toxic Tort (30)
Insurance Coverage Claims
(arising from provisionally complex
case type listed above) (41)
Enforcement of Judgment
Enforcement of Judgment (20)
Abstract of Judgment (Out of
County)
Confession of Judgment (non-
domestic relations)
Sister State Judgment
Administrative Agency Award
(not unpaid taxes)
Petition/Certification of Entry of
Judgment on Unpaid Taxes
Other Enforcement of Judgment
Case
Miscellaneous Civil Complaint
RICO (27)
Other Complaint (not specified
above) (42)
Declaratory Relief Only
Injunctive Relief Only (non-
harassment)
Mechanics Lien
Other Commercial Complaint
Case (non-tort/non-complex)
Other Civil Complaint
(non-tort/non-complex)
Miscellaneous Civil Petition
Partnership and Corporate
Governance (21)
Other Petition (not specified
above) (43)
Civil Harassment
Workplace Violence
Elder/Dependent Adult
Abuse
Election Contest
Petition for Name Change
Petition for Relief From Late
Claim
Other Civil Petition

 

CM-010 [Rev. July 1, 2007]

CIVIL CASE COVER SHEET

Page 2 of 2

 

American LegalNet, Inc.
www. FormsWorkfiow.com

 

 

 
